Case 19-12153-KBO   Doc 671-2   Filed 11/17/20   Page 1 of 79




              EXHIBIT A
                     Case 19-12153-KBO   Doc 671-2      Filed 11/17/20   Page 2 of 79


                                Pachulski Stang Ziehl & Jones LLP
                                          919 North Market Street
                                                17th Floor
                                          Wilmington, DE 19801
                                                                         November 10, 2020
Miller/Bayou Steel                                                       Invoice 126345
                                                                         Client  57095
                                                                         Matter  00001
                                                                                 BJS

RE: Bayou Steel

 _______________________________________________________________________________________

          STATEMENT OF PROFESSIONAL SERVICES RENDERED THROUGH 09/30/2020
                  FEES                                                   $250,636.00
                  EXPENSES                                                 $9,726.62
                  TOTAL CURRENT CHARGES                                  $260,362.62

                  TOTAL BALANCE DUE                                      $260,362.62
                    Case 19-12153-KBO   Doc 671-2     Filed 11/17/20     Page 3 of 79


Pachulski Stang Ziehl & Jones LLP                                               Page:     2
Miller, George L. (Bayou Steel                                                  Invoice 126345
57095 - 00001                                                                   November 10, 2020




  Summary of Services by Professional
  ID        Name                          Title                   Rate           Hours              Amount

 ARP        Paul, Andrea R.               Case Man. Asst.        350.00           5.20         $1,820.00

 AWC        Caine, Andrew W.              Partner               1095.00          12.80        $14,016.00

                                                                                 25.20        $26,460.00
 BJS        Sandler, Bradford J.          Partner               1050.00
                                                                                  3.80         $1,330.00
 BMK        Koveleski, Beatrice M.        Case Man. Asst.        350.00
                                                                                  0.60              $210.00
 CJB        Bouzoukis, Charles J.         Case Man. Asst.        350.00
                                                                                 33.80        $27,885.00
 CRR        Robinson, Colin R.            Counsel                825.00
 IAWN       Nasatir, Iain A. W.           Partner               1025.00           7.70         $7,892.50

 KSN        Neil, Karen S.                Case Man. Asst.        350.00           3.50         $1,225.00

 LCT        Thomas, Elizabeth C.          Paralegal              425.00          45.00        $19,125.00

 MAM        Matteo, Mike A.               Paralegal              395.00           2.00              $790.00

 MBL        Litvak, Maxim B.              Partner                950.00           2.70         $2,565.00

 PJK        Keane, Peter J.               Counsel                750.00         158.10       $118,575.00

 RBO        Orgel, Robert B.              Partner               1145.00           0.50              $572.50

 SEG        Goldich, Stanley E.           Partner               1025.00          19.90        $20,397.50

 SLP        Pitman, L. Sheryle            Case Man. Asst.        350.00          20.60         $7,210.00

 SWG        Golden, Steven W.             Associate              625.00           0.90              $562.50

                                                                               342.30         $250,636.00
                   Case 19-12153-KBO               Doc 671-2   Filed 11/17/20   Page 4 of 79


Pachulski Stang Ziehl & Jones LLP                                                         Page:     3
Miller, George L. (Bayou Steel                                                            Invoice 126345
57095 - 00001                                                                             November 10, 2020


  Summary of Services by Task Code
  Task Code         Description                                                  Hours                        Amount

 AA                 Asset Analysis/Recovery[B120]                                  0.80                       $795.00

 AD                 Asset Disposition [B130]                                      11.40                   $9,832.50

 BL                 Bankruptcy Litigation [L430]                                 155.10                 $114,371.00

 CA                 Case Administration [B110]                                    44.20                  $16,760.00

 CO                 Claims Admin/Objections[B310]                                 32.30                  $23,737.50

 CPO                Comp. of Prof./Others                                         14.10                  $10,895.00

 EB                 Employee Benefit/Pension-B220                                 32.80                  $30,545.00

 EC                 Executory Contracts [B185]                                     0.30                       $192.50

 FF                 Financial Filings [B110]                                       1.60                   $1,372.50

 FN                 Financing [B230]                                              13.70                  $11,550.00

 IC                 Insurance Coverage                                            10.80                  $10,982.50

 MC                 Meeting of Creditors [B150]                                   11.00                   $9,127.50

 OP                 Operations [B210]                                              1.30                       $990.00

 RP                 Retention of Prof. [B160]                                      4.20                   $2,890.00

 RPO                Ret. of Prof./Other                                            4.80                   $3,430.00

 SL                 Stay Litigation [B140]                                         3.90                   $3,165.00

                                                                                 342.30                 $250,636.00
                   Case 19-12153-KBO   Doc 671-2   Filed 11/17/20   Page 5 of 79


Pachulski Stang Ziehl & Jones LLP                                          Page:     4
Miller, George L. (Bayou Steel                                             Invoice 126345
57095 - 00001                                                              November 10, 2020


  Summary of Expenses
  Description                                                                                  Amount
Conference Call [E105]                                                                  $32.01
CourtLink                                                                            $1,056.45
Delivery/Courier Service                                                             $1,525.28
Federal Express [E108]                                                                 $819.44
Lexis/Nexis- Legal Research [E                                                         $155.34
Pacer - Court Research                                                                  $95.00
Postage [E108]                                                                       $2,507.60

Reproduction Expense [E101]                                                          $3,109.70
Reproduction/ Scan Copy                                                                $425.80

                                                                                     $9,726.62
                    Case 19-12153-KBO            Doc 671-2        Filed 11/17/20       Page 6 of 79


Pachulski Stang Ziehl & Jones LLP                                                                Page:     5
Miller, George L. (Bayou Steel                                                                   Invoice 126345
57095 - 00001                                                                                    November 10, 2020


                                                                                         Hours          Rate         Amount

  Asset Analysis/Recovery[B120]
 03/04/2020   BJS     AA        Various emails with J. Turk regarding valuation           0.20      1050.00          $210.00
                                reports

 03/05/2020   BJS     AA        Review asset analysis                                     0.40      1050.00          $420.00

 03/12/2020   CRR     AA        Review email re valuations and attachments re same;       0.20       825.00          $165.00

                                                                                           0.80                      $795.00

  Asset Disposition [B130]
 03/05/2020   BJS     AD        Review various documents from UCC counsel                 1.50      1050.00      $1,575.00
                                regarding BlackDiamond

 03/12/2020   BJS     AD        Review 2019 valuation report regarding BD LaPlace         1.00      1050.00      $1,050.00
                                (Bayou)

 03/18/2020   BJS     AD        Begin reviewing BD documents                              0.50      1050.00          $525.00

 03/24/2020   CRR     AD        Review B Homony Email re discussions with                 0.10       825.00           $82.50
                                purchaser of Debtors' assets pre-conversion.

 03/26/2020   BJS     AD        Various emails with Peter J. Keane regarding              0.10      1050.00          $105.00
                                ATT/Black Diamond

 03/31/2020   CRR     AD        Review LEDQ notice and B Homony Email re                  0.30       825.00          $247.50
                                response to notice;

 03/31/2020   PJK     AD        Emails from counsel re BD Laplace and Louisiana           0.20       750.00          $150.00
                                DEQ

 04/17/2020   PJK     AD        Draft response re BD Laplace info, emails with            0.40       750.00          $300.00
                                client re same

 04/24/2020   PJK     AD        Emails with N. Velonis regarding notice of change         0.30       750.00          $225.00
                                form, review same

 05/08/2020   PJK     AD        Review notice of change form and attention to issues      0.50       750.00          $375.00
                                re same from buyer, email to trustee re same

 05/11/2020   PJK     AD        Review notice of change form re buyer, emails with        0.30       750.00          $225.00
                                trustee re same, emails with buyer counsel re same

 05/14/2020   PJK     AD        Research re Komatshu collateral recovery issues,          0.50       750.00          $375.00
                                emails with counsel re same

 05/14/2020   PJK     AD        Review Entergy motion, emails with PSZJ team re           0.50       750.00          $375.00
                                same, emails with counsel re same

 05/26/2020   PJK     AD        Attention to notice of change form re buyer, emails       0.30       750.00          $225.00
                                with buyer counsel re same
                    Case 19-12153-KBO             Doc 671-2         Filed 11/17/20       Page 7 of 79


Pachulski Stang Ziehl & Jones LLP                                                                  Page:     6
Miller, George L. (Bayou Steel                                                                     Invoice 126345
57095 - 00001                                                                                      November 10, 2020


                                                                                           Hours          Rate         Amount

 05/29/2020   PJK     AD        Email from buyer counsel re notice of change form           0.20       750.00          $150.00
                                update

 06/01/2020   PJK     AD        Emails from Colin R. Robinson and W Homony re               0.20       750.00          $150.00
                                letter of credit

 06/01/2020   CRR     AD        Telephone call with B Homony re letter of credit            0.30       825.00          $247.50
                                issue and proposed call with BofA;

 06/02/2020   CRR     AD        Telephone conference with BofA counsel re letter            0.50       825.00          $412.50
                                of credit.

 06/02/2020   CRR     AD        Email communication to B. Sandler re BofA letter of         0.10       825.00           $82.50
                                credit.

 06/03/2020   PJK     AD        Emails with counsel to buyer re notice of change            0.30       750.00          $225.00
                                form, emails with trustee re same

 06/05/2020   PJK     AD        Emails with buyer counsel re notice of change form          0.20       750.00          $150.00

 06/24/2020   CRR     AD        Prepare draft letter to purchaser re business records       1.10       825.00          $907.50
                                and email to A Caine re same;

 06/25/2020   CRR     AD        Finalize letter to purchaser re Debtors' records, send      0.50       825.00          $412.50
                                same

 06/25/2020   CRR     AD        Telephone call with buyers counsel re Debtors'              0.20       825.00          $165.00
                                records

 07/28/2020   BJS     AD        Review Steel of America Trading objection                   0.10      1050.00          $105.00

 08/06/2020   CRR     AD        Email communication with Trinity counsel                    0.20       825.00          $165.00

 08/10/2020   CRR     AD        Teleconference with counsel for Trinity Leasing             0.50       825.00          $412.50
                                regarding possible resolution of LC dispute

 09/11/2020   CRR     AD        Telephone call with Trinity counsel re letter of            0.50       825.00          $412.50
                                credit (.3) and email to BofA counsel re same (.2);

                                                                                            11.40                  $9,832.50

  Bankruptcy Litigation [L430]
 03/03/2020   PJK     BL        Emails with Bradford J. Sandler regarding new               0.40       750.00          $300.00
                                matter, draft notice of appearance

 03/03/2020   BJS     BL        Teleconference with C. Ward regarding case history          0.50      1050.00          $525.00

 03/03/2020   BJS     BL        Various conferences with B. Homony regarding case           1.00      1050.00      $1,050.00
                                issues

 03/04/2020   PJK     BL        Emails with BJS re case logistics                           0.20       750.00          $150.00
                    Case 19-12153-KBO             Doc 671-2        Filed 11/17/20     Page 8 of 79


Pachulski Stang Ziehl & Jones LLP                                                               Page:     7
Miller, George L. (Bayou Steel                                                                  Invoice 126345
57095 - 00001                                                                                   November 10, 2020


                                                                                        Hours          Rate         Amount

 03/04/2020   PJK     BL        Finalize NOA, emails with L Thomas re same               0.30       750.00          $225.00

 03/04/2020   PJK     BL        Attention to various initial case background and         2.50       750.00      $1,875.00
                                catch up information requests and documents,
                                review docket, emails with debtors' counsel re
                                pending items and 3/11 hearing

 03/04/2020   PJK     BL        Review, edit, and finalize KCC termination COC           0.50       750.00          $375.00
                                and order, emails with L Thomas re same, emails
                                with KCC re same

 03/04/2020   PJK     BL        Email to L Thomas re 3/11 agenda prep                    0.20       750.00          $150.00

 03/04/2020   CRR     BL        Review email to Debtors' counsel and responses re        0.40       825.00          $330.00
                                same

 03/04/2020   CRR     BL        Review docket, status of case prior to conversion        0.40       825.00          $330.00

 03/04/2020   LCT     BL        Efile Certification of Counsel re order terminating      0.20       425.00           $85.00
                                KCC; upload order re same; submit same to Judge.

 03/05/2020   ARP     BL        Prepare hearing notebook for hearing on 3/11/20.         1.80       350.00          $630.00
                                BAYOU STEEL BD HOLDINGS, L.L.C. (19 -
                                12153)

 03/05/2020   PJK     BL        Calls and email to WARN plaintiff counsel                0.30       750.00          $225.00
                                regarding extension

 03/05/2020   PJK     BL        Review WARN dockets regarding status                     0.50       750.00          $375.00

 03/05/2020   PJK     BL        Review docket and various pleadings regarding            2.50       750.00      $1,875.00
                                research and background on case

 03/05/2020   PJK     BL        Emails with debtors' counsel and Liz Thomas              0.50       750.00          $375.00
                                regarding March 11 hearing and agenda, attention to
                                various issues regarding same

 03/05/2020   PJK     BL        Review critical dates memorandum                         0.20       750.00          $150.00

 03/05/2020   PJK     BL        Review and edit March 11 agenda, circulate same to       0.20       750.00          $150.00
                                PSZJ team

 03/05/2020   PJK     BL        Emails with debtors' counsel regarding March 11          0.20       750.00          $150.00
                                draft agenda and circulate same

 03/05/2020   CRR     BL        Review file transfers from Committee re                  0.60       825.00          $495.00
                                investigation of litigation;

 03/05/2020   CRR     BL        Review draft agenda and P Keane email re same            0.20       825.00          $165.00

 03/05/2020   LCT     BL        Draft and distribute 3/11 hearing agenda.                0.40       425.00          $170.00

 03/06/2020   PJK     BL        Research re service list issues, emails with L           0.40       750.00          $300.00
                    Case 19-12153-KBO            Doc 671-2         Filed 11/17/20    Page 9 of 79


Pachulski Stang Ziehl & Jones LLP                                                              Page:     8
Miller, George L. (Bayou Steel                                                                 Invoice 126345
57095 - 00001                                                                                  November 10, 2020


                                                                                       Hours          Rate         Amount
                                Thomas re same

 03/06/2020   PJK     BL        Attention to WARN adversaries, review dockets,          0.50       750.00          $375.00
                                emails and calls with WARN counsel re same

 03/06/2020   LCT     BL        Serve [signed] KCC termination order; prepare aff       0.10       425.00           $42.50
                                of service.

 03/06/2020   BJS     BL        Various emails with Kevin Mangan regarding              0.10      1050.00          $105.00
                                WARN Act claims

 03/09/2020   BJS     BL        Review agenda and discuss with Peter J. Keane           0.10      1050.00          $105.00

 03/09/2020   PJK     BL        Review 3/11 agenda, emails with L Thomas re same        0.20       750.00          $150.00

 03/09/2020   PJK     BL        Emails with PSZJ team re 3/11 hearing                   0.30       750.00          $225.00

 03/09/2020   LCT     BL        Efile and serve hearing agenda; submit same to          0.20       425.00           $85.00
                                Jduge.

 03/09/2020   LCT     BL        Consolidated adv. - draft stipulation extending         0.50       425.00          $212.50
                                complaint answer deadline.

 03/09/2020   ARP     BL        Document request. (BAYOU STEEL BD                       1.10       350.00          $385.00
                                HOLDINGS, L.L.C - 19-12153) for Liz.

 03/10/2020   PJK     BL        Call from Judge Karen B. Owen's chambers                0.20       750.00          $150.00
                                regarding March 11 hearing, emails with counsel
                                regarding march 11 hearing status

 03/10/2020   PJK     BL        Emails with Liz Thomas regarding Courtcall for          0.20       750.00          $150.00
                                March 11 hearing

 03/10/2020   PJK     BL        Emails with WARN counsel regarding stipulation on       0.20       750.00          $150.00
                                response deadline

 03/10/2020   PJK     BL        Edits to March 11 agenda                                0.20       750.00          $150.00

 03/10/2020   CRR     BL        Review amended agenda                                   0.10       825.00           $82.50

 03/10/2020   LCT     BL        Prepare amended agenda re hearing now telephonic;       0.40       425.00          $170.00
                                prepare supplemental service list; efile and serve
                                agenda; submit to Judge.

 03/11/2020   PJK     BL        Attend hearing                                          0.30       750.00          $225.00

 03/11/2020   PJK     BL        Prepare for hearing                                     0.50       750.00          $375.00

 03/11/2020   PJK     BL        Email to Colin R. Robinson and Bradford J. Sandler      0.20       750.00          $150.00
                                regarding hearing outcome

 03/12/2020   PJK     BL        Review critical dates memorandum                        0.20       750.00          $150.00

 03/12/2020   PJK     BL        Review docket and pending filings regarding open        0.50       750.00          $375.00
                    Case 19-12153-KBO           Doc 671-2         Filed 11/17/20       Page 10 of 79


Pachulski Stang Ziehl & Jones LLP                                                                 Page:     9
Miller, George L. (Bayou Steel                                                                    Invoice 126345
57095 - 00001                                                                                     November 10, 2020


                                                                                          Hours          Rate         Amount
                                issues

 03/12/2020   BJS     BL        Review critical dates and discuss with Liz Thomas          0.10      1050.00          $105.00

 03/17/2020   PJK     BL        Call with BJS re open issues                               0.20       750.00          $150.00

 03/18/2020   PJK     BL        Review hearing transcripts, emails with Liz Thomas         0.50       750.00          $375.00
                                regarding same

 03/18/2020   PJK     BL        Review critical dates memorandum                           0.20       750.00          $150.00

 03/20/2020   PJK     BL        Review deadline reminders                                  0.20       750.00          $150.00

 03/27/2020   PJK     BL        Attention to removal issues, review docket and prior       0.50       750.00          $375.00
                                removal extension, emails with PSZJ team re same,
                                email to trustee re same

 03/27/2020   CRR     BL        Review Email from P Keane re removal deadline              0.20       825.00          $165.00
                                and pending non-bankruptcy litigation.

 03/29/2020   PJK     BL        Draft removal extension motion, email to trustee and       1.40       750.00      $1,050.00
                                L Thomas re same

 03/30/2020   PJK     BL        Finalize removal extension motion, email to L              0.40       750.00          $300.00
                                Thomas re same

 03/30/2020   PJK     BL        Review Pacific Foundry motion, emails with counsel         0.30       750.00          $225.00
                                re extension

 03/30/2020   PJK     BL        Review WARN briefing, email to PSZJ team re                0.30       750.00          $225.00
                                same

 03/30/2020   CRR     BL        Review docket re venue transfer (.3); Email to B           0.50       825.00          $412.50
                                Sandler re adjournment of hearing (.2);

 03/30/2020   LCT     BL        Prepare cert of service to removal period extension        0.40       425.00          $170.00
                                motion; efile and serve motion.

 03/30/2020   BJS     BL        Various emails with court regarding WARN                   0.20      1050.00          $210.00
                                litigation; various emails with counsel regarding
                                same

 03/30/2020   CRR     BL        Review Email from chambers re oral argument                0.30       825.00          $247.50
                                schedule and further Email from counsel to Black
                                Diamond re same

 03/31/2020   BJS     BL        Various emails with Andrew W. Caine regarding              0.20      1050.00          $210.00
                                accounts receivable actions

 03/31/2020   BJS     BL        Teleconference with Andrew W. Caine regarding              0.30      1050.00          $315.00
                                accounts receivables, case issues; various emails
                                with Andrew W. Caine and B. Homony regarding
                                same
                    Case 19-12153-KBO           Doc 671-2        Filed 11/17/20       Page 11 of 79


Pachulski Stang Ziehl & Jones LLP                                                                Page:    10
Miller, George L. (Bayou Steel                                                                   Invoice 126345
57095 - 00001                                                                                    November 10, 2020


                                                                                         Hours          Rate         Amount

 03/31/2020   PJK     BL        Call with CRR and Debtors' counsel re open issues         0.60       750.00          $450.00

 03/31/2020   PJK     BL        Call with BJS and CRR re open issues                      0.30       750.00          $225.00

 03/31/2020   PJK     BL        Review 4/8 agenda, emails with L Thomas re                0.30       750.00          $225.00
                                updates on same

 03/31/2020   PJK     BL        Review briefing re WARN action, email to CRR and          0.30       750.00          $225.00
                                BJS re same

 03/31/2020   PJK     BL        Review critical dates memo                                0.20       750.00          $150.00

 03/31/2020   PJK     BL        Emails from CRR and trustee team re update on             0.20       750.00          $150.00
                                open issues

 03/31/2020   CRR     BL        Review Debtors' opposition to motion to transfer          0.30       825.00          $247.50
                                venue.

 03/31/2020   CRR     BL        Email with counsel for WARN and Black Diamond             0.30       825.00          $247.50
                                re adjournment of venue transfer motion

 03/31/2020   CRR     BL        Telephone call with B Sandler, P Keane re Bayou           0.30       825.00          $247.50
                                status, next steps

 03/31/2020   LCT     BL        Draft 4/9 hearing agenda.                                 0.80       425.00          $340.00

 03/31/2020   BJS     BL        Review critical dates and discuss with Liz Thomas         0.10      1050.00          $105.00

 03/31/2020   CRR     BL        Telephone call with Debtors' counsel, P Keane re          0.50       825.00          $412.50
                                post-341 requests

 03/31/2020   CRR     BL        Review informal production from Debtors (.3);             0.50       825.00          $412.50
                                Email to G Miller, B Homony re same (.2)

 03/31/2020   BJS     BL        Various emails with counsel regarding WARN                0.20      1050.00          $210.00
                                claims

 03/31/2020   BJS     BL        Attention to venue transfer motions                       0.30      1050.00          $315.00

 04/01/2020   PJK     BL        Review critical dates memo                                0.20       750.00          $150.00

 04/01/2020   CRR     BL        Review email from chambers re oral argument               0.30       825.00          $247.50
                                schedule and further email from counsel to Black
                                Diamond re same

 04/02/2020   PJK     BL        Emails with L Thomas re 4/8 agenda                        0.20       750.00          $150.00

 04/02/2020   PJK     BL        Emails with Colin R. Robinson re 4/8 matters and          0.40       750.00          $300.00
                                status of same, attention to issues re same

 04/02/2020   PJK     BL        Emails with KBO chambers re status for 4/8 hearing        0.20       750.00          $150.00

 04/02/2020   PJK     BL        Call with Bradford J. Sandler and Colin R. Robinson       0.50       750.00          $375.00
                                re open issues
                    Case 19-12153-KBO           Doc 671-2         Filed 11/17/20       Page 12 of 79


Pachulski Stang Ziehl & Jones LLP                                                                 Page:    11
Miller, George L. (Bayou Steel                                                                    Invoice 126345
57095 - 00001                                                                                     November 10, 2020


                                                                                          Hours          Rate         Amount

 04/02/2020   PJK     BL        Edits on 4/9 agenda and review same, emails with L         0.40       750.00          $300.00
                                Thomas re same

 04/02/2020   CRR     BL        Email communication re adjournment of hearing              0.20       825.00          $165.00

 04/02/2020   LCT     BL        Revise hearing agenda.                                     0.20       425.00           $85.00

 04/02/2020   LCT     BL        Prepare supplemental service list for 4/9 hearing          0.40       425.00          $170.00
                                agenda.

 04/02/2020   BJS     BL        Various emails with B. Homony regarding surcharge          0.30      1050.00          $315.00
                                issues, WARN litigation

 04/02/2020   BJS     BL        Teleconference with Peter J. Keane, Colin R.               1.10      1050.00      $1,155.00
                                Robinson regarding surcharge, WARN venue

 04/06/2020   SEG     BL        Review Peter J. Keane emails and emails to Peter J.        0.10      1025.00          $102.50
                                Keane regarding joint administration of cases.

 04/06/2020   PJK     BL        Review 4/8 agenda, emails with KBO chambers re             0.80       750.00          $600.00
                                hearing date, emails with L Thomas re same, review
                                updated agenda and notice of withdrawal, attention
                                to issues re same

 04/06/2020   PJK     BL        Emails with Colin R. Robinson re response to               0.50       750.00          $375.00
                                motion to transfer, review papers re same

 04/06/2020   CRR     BL        Email with P Keane re response to motion to transfer       0.10       825.00           $82.50
                                venue (.1)

 04/06/2020   LCT     BL        Efile and serve agenda canceling 4/9 hearing; submit       0.40       425.00          $170.00
                                same to Court; follow up with Peter J. Keane;
                                prepare and efile notice of withdrawal of agenda.

 04/06/2020   LCT     BL        Prepare agenda canceling 4/8 hearing; efile and            0.40       425.00          $170.00
                                serve same and submit same.

 04/09/2020   PJK     BL        Review critical dates memorandum                           0.20       750.00          $150.00

 04/09/2020   BJS     BL        Review critical dates and discuss with Liz Thomas          0.10      1050.00          $105.00

 04/10/2020   PJK     BL        Telephone call with A Faris re WARN issues                 0.30       750.00          $225.00

 04/10/2020   PJK     BL        Review WARN complaint and docket, attention to             0.50       750.00          $375.00
                                WARN issues

 04/10/2020   PJK     BL        Email to PSZJ team re WARN plaintiffs proposal             0.40       750.00          $300.00

 04/10/2020   PJK     BL        Review critical dates memo                                 0.20       750.00          $150.00

 04/13/2020   ARP     BL        Prepare hearing binder pdfs for Liz. Hearing               0.50       350.00          $175.00
                                4/27/2020.
                    Case 19-12153-KBO           Doc 671-2         Filed 11/17/20      Page 13 of 79


Pachulski Stang Ziehl & Jones LLP                                                                Page:    12
Miller, George L. (Bayou Steel                                                                   Invoice 126345
57095 - 00001                                                                                    November 10, 2020


                                                                                         Hours          Rate         Amount

 04/13/2020   PJK     BL        Emails with PSZJ team re WARN issues, attention           0.50       750.00          $375.00
                                to same

 04/13/2020   PJK     BL        Emails with Colin R. Robinson re response to              0.20       750.00          $150.00
                                WARN transfer venue motion

 04/13/2020   PJK     BL        Emails with PSZJ team re Pacific Foundry motion           0.30       750.00          $225.00

 04/13/2020   PJK     BL        Review critical dates memo                                0.20       750.00          $150.00

 04/14/2020   PJK     BL        Review critical dates memorandum                          0.20       750.00          $150.00

 04/14/2020   PJK     BL        Emails with Liz Thomas regarding removal                  0.30       750.00          $225.00
                                extension, review CNO and order, review docket

 04/14/2020   PJK     BL        Review docket regarding recent filings                    0.40       750.00          $300.00

 04/14/2020   PJK     BL        Emails with WARN counsel regarding stipulation to         0.40       750.00          $300.00
                                extend response deadline, attention to issues
                                regarding same

 04/14/2020   LCT     BL        Prepare Cert of No Obj. with proposed order re            0.20       425.00           $85.00
                                removal period extension motion; efile same and
                                upload order for approval.

 04/15/2020   PJK     BL        Emails with Liz Thomas regarding COC/order                0.50       750.00          $375.00
                                regarding stipulation for extension of response
                                deadline, research dockets, review draft

 04/15/2020   PJK     BL        Research regarding various WARN action items              0.40       750.00          $300.00

 04/15/2020   PJK     BL        Emails with PSZJ team regarding updates and call re       0.30       750.00          $225.00
                                WARN action

 04/15/2020   LCT     BL        Adv. - prepare Certification of Counsel and order         0.60       425.00          $255.00
                                approving stipulation extending answer deadline;
                                efile same and upload order.

 04/15/2020   BJS     BL        Various emails with Peter J. Keane regarding              0.10      1050.00          $105.00
                                WARN claimants

 04/16/2020   PJK     BL        Telephone call with Bradford J. Sandler and Colin         0.50       750.00          $375.00
                                R. Robinson re WARN issues

 04/16/2020   PJK     BL        Email to WARN plaintiffs re stipulation                   0.30       750.00          $225.00

 04/16/2020   PJK     BL        Research re WARN issues and stipulation                   0.80       750.00          $600.00

 04/16/2020   PJK     BL        Review critical dates memo                                0.20       750.00          $150.00

 04/16/2020   BJS     BL        Review critical dates and discuss with Liz Thomas         0.10      1050.00          $105.00

 04/16/2020   BJS     BL        Teleconference with Peter J. Keane, Colin R.              0.30      1050.00          $315.00
                    Case 19-12153-KBO            Doc 671-2         Filed 11/17/20        Page 14 of 79


Pachulski Stang Ziehl & Jones LLP                                                                   Page:    13
Miller, George L. (Bayou Steel                                                                      Invoice 126345
57095 - 00001                                                                                       November 10, 2020


                                                                                            Hours          Rate         Amount
                                Robinson regarding WARN act litigation

 04/17/2020   PJK     BL        Emails with A Caine re background info                       0.20       750.00          $150.00

 04/17/2020   PJK     BL        Email to client re WARN plaintiffs proposal,                 0.80       750.00          $600.00
                                attention to issue re same, call with client re same,
                                emails with client re same

 04/17/2020   PJK     BL        Emails with client re Pacific Foundry, review order          0.30       750.00          $225.00
                                re same

 04/17/2020   PJK     BL        Telephone calls and emails with WARN plaintiffs re           1.20       750.00          $900.00
                                proposal, research issues re same, emails with Colin
                                R. Robinson re same

 04/17/2020   CRR     BL        Review update re WARN action;                                0.20       825.00          $165.00

 04/17/2020   LCT     BL        Serve [signed] order re removal period extension;            0.10       425.00           $42.50
                                prep and efile cert of service.

 04/20/2020   PJK     BL        Emails with KBO chambers re hearing dates                    0.30       750.00          $225.00

 04/20/2020   PJK     BL        Attend to WARN adversary issues and scheduling               1.00       750.00          $750.00

 04/20/2020   PJK     BL        Review critical dates memo                                   0.20       750.00          $150.00

 04/20/2020   PJK     BL        Draft COC/order/stipulation re dismissal in WARN             1.00       750.00          $750.00
                                adversary, email to Bradford J. Sandler and Colin R.
                                Robinson re same

 04/20/2020   PJK     BL        Emails with P Cuniff re updates for critical dates and       0.30       750.00          $225.00
                                4/27 agenda

 04/20/2020   PJK     BL        Emails with WARN counsel re hearing dates,                   0.30       750.00          $225.00
                                attention to issues re same

 04/20/2020   LCT     BL        Draft 4/27 hearing agenda.                                   0.40       425.00          $170.00

 04/21/2020   PJK     BL        Review critical dates memo                                   0.20       750.00          $150.00

 04/21/2020   PJK     BL        Emails with PSZJ team re status for upcoming                 0.20       750.00          $150.00
                                hearing

 04/21/2020   PJK     BL        Telephone call with Bradford J. Sandler re open              0.20       750.00          $150.00
                                issues

 04/22/2020   PJK     BL        Emails with KBO chambers re hearing dates,                   0.40       750.00          $300.00
                                attention to scheduling issues, emails with L Thomas
                                re same

 04/22/2020   PJK     BL        Review 4/27 agenda                                           0.30       750.00          $225.00

 04/22/2020   PJK     BL        Review and markup class claim stipulation re                 0.80       750.00          $600.00
                                WARN, emails with WARN counsel re same, emails
                    Case 19-12153-KBO            Doc 671-2        Filed 11/17/20        Page 15 of 79


Pachulski Stang Ziehl & Jones LLP                                                                  Page:    14
Miller, George L. (Bayou Steel                                                                     Invoice 126345
57095 - 00001                                                                                      November 10, 2020


                                                                                           Hours          Rate         Amount
                                with PSZJ team re same

 04/22/2020   LCT     BL        Revise/update 4/27 hearing agenda.                          0.20       425.00           $85.00

 04/23/2020   PJK     BL        Attention to WARN stipulations, emails with PSZJ            0.70       750.00          $525.00
                                team re same, email stipulations to client

 04/23/2020   PJK     BL        Emails with debtors’ counsel and Colin R. Robinson          0.60       750.00          $450.00
                                re 4/27 agenda and status of pending matters

 04/23/2020   PJK     BL        Emails with KBO chambers re 4/27 status, attention          0.30       750.00          $225.00
                                to same

 04/23/2020   PJK     BL        Edits to 4/27 agenda, additional emails with Colin R.       0.50       750.00          $375.00
                                Robinson re same, emails with L Thomas re agenda

 04/23/2020   PJK     BL        Emails with L Thomas re 4/27 agenda status                  0.20       750.00          $150.00

 04/23/2020   PJK     BL        Emails with D Dean re 4/27 hearing status                   0.20       750.00          $150.00

 04/23/2020   CRR     BL        Review stipulation regarding WARN action                    0.20       825.00          $165.00

 04/23/2020   CRR     BL        Review email regarding agenda with debtors'                 0.30       825.00          $247.50
                                counsel and updates to same

 04/23/2020   LCT     BL        Revise hearing agenda; efile and serve same; submit         0.30       425.00          $127.50
                                same to Court.

 04/23/2020   LCT     BL        Fleming adv. - prepare adv. service list; serve             0.30       425.00          $127.50
                                [signed] order approving stipulation extending
                                answer deadline; prepare and efile cert of service re
                                same.

 04/24/2020   PJK     BL        Emails with Liz Thomas regarding April 27                   0.20       750.00          $150.00
                                Courtcall

 04/24/2020   PJK     BL        Review comments regarding WARN stipulations                 0.80       750.00          $600.00
                                from client, mark up stipulations, emails with client
                                regarding same

 04/24/2020   PJK     BL        Emails with Colin R. Robinson and Judge Karen B.            0.20       750.00          $150.00
                                Owens' chambers regarding April 27 hearing

 04/24/2020   PJK     BL        Emails with WARN counsel regarding stipulations             0.40       750.00          $300.00

 04/24/2020   PJK     BL        Review amended April 27 agenda                              0.20       750.00          $150.00

 04/24/2020   PJK     BL        Review critical dates memorandum                            0.20       750.00          $150.00

 04/24/2020   CRR     BL        Review comments to amended agenda from Debtors'             0.30       825.00          $247.50
                                counsel and address same with P Cuniff

 04/24/2020   LCT     BL        Prepare amended agenda canceling hearing; efile             0.30       425.00          $127.50
                                and serve same; submit same to Court.
                    Case 19-12153-KBO            Doc 671-2        Filed 11/17/20         Page 16 of 79


Pachulski Stang Ziehl & Jones LLP                                                                   Page:    15
Miller, George L. (Bayou Steel                                                                      Invoice 126345
57095 - 00001                                                                                       November 10, 2020


                                                                                            Hours          Rate         Amount

 04/29/2020   PJK     BL        Attention to WARN stipulation issues, emails with            0.40       750.00          $300.00
                                WARN counsel re same

 04/30/2020   PJK     BL        Review dismissal stipulation latest edits from               0.40       750.00          $300.00
                                WARN counsel, email to client regarding same

 05/01/2020   PJK     BL        Finalize COC/stipulation re extension on response            0.60       750.00          $450.00
                                deadline, emails with WARN counsel re same,
                                emails with PSZJ team re same, emails with D Potts
                                re same

 05/01/2020   PJK     BL        Review stipulation re POC deadline, emails with              0.40       750.00          $300.00
                                WARN counsel re same, emails with client re same

 05/01/2020   PJK     BL        Telephone call with WARN counsel re open issues              0.20       750.00          $150.00
                                on stipulations

 05/01/2020   PJK     BL        Emails with L Thomas re stipulation to extend                0.20       750.00          $150.00
                                response deadline

 05/01/2020   PJK     BL        Review stipulation re dismissal, emails with client re       0.70       750.00          $525.00
                                same, attention to issues re same

 05/01/2020   LCT     BL        Adv. - draft 2nd stipulation extending answer                0.10       425.00           $42.50
                                deadline.

 05/06/2020   PJK     BL        Emails with WARN counsel re adversary                        0.40       750.00          $300.00
                                stipulation, attention to issues re same

 05/06/2020   PJK     BL        Review final report                                          0.30       750.00          $225.00

 05/06/2020   PJK     BL        Review critical dates memo                                   0.20       750.00          $150.00

 05/06/2020   LCT     BL        Adv. - serve [signed] order approving 2nd                    0.20       425.00           $85.00
                                stipulation extending answer deadline; prepare and
                                efile COS.

 05/06/2020   BJS     BL        Review critical dates and discuss with Liz Thomas            0.10      1050.00          $105.00

 05/11/2020   LCT     BL        Coordinate hearing binder prep with file clerk re oral       0.10       425.00           $42.50
                                argument.

 05/12/2020   ARP     BL        Prepare virtual hearing documents for hearing on             0.80       350.00          $280.00
                                5/19/20.

 05/12/2020   PJK     BL        Emails with KBO chambers re hearing dates,                   0.40       750.00          $300.00
                                attention to issues re same

 05/12/2020   PJK     BL        Review critical dates memo                                   0.20       750.00          $150.00

 05/12/2020   PJK     BL        Emails with WARN counsel re adversary dismissal,             0.50       750.00          $375.00
                                research issues re same
                    Case 19-12153-KBO            Doc 671-2        Filed 11/17/20     Page 17 of 79


Pachulski Stang Ziehl & Jones LLP                                                               Page:    16
Miller, George L. (Bayou Steel                                                                  Invoice 126345
57095 - 00001                                                                                   November 10, 2020


                                                                                        Hours          Rate         Amount

 05/12/2020   PJK     BL        Emails with L Thomas re COC re hearing date              0.20       750.00          $150.00

 05/12/2020   PJK     BL        Emails with WARN counsel re open issues, emails          0.40       750.00          $300.00
                                with PSZJ team re same and hearing on 5/19

 05/12/2020   LCT     BL        Draft 5/19 agenda canceling hearing re oral              0.10       425.00           $42.50
                                argument adjourned.

 05/12/2020   LCT     BL        Prepare Certification of Counsel re hearing date.        0.10       425.00           $42.50

 05/13/2020   PJK     BL        Emails with L Thomas re updates for 5/15 agenda          0.20       750.00          $150.00

 05/13/2020   PJK     BL        Review 5/15 agenda                                       0.20       750.00          $150.00

 05/13/2020   PJK     BL        Emails with WARN plaintiffs re dismissal                 0.20       750.00          $150.00
                                stipulation

 05/13/2020   PJK     BL        Finalize COC/order/stip re dismissal re WARN             0.20       750.00          $150.00
                                action

 05/13/2020   LCT     BL        Adv. - efile Certification of Counsel re order           0.20       425.00           $85.00
                                approving stipulation dismissing debtor defendants
                                from adversary and upload order.

 05/14/2020   PJK     BL        Emails with WARN counsel and Bradford J. Sandler         0.20       750.00          $150.00
                                re 5/19 hearing status

 05/14/2020   PJK     BL        Review draft 5/19 agenda, emails with L Thomas re        0.30       750.00          $225.00
                                same

 05/14/2020   PJK     BL        Email draft agenda to chambers                           0.20       750.00          $150.00

 05/14/2020   PJK     BL        Review critical dates memo                               0.20       750.00          $150.00

 05/14/2020   PJK     BL        Review docket and order re WARN matter, emails           0.30       750.00          $225.00
                                with L Thomas re same

 05/14/2020   LCT     BL        Revise hearing agenda.                                   0.30       425.00          $127.50

 05/14/2020   LCT     BL        Efile Certification of Counsel re hearing date;          0.10       425.00           $42.50
                                upload order for approval.

 05/15/2020   PJK     BL        Emails with KBO chambers re 5/19 hearing, emails         0.40       750.00          $300.00
                                with L Thomas re agenda for same, attention to
                                issues re same

 05/15/2020   PJK     BL        Emails with trustee team re WARN adversary and           0.40       750.00          $300.00
                                dismissal order, review docket, review venue
                                transfer papers

 05/15/2020   LCT     BL        Prepare supplemental service list to 5/19 hearing        0.40       425.00          $170.00
                                agenda; efile and serve agenda; submit same to
                                Court.
                    Case 19-12153-KBO           Doc 671-2         Filed 11/17/20       Page 18 of 79


Pachulski Stang Ziehl & Jones LLP                                                                 Page:    17
Miller, George L. (Bayou Steel                                                                    Invoice 126345
57095 - 00001                                                                                     November 10, 2020


                                                                                          Hours          Rate         Amount

 05/15/2020   LCT     BL        Serve [signed] omnibus hearing order; prep and efile       0.10       425.00           $42.50
                                cert of service.

 05/15/2020   LCT     BL        Adv. - serve [signed] order approving stipulation          0.10       425.00           $42.50
                                dismissing debtor defendants from adversary; prep
                                and efile cert of service.

 05/18/2020   PJK     BL        Emails with L Thomas re 5/19 hearing documents,            0.20       750.00          $150.00
                                review same

 05/18/2020   LCT     BL        Review and update (virtual) hearing binder.                0.10       425.00           $42.50

 05/19/2020   PJK     BL        Emails with WARN counsel re stipulation to                 0.40       750.00          $300.00
                                dismiss, emails from KBO chambers re 5/19 hearing
                                status, emails with L Thomas re amended agenda,
                                review same

 05/19/2020   LCT     BL        Prepare amended agenda canceling hearing; efile            0.40       425.00          $170.00
                                and serve same; submit same to Court.

 05/26/2020   BJS     BL        Teleconference with Andrew W. Caine regarding              0.20      1050.00          $210.00
                                litigation claims

 05/26/2020   PJK     BL        Review critical dates memo                                 0.20       750.00          $150.00

 05/28/2020   PJK     BL        Emails with L Thomas re COC re hearing date,               0.30       750.00          $225.00
                                emails with KBO chambers re same, review same

 05/28/2020   LCT     BL        Prepare Certification of Counsel re July hearing           0.20       425.00           $85.00
                                date; efile same and upload order for approval.

 06/02/2020   PJK     BL        Review WARN counsel 2004 doc request, emails               0.70       750.00          $525.00
                                with PSZJ team re same, emails with client re same,
                                emails with WARN Counsel

 06/02/2020   PJK     BL        Review draft 6/9 agenda                                    0.20       750.00          $150.00

 06/02/2020   LCT     BL        Draft 6/9 hearing agenda.                                  0.10       425.00           $42.50

 06/03/2020   PJK     BL        Emails with WARN counsel re Rule 2004 doc                  0.30       750.00          $225.00
                                request and issues re same

 06/03/2020   LCT     BL        Serve [signed] omnibus hearing order; prep and efile       0.20       425.00           $85.00
                                cert of service.

 06/03/2020   LCT     BL        Prepare supplemental service list re 6/9 agenda.           0.10       425.00           $42.50

 06/03/2020   LCT     BL        Draft settlement agreement with North Second               0.20       425.00           $85.00
                                Street.

 06/04/2020   PJK     BL        Review critical dates memo                                 0.20       750.00          $150.00

 06/04/2020   PJK     BL        Review 6/9 agenda, emails with L Thomas re same            0.20       750.00          $150.00
                    Case 19-12153-KBO           Doc 671-2        Filed 11/17/20        Page 19 of 79


Pachulski Stang Ziehl & Jones LLP                                                                 Page:    18
Miller, George L. (Bayou Steel                                                                    Invoice 126345
57095 - 00001                                                                                     November 10, 2020


                                                                                          Hours          Rate         Amount

 06/05/2020   PJK     BL        Review critical dates memo                                 0.20       750.00          $150.00

 06/05/2020   LCT     BL        Efile and serve agenda canceling 6/9 hearing; submit       0.20       425.00           $85.00
                                same to Court.

 06/05/2020   BJS     BL        Review critical dates and discuss with Liz Thomas          0.10      1050.00          $105.00

 06/08/2020   PJK     BL        Email from A Spencer re lien, review information re        0.30       750.00          $225.00
                                same, email to trustee team re same

 06/10/2020   PJK     BL        Emails with WARN counsel re confi stipulation              0.20       750.00          $150.00

 06/11/2020   PJK     BL        Emails with client re confi agreement re WARN info         0.20       750.00          $150.00

 06/11/2020   PJK     BL        Emails with G Bluestone re update                          0.20       750.00          $150.00

 06/18/2020   PJK     BL        Review response from E Moats re demand letter              0.30       750.00          $225.00
                                inquiry, review same, emails with trustee re same

 06/18/2020   PJK     BL        Email from W Homony re 2004 motion                         0.10       750.00           $75.00

 06/22/2020   BJS     BL        Review critical dates and discuss with Liz Thomas          0.10      1050.00          $105.00

 06/24/2020   CRR     BL        Review email re settlement from W Homony and               0.20       825.00          $165.00
                                respond re same

 06/25/2020   PJK     BL        Review critical dates memo                                 0.20       750.00          $150.00

 06/25/2020   LCT     BL        Draft settlement agreement with Metal Traders.             0.10       425.00           $42.50

 06/29/2020   PJK     BL        Emails with WARN counsel re confi stipulation re           0.20       750.00          $150.00
                                WARN information

 07/02/2020   PJK     BL        Emails and calls with E Moats re demand letter,            0.70       750.00          $525.00
                                review information re same, emails with trustee
                                team re same

 07/06/2020   PJK     BL        Review critical dates memo                                 0.20       750.00          $150.00

 07/06/2020   PJK     BL        Email from WARN counsel re confi agreement,                0.20       750.00          $150.00
                                review same

 07/07/2020   PJK     BL        Emails with trustee and E Moats re demand letter           0.20       750.00          $150.00
                                follow up info

 07/07/2020   PJK     BL        Email to KBO chambers re hearing date, review              0.20       750.00          $150.00
                                critical dates memo

 07/08/2020   PJK     BL        Emails with KBO chambers re hearing date, emails           0.20       750.00          $150.00
                                with L Thomas re COC re same

 07/08/2020   PJK     BL        Emails with CRR re 9019 motions and 2004 motion            0.20       750.00          $150.00

 07/08/2020   PJK     BL        Research re 2004 motions and form, review                  0.60       750.00          $450.00
                    Case 19-12153-KBO           Doc 671-2         Filed 11/17/20       Page 20 of 79


Pachulski Stang Ziehl & Jones LLP                                                                 Page:    19
Miller, George L. (Bayou Steel                                                                    Invoice 126345
57095 - 00001                                                                                     November 10, 2020


                                                                                          Hours          Rate         Amount
                                correspondence with Steel of America, start drafting
                                2004 motion
 07/08/2020   LCT     BL        Prepare Certification of Counsel re hearing date;          0.20       425.00           $85.00
                                efile same and upload order for approval.

 07/08/2020   LCT     BL        Serve [signed] omnibus hearing order; prep and efile       0.10       425.00           $42.50
                                cert of service.

 07/08/2020   LCT     BL        Draft 7/15 hearing agenda.                                 0.10       425.00           $42.50

 07/09/2020   PJK     BL        Continue drafting 2004 motion re Steel of America,         1.80       750.00      $1,350.00
                                email to CRR re same

 07/09/2020   PJK     BL        Draft 9019 motion re OBrien Steel, email to CRR re         1.70       750.00      $1,275.00
                                same

 07/09/2020   PJK     BL        Draft 9019 motion re North Second, emails with             0.80       750.00          $600.00
                                CRR re same

 07/09/2020   PJK     BL        Review Klein Steel information on settlement,              0.40       750.00          $300.00
                                emails with L Thomas re same, review
                                correspondence re settlements of pending AR
                                matters

 07/09/2020   PJK     BL        Research re Triad settlement, email to CRR re same         0.30       750.00          $225.00

 07/09/2020   PJK     BL        Emails with KBO chambers re 7/15 hearing                   0.20       750.00          $150.00

 07/09/2020   PJK     BL        Review 7/15 agenda, emails with L Thomas re same           0.20       750.00          $150.00

 07/09/2020   PJK     BL        Review and mark up confi agreement re WARN                 0.60       750.00          $450.00
                                discovery, email to CRR and BJS re same

 07/09/2020   CRR     BL        Review draft Rule 2004 motion                              0.30       825.00          $247.50

 07/09/2020   CRR     BL        Review 9019 motion                                         0.30       825.00          $247.50

 07/09/2020   CRR     BL        Review NDA re WARN action                                  0.20       825.00          $165.00

 07/09/2020   LCT     BL        Draft settlement agreement with Klein Steel                0.40       425.00          $170.00
                                including POC research.

 07/10/2020   PJK     BL        Emails with CRR re Klein Steel matter                      0.20       750.00          $150.00

 07/10/2020   PJK     BL        Update draft 2004 motion, email to trustee re same,        0.50       750.00          $375.00
                                edits to 2004 motion per B Homony comments

 07/10/2020   PJK     BL        Emails with CRR re 9019 motions, emails with               0.30       750.00          $225.00
                                client re same

 07/10/2020   PJK     BL        Update markup re confi agreement re WARN                   0.40       750.00          $300.00
                                discovery, emails with WARN counsel re same
                    Case 19-12153-KBO           Doc 671-2         Filed 11/17/20      Page 21 of 79


Pachulski Stang Ziehl & Jones LLP                                                                Page:    20
Miller, George L. (Bayou Steel                                                                   Invoice 126345
57095 - 00001                                                                                    November 10, 2020


                                                                                         Hours          Rate         Amount

 07/12/2020   PJK     BL        Update 9019s for pending settlements, emails with         0.40       750.00          $300.00
                                trustee re same, emails to L Thomas re same

 07/12/2020   PJK     BL        Emails with client re 2004 motion re Steel of             0.40       750.00          $300.00
                                America, email to creditor re pending 2004 motion

 07/13/2020   PJK     BL        Emails with North Second Street re 9019 motion            0.20       750.00          $150.00

 07/13/2020   PJK     BL        Review and update 2004 motion re Steel of                 0.30       750.00          $225.00
                                America, emails with L Thomas re notice and
                                service for same

 07/13/2020   PJK     BL        Review finalize versions of 9019 motions with             0.20       750.00          $150.00
                                notices and service, emails with L Thomas re same

 07/13/2020   PJK     BL        Review critical dates memo                                0.10       750.00           $75.00

 07/13/2020   LCT     BL        Efile and serve agenda canceling 7/15 hearing;            0.20       425.00           $85.00
                                submit same to Court.

 07/13/2020   LCT     BL        Draft notice of 2004 motion re Steel of America           0.10       425.00           $42.50
                                Trading and prepare supplemental service list.

 07/13/2020   LCT     BL        Prepare notices and supplemental service lists re         1.00       425.00          $425.00
                                9019 motions to approve settlement agreements with
                                North Second St Steel and O'Brien Steel (.5); efile
                                and serve motion (.5).

 07/14/2020   PJK     BL        Review and update markup re WARN discovery                0.30       750.00          $225.00
                                confidentiality agreement, email to trustee re same

 07/14/2020   PJK     BL        Review and update final version of 2004 motion and        0.30       750.00          $225.00
                                notice, emails with L Thomas re same

 07/14/2020   LCT     BL        Draft settlement agreement with Triple S Steel Co.        0.20       425.00           $85.00

 07/14/2020   LCT     BL        Efile and serve 2004 motion re Steel of America.          0.40       425.00          $170.00

 07/15/2020   PJK     BL        Emails with E Moats re demand letter extension            0.20       750.00          $150.00

 07/16/2020   PJK     BL        Emails with trustee and WARN counsel re                   0.30       750.00          $225.00
                                protective stipulation

 07/21/2020   PJK     BL        Emails with KBO chambers re new hearing date              0.20       750.00          $150.00

 07/21/2020   PJK     BL        Emails with client re Klein settlement                    0.20       750.00          $150.00

 07/21/2020   PJK     BL        Emails with L Thomas re COC on hearing date,              0.20       750.00          $150.00
                                emails with KBO chambers re same

 07/21/2020   PJK     BL        Email from WARN counsel re confi stip                     0.10       750.00           $75.00

 07/22/2020   PJK     BL        Review and finalize Klein 9019 motion, emails with        0.50       750.00          $375.00
                    Case 19-12153-KBO            Doc 671-2        Filed 11/17/20         Page 22 of 79


Pachulski Stang Ziehl & Jones LLP                                                                   Page:    21
Miller, George L. (Bayou Steel                                                                      Invoice 126345
57095 - 00001                                                                                       November 10, 2020


                                                                                            Hours          Rate         Amount
                                L Thomas re same

 07/22/2020   PJK     BL        Edit to COC re hearing date, emails with L Thomas            0.20       750.00          $150.00
                                re same

 07/22/2020   PJK     BL        Email to client re confi agreement for WARN                  0.10       750.00           $75.00
                                discovery

 07/22/2020   PJK     BL        Finalize Klein 9019 motion, emails with L Thomas             0.40       750.00          $300.00
                                re notice and filing/service of same, review notice

 07/22/2020   PJK     BL        Emails with UST re 9019 motion and status                    0.20       750.00          $150.00

 07/22/2020   LCT     BL        Prepare Certification of Counsel re hearing date (.1);       0.20       425.00           $85.00
                                efile same and upload order for approval (.1).

 07/22/2020   LCT     BL        Serve [signed] omnibus hearing order (.1); prep and          0.20       425.00           $85.00
                                efile cert of service (.1).

 07/22/2020   LCT     BL        Prepare notice and supplemental service list for 9019        0.40       425.00          $170.00
                                motion re Klein Steel.

 07/23/2020   PJK     BL        Review critical dates memo                                   0.20       750.00          $150.00

 07/24/2020   PJK     BL        Review critical dates memo                                   0.20       750.00          $150.00

 07/24/2020   PJK     BL        Emails with trustee re confi agreement for WARN              0.30       750.00          $225.00
                                discovery, edits to same

 07/27/2020   PJK     BL        Draft Metal Traders settlement agreement and 9019            1.20       750.00          $900.00
                                motion, emails with B Homony re same

 07/28/2020   PJK     BL        Review Steel of America objection to 2004 motion,            0.50       750.00          $375.00
                                emails with client re status on same

 07/28/2020   PJK     BL        Call with Steel of America counsel re status of 2004         0.40       750.00          $300.00
                                motion, emails with counsel re same

 07/28/2020   PJK     BL        Emails with L Thomas re 8/10 agenda and 2004                 0.20       750.00          $150.00
                                motion status

 07/28/2020   PJK     BL        Review CNOs and orders re 9019 motions re                    0.30       750.00          $225.00
                                O'Brien and North Second, emails with L Thomas re
                                same, emails with D Potts re filing of same

 07/28/2020   LCT     BL        Prepare Certificates of No Obj. with proposed orders         0.20       425.00           $85.00
                                re 9019 motions re North Second Street Steel and
                                O'Brien Steel (.1); efile same and upload order for
                                approval (.1).

 07/29/2020   PJK     BL        Draft Metal Traders settlement agreement and 9019            0.80       750.00          $600.00
                                motion

 07/29/2020   PJK     BL        Emails with client re Metal Traders settlement and           0.20       750.00          $150.00
                    Case 19-12153-KBO           Doc 671-2         Filed 11/17/20       Page 23 of 79


Pachulski Stang Ziehl & Jones LLP                                                                 Page:    22
Miller, George L. (Bayou Steel                                                                    Invoice 126345
57095 - 00001                                                                                     November 10, 2020


                                                                                          Hours          Rate         Amount
                                9019 motion

 07/29/2020   PJK     BL        Email from B Homony re Triple S Steel                      0.10       750.00           $75.00

 07/30/2020   PJK     BL        Emails with L Thomas re 8/10 agenda and update on          0.20       750.00          $150.00
                                pending matters

 07/30/2020   PJK     BL        Emails from B Homony and A Caine re Rack                   0.10       750.00           $75.00
                                Builders

 07/31/2020   PJK     BL        Emails with KBO chambers re 8/19 hearing                   0.20       750.00          $150.00

 07/31/2020   PJK     BL        Emails with CRR and L Thomas re 2004 motion                0.20       750.00          $150.00
                                status

 07/31/2020   PJK     BL        Review 8/10 agenda, emails with L Thomas re same           0.20       750.00          $150.00

 07/31/2020   PJK     BL        Review final settlement re Metal Traders, review           0.50       750.00          $375.00
                                client edits on 9019 motion, finalize motion, emails
                                with L Thomas re notice re same and review draft

 07/31/2020   PJK     BL        Review MUSA information and backup, email to               0.30       750.00          $225.00
                                trustee re same, emails with E Moats re same

 07/31/2020   LCT     BL        Draft 8/10 hearing agenda.                                 0.20       425.00           $85.00

 07/31/2020   LCT     BL        Serve [signed] orders approving settlements with           0.40       425.00          $170.00
                                North Second St Steel and O'Brien Steel (.2); prep
                                and efile certificates of service (.2).

 07/31/2020   LCT     BL        Prepare notice of 9019 motion re Metal Traders (.2);       0.40       425.00          $170.00
                                prepare supplemental service list (.2).

 07/31/2020   BJS     BL        Review critical dates and discuss with Liz Thomas          0.10      1050.00          $105.00

 08/03/2020   AWC     BL        Read SPS counsel letter and call with counsel              0.70      1095.00          $766.50
                                regarding issues/settlement (.50); emails with Rack
                                Builders regarding amounts due (.20).

 08/03/2020   PJK     BL        Email from Steel of America re doc production re           0.20       750.00          $150.00
                                2004 motion, review same

 08/04/2020   AWC     BL        Emails with client regarding affirmative claims            0.20      1095.00          $219.00
                                against MNAT clients.

 08/04/2020   PJK     BL        Email from W Homony re response on MNAT                    0.20       750.00          $150.00
                                creditor clients re demands

 08/06/2020   PJK     BL        Review Klein Steel CNO and order, emails with L            0.20       750.00          $150.00
                                Thomas re same

 08/06/2020   LCT     BL        Prepare supplemental service list for 8/10 hearing         0.40       425.00          $170.00
                                agenda (.1); efile and serve agenda canceling
                                hearing (.2); submit to Court (.1).
                    Case 19-12153-KBO             Doc 671-2         Filed 11/17/20       Page 24 of 79


Pachulski Stang Ziehl & Jones LLP                                                                   Page:    23
Miller, George L. (Bayou Steel                                                                      Invoice 126345
57095 - 00001                                                                                       November 10, 2020


                                                                                            Hours          Rate         Amount

 08/06/2020   LCT     BL        Prepare Cert of No Obj. with proposed order re 9019          0.30       425.00          $127.50
                                settlement motion with Klein Steel (.2); efile same
                                and upload order for approval (.1).

 08/07/2020   AWC     BL        Emails with MCT and team regarding electronic                0.20      1095.00          $219.00
                                files, efforts to obtain from purchaser.

 08/10/2020   PJK     BL        Review critical dates memo                                   0.20       750.00          $150.00

 08/10/2020   PJK     BL        Emails with SOA counsel re 2004 motion, emails               0.30       750.00          $225.00
                                with W Homony re same, review docs re same

 08/10/2020   LCT     BL        Serve [signed] order approving settlement with               0.20       425.00           $85.00
                                Klein Steel (.1); prep and efile cert of service (.1).

 08/11/2020   AWC     BL        Emails with Rack Builders counsel regarding                  0.40      1095.00          $438.00
                                issues/facts/resolution.

 08/11/2020   PJK     BL        Review Travelers issues re doc requests, begin draft         0.50       750.00          $375.00
                                of 2004 motion

 08/12/2020   PJK     BL        Emails with CRR and BJS re KPS adversary and                 0.20       750.00          $150.00
                                contingent counsel

 08/12/2020   PJK     BL        Draft and revise 2004 motion re Travelers, emails            0.80       750.00          $600.00
                                with B Homony re same

 08/13/2020   PJK     BL        Review Travelers 2004 motion, emails with trustee            0.30       750.00          $225.00
                                re same

 08/13/2020   PJK     BL        Email to Travelers re 2004 motion                            0.20       750.00          $150.00

 08/13/2020   PJK     BL        Emails with trustee re confi agreement re WARN               0.20       750.00          $150.00
                                production

 08/13/2020   PJK     BL        Emails with WARN counsel re confi agreement                  0.20       750.00          $150.00

 08/14/2020   AWC     BL        Emails with counsel and call with client regarding           0.90      1095.00          $985.50
                                Joseph obligations and read underlying documents
                                (.40); emails with counsel regarding SPS matter
                                (.20); emails and call with counsel regarding Rack
                                Builders matter (.30).

 08/14/2020   PJK     BL        Finalize 2004 motion re Travelers, emails with L             0.50       750.00          $375.00
                                Thomas re same

 08/14/2020   PJK     BL        Emails with WARN counsel re confi agreement and              0.40       750.00          $300.00
                                doc production, emails with trustee and W Homony
                                re same, attention to issues re same

 08/14/2020   CRR     BL        Review Rule 2004 motion                                      0.40       825.00          $330.00

 08/14/2020   LCT     BL        Prepare notice and supplemental service list re 2004         0.50       425.00          $212.50
                    Case 19-12153-KBO            Doc 671-2         Filed 11/17/20        Page 25 of 79


Pachulski Stang Ziehl & Jones LLP                                                                   Page:    24
Miller, George L. (Bayou Steel                                                                      Invoice 126345
57095 - 00001                                                                                       November 10, 2020


                                                                                            Hours          Rate         Amount
                                motion re Travelers; efile and serve motion.

 08/17/2020   AWC     BL        Call with Rack Builders counsel regarding                    0.70      1095.00          $766.50
                                issues/resolution and emails with client thereon.

 08/17/2020   AWC     BL        Discussions with team regarding omnibus                      0.90      1095.00          $985.50
                                procedures motion and draft/revise motion.

 08/17/2020   PJK     BL        Review CNO re Metal Trader 9019 motion, emails               0.20       750.00          $150.00
                                with L Thomas re same, review docket

 08/17/2020   LCT     BL        Prepare Cert of No Obj. with proposed order re 9019          0.20       425.00           $85.00
                                motion re Metal Trader (.1); efile same and upload
                                order for approval (.1).

 08/18/2020   AWC     BL        Review/revise Rack Builders settlement agreement             0.60      1095.00          $657.00
                                and emails with client and counsel thereon.

 08/18/2020   PJK     BL        Review A Caine proposed edits for preference                 0.60       750.00          $450.00
                                protocol motion, review form motion, emails with L
                                Thomas re draft of same, edits to draft, emails with
                                A Caine re same

 08/18/2020   PJK     BL        Draft Rack Builders settlement agreement, emails             0.50       750.00          $375.00
                                with A Caine re same

 08/18/2020   PJK     BL        Review AWC edits on Rack Builders settlement,                0.30       750.00          $225.00
                                emails with AWC and W Homony re same, revise
                                settlement

 08/19/2020   PJK     BL        Emails with W Homony re Travelers 2004 motion,               0.20       750.00          $150.00
                                emails with Travelers counsel re same

 08/19/2020   CRR     BL        Review email communication from Traveler's                   0.20       825.00          $165.00
                                regarding Rule 2004 motion

 08/19/2020   LCT     BL        Serve [signed] order granting 9019 motion re Metal           0.20       425.00           $85.00
                                Trader settlement (.1); prep and efile cert of service
                                (.1).

 08/20/2020   AWC     BL        Emails with Rack Builders counsel regarding                  1.20      1095.00      $1,314.00
                                settlement agreement, details (.40); review and
                                revise omnibus settlement procedures motion (.80).

 08/20/2020   PJK     BL        Emails with A Caine re edits on settlement                   0.40       750.00          $300.00
                                procedures motion, review same

 08/20/2020   PJK     BL        Emails with counsel re Travelers 2004 motion, email          0.30       750.00          $225.00
                                to L Thomas re same

 08/20/2020   PJK     BL        Emails with KBO chambers re hearing dates, emails            0.30       750.00          $225.00
                                with L Thomas re same, review COC/order re same
                    Case 19-12153-KBO           Doc 671-2         Filed 11/17/20       Page 26 of 79


Pachulski Stang Ziehl & Jones LLP                                                                 Page:    25
Miller, George L. (Bayou Steel                                                                    Invoice 126345
57095 - 00001                                                                                     November 10, 2020


                                                                                          Hours          Rate         Amount

 08/20/2020   LCT     BL        Prepare Certification of Counsel re hearing dates;         0.20       425.00           $85.00
                                efile same and upload order for approval.

 08/21/2020   AWC     BL        Call and emails with client and team regarding             1.20      1095.00      $1,314.00
                                omnibus settlement procedures motion, review data
                                and revise motion (.90); emails with Rack Builders
                                counsel and client regarding settlement agreement,
                                payment (.30).

 08/21/2020   PJK     BL        Review critical dates memo                                 0.20       750.00          $150.00

 08/21/2020   PJK     BL        Review trustee analysis re settlement on Metals            0.50       750.00          $375.00
                                USA and others, emails with W Homony re same,
                                emails with E Moats re same

 08/21/2020   LCT     BL        Serve [signed] omnibus hearing order; prep and efile       0.20       425.00           $85.00
                                cert of service.

 08/24/2020   AWC     BL        Receive signed Rack Builders agreement and emails          0.20      1095.00          $219.00
                                with counsel thereon and regarding 9019 motion.

 08/24/2020   PJK     BL        Call with Coren Kaufman team, trustee, and CRR re          0.50       750.00          $375.00
                                Black Diamond litigation

 08/25/2020   AWC     BL        Revise/revise Rack Builders 9019 motion and emails         0.30      1095.00          $328.50
                                with counsel regarding settlement payment.

 08/25/2020   PJK     BL        Draft 9019 motion re Rack Builders, emails with A          0.80       750.00          $600.00
                                Caine re same

 08/25/2020   PJK     BL        Revise 9019 motion re Rack Builders, emails with A         0.40       750.00          $300.00
                                Caine re same

 08/25/2020   PJK     BL        Emails with W Homony re Rack Builders 9019                 0.20       750.00          $150.00
                                motion

 08/25/2020   PJK     BL        Finalize 9019 motion re Rack Builders draft notice,        0.30       750.00          $225.00
                                emails with L Thomas re same

 08/25/2020   LCT     BL        Prepare supplemental service list for Rack Builders        0.30       425.00          $127.50
                                9019 motion; efile and serve motion.

 08/25/2020   PJK     BL        Emails with L Thomas re Ameri100 inquiry,                  0.40       750.00          $300.00
                                attention to same

 08/26/2020   PJK     BL        Emails with Steel of America counsel re 2004               0.20       750.00          $150.00
                                motion status

 08/27/2020   PJK     BL        Calls with W Homony re Infra demand                        0.20       750.00          $150.00

 08/27/2020   PJK     BL        Review 9/2 agenda, emails with L Thomas re same            0.20       750.00          $150.00

 08/27/2020   PJK     BL        Emails with W Homony re Steel of America and               0.20       750.00          $150.00
                    Case 19-12153-KBO            Doc 671-2        Filed 11/17/20        Page 27 of 79


Pachulski Stang Ziehl & Jones LLP                                                                  Page:    26
Miller, George L. (Bayou Steel                                                                     Invoice 126345
57095 - 00001                                                                                      November 10, 2020


                                                                                           Hours          Rate         Amount
                                2004 motion

 08/27/2020   PJK     BL        Emails with Infra counsel re settlement analysis,           0.40       750.00          $300.00
                                review same

 08/27/2020   PJK     BL        Review Travelers document requests, emails with W           0.30       750.00          $225.00
                                Homony and J Cohen re same

 08/27/2020   PJK     BL        Emails with L Thomas re notice of withdrawal re             0.20       750.00          $150.00
                                SAC 2004 motion

 08/27/2020   PJK     BL        Emails with KBO chambers re 9/2 hearing, emails             0.20       750.00          $150.00
                                with L Thomas re same

 08/27/2020   PJK     BL        Review critical dates memo                                  0.20       750.00          $150.00

 08/27/2020   LCT     BL        Draft and distribute 9/2 hearing agenda.                    0.30       425.00          $127.50

 08/27/2020   LCT     BL        Prepare notice of withdrawal of 2004 motion re              0.10       425.00           $42.50
                                Steel of America.

 08/28/2020   PJK     BL        Review Infra issues and spreadsheet re                      0.30       750.00          $225.00
                                demand/credits, emails with counsel re same

 08/28/2020   PJK     BL        Review notice of withdrawal re SAC 2004 motion,             0.30       750.00          $225.00
                                emails with W Homony re same, emails with D
                                Musgrave re same

 08/28/2020   PJK     BL        Review 9/2 agenda, emails with L Thomas re same             0.20       750.00          $150.00

 08/28/2020   LCT     BL        Revise 9/2 hearing agenda.                                  0.10       425.00           $42.50

 08/28/2020   LCT     BL        Efile notice of withdrawal of 2004 motion re Steel of       0.10       425.00           $42.50
                                America and serve same on Steel counsel.

 08/31/2020   LCT     BL        Prepare supplemental service list for agenda; efile         0.30       425.00          $127.50
                                and serve agenda canceling 9/2 hearing; submit
                                agenda to Court.

 09/02/2020   AWC     BL        Read SPS reply regarding A/R dispute, review                0.80      1095.00          $876.00
                                correspondence, draft response and email with client
                                regarding response.

 09/03/2020   AWC     BL        Emails with client regarding A/R disputes, pursuit          0.90      1095.00          $985.50
                                strategy and prepare chart of potential suits.

 09/03/2020   PJK     BL        Review critical dates memo                                  0.20       750.00          $150.00

 09/03/2020   PJK     BL        Review 2004 motion re Black Diamond, email from             0.20       750.00          $150.00
                                CRR re same

 09/03/2020   CRR     BL        Review draft Rule 2004 motion                               0.40       825.00          $330.00

 09/04/2020   PJK     BL        Emails with E Moats re settlement discussions,              0.30       750.00          $225.00
                    Case 19-12153-KBO           Doc 671-2          Filed 11/17/20     Page 28 of 79


Pachulski Stang Ziehl & Jones LLP                                                                Page:    27
Miller, George L. (Bayou Steel                                                                   Invoice 126345
57095 - 00001                                                                                    November 10, 2020


                                                                                         Hours          Rate         Amount
                                emails with W Homony re same

 09/04/2020   PJK     BL        Review 2004 motion re Black Diamond, email to             0.30       750.00          $225.00
                                CRR re same

 09/04/2020   PJK     BL        Emails with W Homony re Metals USA settlement             0.30       750.00          $225.00
                                issues, attention to same

 09/08/2020   CRR     BL        Review, finalize Rule 2004 motion and confer              1.00       825.00          $825.00
                                regarding filing of same

 09/08/2020   LCT     BL        Prepare notice to 2004 motion re Black Diamond            0.40       425.00          $170.00
                                Capital; finalize motion for filing.

 09/09/2020   PJK     BL        Review CNO and motion re Rack Builders, emails            0.20       750.00          $150.00
                                with L Thomas re same

 09/09/2020   LCT     BL        Prepare Cert of No Obj. with proposed order re 9019       0.30       425.00          $127.50
                                motion re settlement with Rack Builders; efile same
                                and upload order for approval.

 09/09/2020   CRR     BL        Email communication regarding filing of Rule 2004         0.20       825.00          $165.00
                                motion with Liz Thomas

 09/09/2020   LCT     BL        Finalize 2004 motion re Black Diamond Capital for         0.50       425.00          $212.50
                                filing; efile and serve motion.

 09/10/2020   AWC     BL        Emails with team regarding A/R complaints and             0.20      1095.00          $219.00
                                data.

 09/10/2020   CRR     BL        Email re filing of Rule 2004 motion with L Thomas;        0.20       825.00          $165.00

 09/11/2020   PJK     BL        Review critical dates memo                                0.20       750.00          $150.00

 09/11/2020   LCT     BL        Serve [signed] order approving settlement with Rack       0.20       425.00           $85.00
                                Builders; prep and efile cert of service.

 09/14/2020   PJK     BL        Draft removal extension motion, emails with trustee       0.80       750.00          $600.00
                                re same

 09/14/2020   PJK     BL        Finalize removal extension motion, email to L             0.30       750.00          $225.00
                                Thomas re same

 09/14/2020   PJK     BL        Draft settlement agreements re MUSA, Sugar Steel,         2.20       750.00      $1,650.00
                                Northern Illinois, and Infra, review settlement
                                information, draft 9019 motion re same, email to B
                                Homony re same

 09/14/2020   PJK     BL        Emails with J Cohen re Travelers                          0.20       750.00          $150.00

 09/14/2020   PJK     BL        Email to E Moats re settlements and 9019 motion for       0.20       750.00          $150.00
                                MUSA et al.

 09/14/2020   LCT     BL        Prepare cert of service to 2nd removal period             0.20       425.00           $85.00
                    Case 19-12153-KBO            Doc 671-2        Filed 11/17/20      Page 29 of 79


Pachulski Stang Ziehl & Jones LLP                                                                Page:    28
Miller, George L. (Bayou Steel                                                                   Invoice 126345
57095 - 00001                                                                                    November 10, 2020


                                                                                         Hours          Rate         Amount
                                extension motion; efile and serve motion.

 09/15/2020   AWC     BL        Emails with client regarding account receivable           0.90      1095.00          $985.50
                                matters (.20); review and revise form of complaint
                                and pursuit chart (.70).

 09/15/2020   PJK     BL        Emails with E Moats re 9019 motion and hearing            0.20       750.00          $150.00

 09/15/2020   PJK     BL        Emails with W Homony re Travelers call, emails            0.20       750.00          $150.00
                                with J Cohen re same

 09/16/2020   PJK     BL        Emails with D McGuire and BJS re accounting issue         0.20       750.00          $150.00
                                re Bayou

 09/17/2020   PJK     BL        Draft settlement and 9019 motion re Louisiana Scrap       0.80       750.00          $600.00
                                Metal

 09/17/2020   PJK     BL        Review critical dates memo                                0.20       750.00          $150.00

 09/17/2020   BJS     BL        Review critical dates and discuss with Liz Thomas         0.10      1050.00          $105.00

 09/18/2020   AWC     BL        Recoupment research based on new decision.                0.50      1095.00          $547.50

 09/18/2020   PJK     BL        Review critical dates memo                                0.20       750.00          $150.00

 09/21/2020   MAM     BL        Registered agent research for accounts receivable         0.50       395.00          $197.50
                                complaints.

 09/21/2020   AWC     BL        Emails with team regarding complaints/service             1.40      1095.00      $1,533.00
                                preparation (.30); revise complaints (1.10).

 09/21/2020   MAM     BL        Draft complaint for breach of contract versus             0.40       395.00          $158.00
                                Contractors Steel Company.

 09/21/2020   MAM     BL        Draft complaint for breach of contract versus JMS         0.40       395.00          $158.00
                                Russel Metals Corp.

 09/21/2020   MAM     BL        Revise complaint versus STEEL AND PIPE                    0.30       395.00          $118.50
                                SUPPLY COMPANY, INC.

 09/21/2020   PJK     BL        Calls and emails with MUSA counsel re draft               0.50       750.00          $375.00
                                settlements, emails with W Homony re same

 09/21/2020   PJK     BL        Emails with W Homony and J Cohen re Travelers             0.20       750.00          $150.00

 09/22/2020   AWC     BL        Emails with client regarding A/R settlement issues.       0.30      1095.00          $328.50

 09/22/2020   PJK     BL        Calls and emails with Metals USA counsel re               1.00       750.00          $750.00
                                settlement issues (.3), review issues re same (.5),
                                emails with A Caine and W Homony re same (.2)

 09/23/2020   MAM     BL        Draft breach of contract complaint versus Service         0.40       395.00          $158.00
                                Steel Warehouse Co.
                    Case 19-12153-KBO           Doc 671-2          Filed 11/17/20    Page 30 of 79


Pachulski Stang Ziehl & Jones LLP                                                               Page:    29
Miller, George L. (Bayou Steel                                                                  Invoice 126345
57095 - 00001                                                                                   November 10, 2020


                                                                                        Hours          Rate         Amount

 09/23/2020   PJK     BL        Emails with J Cohen and L Thomas re Travelers            0.20       750.00          $150.00
                                2004 motion adjournment

 09/24/2020   PJK     BL        Review critical dates memo                               0.20       750.00          $150.00

 09/24/2020   BJS     BL        Review critical dates and discuss with Liz Thomas        0.10      1050.00          $105.00

 09/25/2020   CRR     BL        Review responses and objections re Rule 2004             1.00       825.00          $825.00
                                motion and Telephone call with counsel re same;

 09/25/2020   AWC     BL        Emails with client regarding A/R                         0.30      1095.00          $328.50
                                complaints/schedules.

 09/25/2020   CRR     BL        Email to counsel re Rule 2004 response extension;        0.20       825.00          $165.00

 09/28/2020   PJK     BL        Review critical dates memo                               0.20       750.00          $150.00

 09/29/2020   PJK     BL        Call with B Homony and Travelers and counsel re          0.20       750.00          $150.00
                                open document request issues

 09/29/2020   PJK     BL        Review CNO and order re removal extension                0.20       750.00          $150.00

 09/29/2020   PJK     BL        Emails with CRR re 2004 motion, emails with L            0.30       750.00          $225.00
                                Thomas re 10/7 agenda, review agenda

 09/29/2020   CRR     BL        Prepare for teleconference with Black Diamond            0.60       825.00          $495.00
                                counsel regarding 2004 (.3); teleconference with
                                Black Diamond counsel regarding Rule 2004 (.3)

 09/29/2020   LCT     BL        Prepare Cert of No Obj. with proposed order re 2nd       0.20       425.00           $85.00
                                removal period extension motion; efile same and
                                upload order for approval.

 09/29/2020   LCT     BL        Draft 10/7 hearing agenda and prepare supplemental       0.40       425.00          $170.00
                                service list.

 09/30/2020   BJS     BL        Review critical dates and discuss with Liz Thomas        0.10      1050.00          $105.00

                                                                                       155.10                 $114,371.00

  Case Administration [B110]
 03/04/2020   BMK     CA        Prepared daily memo narrative and coordinated            0.10       350.00           $35.00
                                client distribution.

 03/04/2020   LCT     CA        Review daily correspondence and pleadings and            0.10       425.00           $42.50
                                forward to the appropriate parties.

 03/05/2020   BMK     CA        Prepared daily memo narrative and coordinated            0.10       350.00           $35.00
                                client distribution.

 03/05/2020   LCT     CA        Research and update critical dates memorandum            1.00       425.00          $425.00
                                with respect to recently filed pleadings.
                    Case 19-12153-KBO          Doc 671-2        Filed 11/17/20   Page 31 of 79


Pachulski Stang Ziehl & Jones LLP                                                           Page:    30
Miller, George L. (Bayou Steel                                                              Invoice 126345
57095 - 00001                                                                               November 10, 2020


                                                                                    Hours          Rate         Amount

 03/06/2020   BMK     CA        Prepared daily memo narrative and coordinated        0.10       350.00           $35.00
                                client distribution.

 03/06/2020   LCT     CA        Review daily correspondence and pleadings and        0.10       425.00           $42.50
                                forward to the appropriate parties.

 03/06/2020   LCT     CA        Research and update critical dates memorandum        0.10       425.00           $42.50
                                with respect to recently filed pleadings.

 03/09/2020   BMK     CA        Prepared daily memo narrative and coordinated        0.10       350.00           $35.00
                                client distribution.

 03/09/2020   LCT     CA        Review daily correspondence and pleadings and        0.10       425.00           $42.50
                                forward to the appropriate parties.

 03/09/2020   LCT     CA        Research and update critical dates memorandum        0.10       425.00           $42.50
                                with respect to recently filed pleadings.

 03/10/2020   BMK     CA        Prepared daily memo narrative and coordinated        0.10       350.00           $35.00
                                client distribution.

 03/10/2020   LCT     CA        Review daily correspondence and pleadings and        0.10       425.00           $42.50
                                forward to the appropriate parties.

 03/10/2020   LCT     CA        Research and update critical dates memorandum        0.10       425.00           $42.50
                                with respect to recently filed pleadings.

 03/11/2020   BMK     CA        Prepared daily memo narrative and coordinated        0.10       350.00           $35.00
                                client distribution.

 03/11/2020   LCT     CA        Review daily correspondence and pleadings and        0.10       425.00           $42.50
                                forward to the appropriate parties.

 03/12/2020   KSN     CA        Maintain document control.                           0.20       350.00           $70.00

 03/12/2020   LCT     CA        Research and update critical dates memorandum        0.30       425.00          $127.50
                                with respect to recently filed pleadings.

 03/13/2020   KSN     CA        Maintain document control.                           0.10       350.00           $35.00

 03/13/2020   BMK     CA        Prepared daily memo narrative and coordinated        0.10       350.00           $35.00
                                client distribution.

 03/13/2020   LCT     CA        Review daily correspondence and pleadings and        0.10       425.00           $42.50
                                forward to the appropriate parties.

 03/13/2020   LCT     CA        Research and update critical dates memorandum        0.10       425.00           $42.50
                                with respect to recently filed pleadings.

 03/16/2020   LCT     CA        Research and update critical dates memorandum        0.10       425.00           $42.50
                                with respect to recently filed pleadings.

 03/17/2020   BMK     CA        Prepared daily memo narrative and coordinated        0.20       350.00           $70.00
                    Case 19-12153-KBO             Doc 671-2       Filed 11/17/20   Page 32 of 79


Pachulski Stang Ziehl & Jones LLP                                                             Page:    31
Miller, George L. (Bayou Steel                                                                Invoice 126345
57095 - 00001                                                                                 November 10, 2020


                                                                                      Hours          Rate         Amount
                                client distribution.

 03/18/2020   KSN     CA        Maintain document control.                             0.20       350.00           $70.00

 03/18/2020   BMK     CA        Prepared daily memo narrative and coordinated          0.10       350.00           $35.00
                                client distribution.

 03/18/2020   LCT     CA        Review daily correspondence and pleadings and          0.10       425.00           $42.50
                                forward to the appropriate parties.

 03/18/2020   LCT     CA        Research and update critical dates memorandum          0.10       425.00           $42.50
                                with respect to recently filed pleadings.

 03/19/2020   BMK     CA        Prepared daily memo narrative and coordinated          0.10       350.00           $35.00
                                client distribution.

 03/20/2020   KSN     CA        Maintain document control.                             0.20       350.00           $70.00

 03/20/2020   BMK     CA        Prepared daily memo narrative and coordinated          0.10       350.00           $35.00
                                client distribution.

 03/20/2020   LCT     CA        Review daily correspondence and pleadings and          0.10       425.00           $42.50
                                forward to the appropriate parties.

 03/20/2020   LCT     CA        Research and update critical dates memorandum          0.10       425.00           $42.50
                                with respect to recently filed pleadings.

 03/23/2020   BMK     CA        Prepared daily memo narrative and coordinated          0.10       350.00           $35.00
                                client distribution.

 03/24/2020   KSN     CA        Maintain document control.                             0.10       350.00           $35.00

 03/24/2020   BMK     CA        Prepared daily memo narrative and coordinated          0.10       350.00           $35.00
                                client distribution.

 03/24/2020   LCT     CA        Review daily correspondence and pleadings and          0.10       425.00           $42.50
                                forward to the appropriate parties.

 03/24/2020   LCT     CA        Research and update critical dates memorandum          0.10       425.00           $42.50
                                with respect to recently filed pleadings.

 03/25/2020   SLP     CA        Maintain document control (.2) receive multiple        1.50       350.00          $525.00
                                documents to organize (1.3)

 03/25/2020   CJB     CA        Document request for Peter Keane.                      0.20       350.00           $70.00

 03/26/2020   ARP     CA        Document request for Liz/Peter.                        0.10       350.00           $35.00

 03/26/2020   KSN     CA        Maintain document control.                             0.20       350.00           $70.00

 03/26/2020   BMK     CA        Prepared daily memo narrative and coordinated          0.20       350.00           $70.00
                                client distribution.

 03/26/2020   LCT     CA        Review daily correspondence and pleadings and          0.10       425.00           $42.50
                    Case 19-12153-KBO            Doc 671-2        Filed 11/17/20   Page 33 of 79


Pachulski Stang Ziehl & Jones LLP                                                             Page:    32
Miller, George L. (Bayou Steel                                                                Invoice 126345
57095 - 00001                                                                                 November 10, 2020


                                                                                      Hours          Rate         Amount
                                forward to the appropriate parties.

 03/26/2020   LCT     CA        Research and update critical dates memorandum          0.10       425.00           $42.50
                                with respect to recently filed pleadings.

 03/27/2020   CJB     CA        Document request for Peter Keane.                      0.30       350.00          $105.00

 03/30/2020   SLP     CA        Maintain docket control.                               0.20       350.00           $70.00

 03/30/2020   BMK     CA        Prepared daily memo narrative and coordinated          0.10       350.00           $35.00
                                client distribution.

 03/30/2020   BJS     CA        Various emails with M. Homony regarding                0.30      1050.00          $315.00
                                preservation of ESI

 03/30/2020   LCT     CA        Research and update critical dates memorandum          0.10       425.00           $42.50
                                with respect to recently filed pleadings.

 03/31/2020   SLP     CA        Maintain document control (.2) receive multiple        1.10       350.00          $385.00
                                documents to organize (.6) enter documents into
                                legal key ( .3)

 03/31/2020   BMK     CA        Prepared daily memo narrative and coordinated          0.10       350.00           $35.00
                                client distribution.

 03/31/2020   LCT     CA        Research and update critical dates memorandum          0.40       425.00          $170.00
                                with respect to recently filed pleadings.

 04/01/2020   KSN     CA        Maintain document control.                             0.40       350.00          $140.00

 04/01/2020   BMK     CA        Prepared daily memo narrative and coordinated          0.10       350.00           $35.00
                                client distribution.

 04/01/2020   LCT     CA        Review daily correspondence and pleadings and          0.10       425.00           $42.50
                                forward to the appropriate parties.

 04/01/2020   LCT     CA        Research and update critical dates memorandum          0.10       425.00           $42.50
                                with respect to recently filed pleadings.

 04/02/2020   LCT     CA        Research and update critical dates memorandum          0.10       425.00           $42.50
                                with respect to recently filed pleadings.

 04/03/2020   LCT     CA        Research and update critical dates memorandum          0.10       425.00           $42.50
                                with respect to recently filed pleadings.

 04/06/2020   KSN     CA        Maintain document control.                             0.10       350.00           $35.00

 04/06/2020   BMK     CA        Prepared daily memo narrative and coordinated          0.10       350.00           $35.00
                                client distribution.

 04/06/2020   LCT     CA        Review daily correspondence and pleadings and          0.10       425.00           $42.50
                                forward to the appropriate parties.

 04/08/2020   LCT     CA        Research and update critical dates memorandum          0.10       425.00           $42.50
                    Case 19-12153-KBO            Doc 671-2         Filed 11/17/20   Page 34 of 79


Pachulski Stang Ziehl & Jones LLP                                                              Page:    33
Miller, George L. (Bayou Steel                                                                 Invoice 126345
57095 - 00001                                                                                  November 10, 2020


                                                                                       Hours          Rate         Amount
                                with respect to recently filed pleadings.

 04/09/2020   KSN     CA        Maintain document control.                              0.10       350.00           $35.00

 04/09/2020   BMK     CA        Prepared daily memo narrative and coordinated           0.10       350.00           $35.00
                                client distribution.

 04/09/2020   LCT     CA        Review daily correspondence and pleadings and           0.10       425.00           $42.50
                                forward to the appropriate parties.

 04/09/2020   LCT     CA        Research and update critical dates memorandum           0.20       425.00           $85.00
                                with respect to recently filed pleadings.

 04/10/2020   LCT     CA        Research and update critical dates memorandum           0.10       425.00           $42.50
                                with respect to recently filed pleadings.

 04/13/2020   KSN     CA        Maintain document control.                              0.10       350.00           $35.00

 04/13/2020   LCT     CA        Research and update critical dates memorandum           0.10       425.00           $42.50
                                with respect to recently filed pleadings.

 04/14/2020   KSN     CA        Maintain document control.                              0.20       350.00           $70.00

 04/14/2020   BMK     CA        Prepared daily memo narrative and coordinated           0.10       350.00           $35.00
                                client distribution.

 04/14/2020   LCT     CA        Review daily correspondence and pleadings and           0.10       425.00           $42.50
                                forward to the appropriate parties.

 04/14/2020   LCT     CA        Research and update critical dates memorandum           0.10       425.00           $42.50
                                with respect to recently filed pleadings.

 04/15/2020   SLP     CA        Maintain document control.                              0.30       350.00          $105.00

 04/15/2020   BMK     CA        Prepared daily memo narrative and coordinated           0.10       350.00           $35.00
                                client distribution.

 04/15/2020   LCT     CA        Review daily correspondence and pleadings and           0.10       425.00           $42.50
                                forward to the appropriate parties.

 04/15/2020   LCT     CA        Research and update critical dates memorandum           0.10       425.00           $42.50
                                with respect to recently filed pleadings.

 04/16/2020   SLP     CA        Maintain document control (.2) receive multiple         1.50       350.00          $525.00
                                documents to organize (1.3)

 04/16/2020   BMK     CA        Prepared daily memo narrative and coordinated           0.10       350.00           $35.00
                                client distribution.

 04/16/2020   LCT     CA        Review daily correspondence and pleadings and           0.10       425.00           $42.50
                                forward to the appropriate parties.

 04/16/2020   LCT     CA        Research and update critical dates memorandum           0.10       425.00           $42.50
                                with respect to recently filed pleadings.
                    Case 19-12153-KBO          Doc 671-2        Filed 11/17/20   Page 35 of 79


Pachulski Stang Ziehl & Jones LLP                                                           Page:    34
Miller, George L. (Bayou Steel                                                              Invoice 126345
57095 - 00001                                                                               November 10, 2020


                                                                                    Hours          Rate         Amount

 04/17/2020   LCT     CA        Research and update critical dates memorandum        0.10       425.00          $42.50
                                with respect to recently filed pleadings.

 04/20/2020   LCT     CA        Research and update critical dates memorandum        0.10       425.00          $42.50
                                with respect to recently filed pleadings.

 04/21/2020   LCT     CA        Research and update critical dates memorandum        0.10       425.00          $42.50
                                with respect to recently filed pleadings.

 04/22/2020   LCT     CA        Research and update critical dates memorandum        0.10       425.00          $42.50
                                with respect to recently filed pleadings.

 04/23/2020   BMK     CA        Prepared daily memo narrative and coordinated        0.10       350.00          $35.00
                                client distribution.

 04/23/2020   LCT     CA        Research and update critical dates memorandum        0.10       425.00          $42.50
                                with respect to recently filed pleadings.

 04/23/2020   LCT     CA        Review daily correspondence and pleadings and        0.10       425.00          $42.50
                                forward to the appropriate parties.

 04/24/2020   SLP     CA        Maintain document control.                           0.20       350.00          $70.00

 04/24/2020   BMK     CA        Prepared daily memo narrative and coordinated        0.10       350.00          $35.00
                                client distribution.

 04/24/2020   LCT     CA        Review daily correspondence and pleadings and        0.10       425.00          $42.50
                                forward to the appropriate parties.

 04/24/2020   LCT     CA        Research and update critical dates memorandum        0.20       425.00          $85.00
                                with respect to recently filed pleadings.

 04/27/2020   LCT     CA        Research and update critical dates memorandum        0.10       425.00          $42.50
                                with respect to recently filed pleadings.

 04/28/2020   KSN     CA        Maintain document control.                           0.10       350.00          $35.00

 04/29/2020   KSN     CA        Maintain document control.                           0.20       350.00          $70.00

 04/29/2020   BMK     CA        Prepared daily memo narrative and coordinated        0.10       350.00          $35.00
                                client distribution.

 04/29/2020   LCT     CA        Review daily correspondence and pleadings and        0.10       425.00          $42.50
                                forward to the appropriate parties.

 04/29/2020   LCT     CA        Research and update critical dates memorandum        0.10       425.00          $42.50
                                with respect to recently filed pleadings.

 04/30/2020   BMK     CA        Prepared daily memo narrative and coordinated        0.10       350.00          $35.00
                                client distribution.

 04/30/2020   LCT     CA        Review daily correspondence and pleadings and        0.10       425.00          $42.50
                                forward to the appropriate parties.
                    Case 19-12153-KBO           Doc 671-2       Filed 11/17/20    Page 36 of 79


Pachulski Stang Ziehl & Jones LLP                                                            Page:    35
Miller, George L. (Bayou Steel                                                               Invoice 126345
57095 - 00001                                                                                November 10, 2020


                                                                                     Hours          Rate         Amount

 04/30/2020   LCT     CA        Research and update critical dates memorandum         0.10       425.00           $42.50
                                with respect to recently filed pleadings.

 05/01/2020   BMK     CA        Prepared daily memo narrative and coordinated         0.20       350.00           $70.00
                                client distribution.

 05/01/2020   LCT     CA        Research and update critical dates memorandum         0.10       425.00           $42.50
                                with respect to recently filed pleadings.

 05/04/2020   KSN     CA        Maintain document control.                            0.10       350.00           $35.00

 05/04/2020   BMK     CA        Prepared daily memo narrative and coordinated         0.10       350.00           $35.00
                                client distribution.

 05/04/2020   LCT     CA        Review daily correspondence and pleadings and         0.10       425.00           $42.50
                                forward to the appropriate parties.

 05/04/2020   LCT     CA        Research and update critical dates memorandum         0.10       425.00           $42.50
                                with respect to recently filed pleadings.

 05/06/2020   LCT     CA        Research and update critical dates memorandum         0.20       425.00           $85.00
                                with respect to recently filed pleadings.

 05/07/2020   KSN     CA        Maintain document control.                            0.20       350.00           $70.00

 05/07/2020   BMK     CA        Prepared daily memo narrative and coordinated         0.10       350.00           $35.00
                                client distribution.

 05/07/2020   LCT     CA        Review daily correspondence and pleadings and         0.10       425.00           $42.50
                                forward to the appropriate parties.

 05/08/2020   SLP     CA        Maintain document control (.2) receive multiple       1.00       350.00          $350.00
                                documents to organize (.5) enter documents into
                                legal key ( .3)

 05/12/2020   LCT     CA        Research and update critical dates memorandum         0.10       425.00           $42.50
                                with respect to recently filed pleadings.

 05/13/2020   LCT     CA        Research and update critical dates memorandum         0.10       425.00           $42.50
                                with respect to recently filed pleadings.

 05/14/2020   KSN     CA        Maintain document control.                            0.10       350.00           $35.00

 05/14/2020   BMK     CA        Prepared daily memo narrative and coordinated         0.10       350.00           $35.00
                                client distribution.

 05/14/2020   LCT     CA        Review daily correspondence and pleadings and         0.10       425.00           $42.50
                                forward to the appropriate parties.

 05/14/2020   LCT     CA        Research and update critical dates memorandum         0.10       425.00           $42.50
                                with respect to recently filed pleadings.

 05/15/2020   KSN     CA        Maintain document control.                            0.20       350.00           $70.00
                    Case 19-12153-KBO          Doc 671-2        Filed 11/17/20   Page 37 of 79


Pachulski Stang Ziehl & Jones LLP                                                           Page:    36
Miller, George L. (Bayou Steel                                                              Invoice 126345
57095 - 00001                                                                               November 10, 2020


                                                                                    Hours          Rate         Amount

 05/15/2020   BMK     CA        Prepared daily memo narrative and coordinated        0.10       350.00           $35.00
                                client distribution.

 05/15/2020   LCT     CA        Review daily correspondence and pleadings and        0.10       425.00           $42.50
                                forward to the appropriate parties.

 05/15/2020   LCT     CA        Research and update critical dates memorandum        0.10       425.00           $42.50
                                with respect to recently filed pleadings.

 05/18/2020   LCT     CA        Research and update critical dates memorandum        0.10       425.00           $42.50
                                with respect to recently filed pleadings.

 05/20/2020   LCT     CA        Research and update critical dates memorandum        0.10       425.00           $42.50
                                with respect to recently filed pleadings.

 05/21/2020   BMK     CA        Prepared daily memo narrative and coordinated        0.10       350.00           $35.00
                                client distribution.

 05/21/2020   LCT     CA        Review daily correspondence and pleadings and        0.10       425.00           $42.50
                                forward to the appropriate parties.

 05/22/2020   SLP     CA        Maintain document control.                           0.50       350.00          $175.00

 05/26/2020   LCT     CA        Research and update critical dates memorandum        0.10       425.00           $42.50
                                with respect to recently filed pleadings.

 05/27/2020   LCT     CA        Research and update critical dates memorandum        0.10       425.00           $42.50
                                with respect to recently filed pleadings.

 05/28/2020   LCT     CA        Research and update critical dates memorandum        0.10       425.00           $42.50
                                with respect to recently filed pleadings.

 05/29/2020   KSN     CA        Maintain document control.                           0.10       350.00           $35.00

 05/29/2020   BMK     CA        Prepared daily memo narrative and coordinated        0.10       350.00           $35.00
                                client distribution.

 06/01/2020   SLP     CA        Maintain document control.                           0.20       350.00           $70.00

 06/02/2020   SLP     CA        Maintain document control.                           0.40       350.00          $140.00

 06/02/2020   BMK     CA        Prepared daily memo narrative and coordinated        0.10       350.00           $35.00
                                client distribution.

 06/02/2020   LCT     CA        Review daily correspondence and pleadings and        0.10       425.00           $42.50
                                forward to the appropriate parties.

 06/02/2020   LCT     CA        Research and update critical dates memorandum        0.10       425.00           $42.50
                                with respect to recently filed pleadings.

 06/03/2020   SLP     CA        Maintain document control.                           0.10       350.00           $35.00

 06/03/2020   LCT     CA        Research and update critical dates memorandum        0.10       425.00           $42.50
                    Case 19-12153-KBO            Doc 671-2         Filed 11/17/20   Page 38 of 79


Pachulski Stang Ziehl & Jones LLP                                                              Page:    37
Miller, George L. (Bayou Steel                                                                 Invoice 126345
57095 - 00001                                                                                  November 10, 2020


                                                                                       Hours          Rate         Amount
                                with respect to recently filed pleadings.

 06/04/2020   LCT     CA        Research and update critical dates memorandum           0.10       425.00           $42.50
                                with respect to recently filed pleadings.

 06/05/2020   BMK     CA        Prepared daily memo narrative and coordinated           0.10       350.00           $35.00
                                client distribution.

 06/05/2020   LCT     CA        Review daily correspondence and pleadings and           0.10       425.00           $42.50
                                forward to the appropriate parties.

 06/05/2020   LCT     CA        Research and update critical dates memorandum           0.10       425.00           $42.50
                                with respect to recently filed pleadings.

 06/08/2020   SLP     CA        Maintain document control.                              0.40       350.00          $140.00

 06/10/2020   LCT     CA        Research and update critical dates memorandum           0.10       425.00           $42.50
                                with respect to recently filed pleadings.

 06/17/2020   SLP     CA        Maintain document control.                              0.20       350.00           $70.00

 06/22/2020   LCT     CA        Research and update critical dates memorandum           0.10       425.00           $42.50
                                with respect to recently filed pleadings.

 07/02/2020   SLP     CA        Maintain document control.                              0.20       350.00           $70.00

 07/02/2020   LCT     CA        Research and update critical dates memorandum           0.10       425.00           $42.50
                                with respect to recently filed pleadings.

 07/06/2020   LCT     CA        Review daily correspondence and pleadings and           0.10       425.00           $42.50
                                forward to the appropriate parties.

 07/06/2020   LCT     CA        Research and update critical dates memorandum           0.10       425.00           $42.50
                                with respect to recently filed pleadings.

 07/08/2020   LCT     CA        Research and update critical dates memorandum           0.10       425.00           $42.50
                                with respect to recently filed pleadings.

 07/09/2020   LCT     CA        Research and update critical dates memorandum           0.10       425.00           $42.50
                                with respect to recently filed pleadings.

 07/10/2020   LCT     CA        Research and update critical dates memorandum           0.10       425.00           $42.50
                                with respect to recently filed pleadings.

 07/13/2020   SLP     CA        Maintain document control.                              0.20       350.00           $70.00

 07/13/2020   LCT     CA        Research and update critical dates memorandum           0.10       425.00           $42.50
                                with respect to recently filed pleadings.

 07/15/2020   SLP     CA        Maintain document control.                              1.00       350.00          $350.00

 07/17/2020   LCT     CA        Research and update critical dates memorandum           0.10       425.00           $42.50
                                with respect to recently filed pleadings.
                    Case 19-12153-KBO          Doc 671-2       Filed 11/17/20   Page 39 of 79


Pachulski Stang Ziehl & Jones LLP                                                          Page:    38
Miller, George L. (Bayou Steel                                                             Invoice 126345
57095 - 00001                                                                              November 10, 2020


                                                                                   Hours          Rate         Amount

 07/20/2020   SLP     CA        Maintain document control.                          0.30       350.00          $105.00

 07/20/2020   LCT     CA        Research and update critical dates memorandum       0.10       425.00           $42.50
                                with respect to recently filed pleadings.

 07/21/2020   SLP     CA        Maintain document control.                          0.20       350.00           $70.00

 07/21/2020   LCT     CA        Research and update critical dates memorandum       0.10       425.00           $42.50
                                with respect to recently filed pleadings.

 07/22/2020   LCT     CA        Research and update critical dates memorandum       0.10       425.00           $42.50
                                with respect to recently filed pleadings.

 07/23/2020   SLP     CA        Maintain document control.                          0.20       350.00           $70.00

 07/23/2020   LCT     CA        Research and update critical dates memorandum       0.20       425.00           $85.00
                                with respect to recently filed pleadings.

 07/24/2020   LCT     CA        Research and update critical dates memorandum       0.10       425.00           $42.50
                                with respect to recently filed pleadings.

 07/27/2020   SLP     CA        Maintain document control.                          0.10       350.00           $35.00

 07/27/2020   LCT     CA        Research and update critical dates memorandum       0.10       425.00           $42.50
                                with respect to recently filed pleadings.

 07/28/2020   SLP     CA        Maintain document control.                          0.20       350.00           $70.00

 07/30/2020   SLP     CA        Maintain document control.                          0.10       350.00           $35.00

 07/31/2020   LCT     CA        Research and update critical dates memorandum       0.10       425.00           $42.50
                                with respect to recently filed pleadings.

 08/03/2020   SLP     CA        Maintain document control.                          0.20       350.00           $70.00

 08/03/2020   LCT     CA        Research and update critical dates memorandum       0.10       425.00           $42.50
                                with respect to recently filed pleadings.

 08/04/2020   LCT     CA        Research and update critical dates memorandum       0.10       425.00           $42.50
                                with respect to recently filed pleadings.

 08/05/2020   SLP     CA        Maintain document control.                          0.40       350.00          $140.00

 08/05/2020   LCT     CA        Research and update critical dates memorandum       0.10       425.00           $42.50
                                with respect to recently filed pleadings.

 08/06/2020   LCT     CA        Research and update critical dates memorandum       0.10       425.00           $42.50
                                with respect to recently filed pleadings.

 08/07/2020   SLP     CA        Maintain document Control.                          0.60       350.00          $210.00

 08/07/2020   LCT     CA        Research and update critical dates memorandum       0.10       425.00           $42.50
                                with respect to recently filed pleadings.
                    Case 19-12153-KBO          Doc 671-2       Filed 11/17/20   Page 40 of 79


Pachulski Stang Ziehl & Jones LLP                                                          Page:    39
Miller, George L. (Bayou Steel                                                             Invoice 126345
57095 - 00001                                                                              November 10, 2020


                                                                                   Hours          Rate         Amount

 08/11/2020   LCT     CA        Research and update critical dates memorandum       0.10       425.00           $42.50
                                with respect to recently filed pleadings.

 08/17/2020   KSN     CA        Maintain document control.                          0.20       350.00           $70.00

 08/18/2020   LCT     CA        Research and update critical dates memorandum       0.20       425.00           $85.00
                                with respect to recently filed pleadings.

 08/19/2020   LCT     CA        Research and update critical dates memorandum       0.10       425.00           $42.50
                                with respect to recently filed pleadings.

 08/20/2020   LCT     CA        Research and update critical dates memorandum       0.10       425.00           $42.50
                                with respect to recently filed pleadings.

 08/21/2020   CJB     CA        Maintain document control.                          0.10       350.00           $35.00

 08/21/2020   LCT     CA        Research and update critical dates memorandum       0.10       425.00           $42.50
                                with respect to recently filed pleadings.

 08/24/2020   ARP     CA        Maintain document control.                          0.40       350.00          $140.00

 08/25/2020   ARP     CA        Maintain document control.                          0.20       350.00           $70.00

 08/26/2020   ARP     CA        Maintain document control.                          0.30       350.00          $105.00

 08/26/2020   LCT     CA        Research and update critical dates memorandum       0.10       425.00           $42.50
                                with respect to recently filed pleadings.

 08/27/2020   LCT     CA        Research and update critical dates memorandum       0.30       425.00          $127.50
                                with respect to recently filed pleadings.

 08/28/2020   LCT     CA        Research and update critical dates memorandum       0.10       425.00           $42.50
                                with respect to recently filed pleadings.

 09/01/2020   LCT     CA        Research and update critical dates memorandum       0.10       425.00           $42.50
                                with respect to recently filed pleadings.

 09/02/2020   LCT     CA        Research and update critical dates memorandum       0.10       425.00           $42.50
                                with respect to recently filed pleadings.

 09/03/2020   LCT     CA        Research and update critical dates memorandum       0.10       425.00           $42.50
                                with respect to recently filed pleadings.

 09/04/2020   LCT     CA        Research and update critical dates memorandum       0.10       425.00           $42.50
                                with respect to recently filed pleadings.

 09/08/2020   LCT     CA        Research and update critical dates memorandum       0.10       425.00           $42.50
                                with respect to recently filed pleadings.

 09/09/2020   KSN     CA        Maintain document control.                          0.20       350.00           $70.00

 09/09/2020   LCT     CA        Research and update critical dates memorandum       0.10       425.00           $42.50
                                with respect to recently filed pleadings.
                    Case 19-12153-KBO           Doc 671-2        Filed 11/17/20    Page 41 of 79


Pachulski Stang Ziehl & Jones LLP                                                             Page:    40
Miller, George L. (Bayou Steel                                                                Invoice 126345
57095 - 00001                                                                                 November 10, 2020


                                                                                      Hours          Rate         Amount

 09/10/2020   LCT     CA        Research and update critical dates memorandum          0.10       425.00           $42.50
                                with respect to recently filed pleadings.

 09/11/2020   LCT     CA        Research and update critical dates memorandum          0.10       425.00           $42.50
                                with respect to recently filed pleadings.

 09/14/2020   LCT     CA        Research and update critical dates memorandum          0.10       425.00           $42.50
                                with respect to recently filed pleadings.

 09/15/2020   LCT     CA        Research and update critical dates memorandum          0.10       425.00           $42.50
                                with respect to recently filed pleadings.

 09/16/2020   SLP     CA        Maintain document control (.2) receive multiple        3.90       350.00      $1,365.00
                                documents to organize (3.7)

 09/16/2020   KSN     CA        Maintain document control.                             0.20       350.00           $70.00

 09/17/2020   SLP     CA        Maintain document control (.2) receive multiple        2.80       350.00          $980.00
                                documents to organize (2.2) enter documents into
                                legal key ( .4)

 09/17/2020   LCT     CA        Research and update critical dates memorandum          0.10       425.00           $42.50
                                with respect to recently filed pleadings.

 09/18/2020   SLP     CA        Maintain document control.                             0.20       350.00           $70.00

 09/18/2020   SLP     CA        Maintain document control (.2) receive multiple        1.20       350.00          $420.00
                                documents to organize (1.0)

 09/18/2020   LCT     CA        Research and update critical dates memorandum          0.10       425.00           $42.50
                                with respect to recently filed pleadings.

 09/21/2020   SLP     CA        Maintain document control.                             0.40       350.00          $140.00

 09/21/2020   LCT     CA        Research and update critical dates memorandum          0.10       425.00           $42.50
                                with respect to recently filed pleadings.

 09/22/2020   SLP     CA        Maintain document control.                             0.20       350.00           $70.00

 09/22/2020   LCT     CA        Research and update critical dates memorandum          0.10       425.00           $42.50
                                with respect to recently filed pleadings.

 09/23/2020   SLP     CA        Maintain document control.                             0.20       350.00           $70.00

 09/23/2020   LCT     CA        Research and update critical dates memorandum          0.10       425.00           $42.50
                                with respect to recently filed pleadings.

 09/24/2020   SLP     CA        Maintain document control.                             0.20       350.00           $70.00

 09/24/2020   LCT     CA        Research and update critical dates memorandum          0.10       425.00           $42.50
                                with respect to recently filed pleadings.

 09/25/2020   SLP     CA        Maintain document control.                             0.20       350.00           $70.00
                    Case 19-12153-KBO            Doc 671-2        Filed 11/17/20       Page 42 of 79


Pachulski Stang Ziehl & Jones LLP                                                                 Page:    41
Miller, George L. (Bayou Steel                                                                    Invoice 126345
57095 - 00001                                                                                     November 10, 2020


                                                                                          Hours          Rate         Amount

 09/25/2020   LCT     CA        Research and update critical dates memorandum              0.10       425.00           $42.50
                                with respect to recently filed pleadings.

 09/30/2020   LCT     CA        Research and update critical dates memorandum              0.10       425.00           $42.50
                                with respect to recently filed pleadings.

                                                                                          44.20                  $16,760.00

  Claims Admin/Objections[B310]
 03/04/2020   PJK     CO        Emails with KCC re claims and noticing information         0.30       750.00          $225.00

 03/10/2020   BJS     CO        Attention to claim analysis; various emails with           0.40      1050.00          $420.00
                                Andrew W. Caine regarding same

 03/25/2020   PJK     CO        Review Pacific Foundry admin motion, emails with           0.60       750.00          $450.00
                                counsel re same

 03/25/2020   BJS     CO        Various emails with J. Mitchell regarding Signal's         0.40      1050.00          $420.00
                                secured claim (.1); review Signal's claim (.3)

 04/01/2020   PJK     CO        Review emails from client re LDEQ, attention to            0.20       750.00          $150.00
                                issues re same

 04/02/2020   PJK     CO        Attention to bar date motion issues                        0.30       750.00          $225.00

 04/02/2020   PJK     CO        Emails with client re bar date issues                      0.20       750.00          $150.00

 04/02/2020   PJK     CO        Emails with Bradford J. Sandler re bar date motion         0.20       750.00          $150.00

 04/02/2020   PJK     CO        Emails with debtors’ counsel re bar date motion,           0.40       750.00          $300.00
                                review same

 04/02/2020   LCT     CO        Draft notice of withdrawal of bar date motion.             0.10       425.00           $42.50

 04/03/2020   SEG     CO        Preparation of emails to Peter J. Keane regarding          0.20      1025.00          $205.00
                                filing of claims against multiple debtors, Bar Date
                                Notices and joint administration and review Peter J.
                                Keane emails and documents regarding same.

 04/13/2020   PJK     CO        Review Pacific Foundry admin claim motion, email           0.90       750.00          $675.00
                                to client re status and recommendation

 04/13/2020   CRR     CO        Review P Keane email re Pacific Foundry admin              0.20       825.00          $165.00
                                claim request and response to same;

 04/14/2020   PJK     CO        Emails with client regarding Pacific Foundry motion        0.60       750.00          $450.00
                                and order, edits to same, emails with counsel
                                regarding same

 04/14/2020   PJK     CO        Research regarding administrative bar date issues,         0.50       750.00          $375.00
                                email to PSZJ team regarding same
                    Case 19-12153-KBO           Doc 671-2        Filed 11/17/20       Page 43 of 79


Pachulski Stang Ziehl & Jones LLP                                                                Page:    42
Miller, George L. (Bayou Steel                                                                   Invoice 126345
57095 - 00001                                                                                    November 10, 2020


                                                                                         Hours          Rate         Amount

 04/15/2020   SEG     CO        Review Bar Date notices and email to Peter J. Keane       0.20      1025.00          $205.00
                                regarding draft Stipulation and comments and orders
                                setting bar date.

 04/15/2020   SEG     CO        Preparation of email to Shallal regarding comments        0.20      1025.00          $205.00
                                on Stipulation.

 04/15/2020   BJS     CO        Review Entergy objection                                  0.10      1050.00          $105.00

 04/16/2020   SEG     CO        Review N. Brown email regarding Bar Date Notice           0.10      1025.00          $102.50
                                and review notice.

 04/16/2020   PJK     CO        Emails with Pacific Foundry counsel re COC and            0.20       750.00          $150.00
                                agreed order

 05/05/2020   BJS     CO        Review Entergy motion                                     0.30      1050.00          $315.00

 05/06/2020   PJK     CO        Emails with BJS re Entergy motion, attention to           0.30       750.00          $225.00
                                issues re same

 05/13/2020   BJS     CO        Attention to WARN claims                                  0.30      1050.00          $315.00

 05/14/2020   BJS     CO        Various emails with W. Cochran regarding King of          0.10      1050.00          $105.00
                                Freight's claim

 05/14/2020   CRR     CO        Review Entergy admin request and email with P             0.30       825.00          $247.50
                                Keane re same;

 05/15/2020   PJK     CO        Emails with Entergy counsel re admin claim motion,        0.30       750.00          $225.00
                                review additional exhibits

 05/21/2020   PJK     CO        Emails with S Golden re Entergy admin claim               0.20       750.00          $150.00
                                review

 05/22/2020   PJK     CO        Emails with L Thomas re Entergy motion                    0.20       750.00          $150.00

 05/26/2020   PJK     CO        Review Entergy motion, emails with PSZJ team re           0.50       750.00          $375.00
                                same

 05/27/2020   SWG     CO        Review Entergy administrative claim.                      0.50       625.00          $312.50

 05/28/2020   PJK     CO        Emails with Entergy counsel re hearing dates              0.20       750.00          $150.00

 05/28/2020   PJK     CO        Review SWG analysis re Entergy admin claim,               0.30       750.00          $225.00
                                email from SWG re same

 05/28/2020   LCT     CO        Draft settlement agreement with O'Brien Steel (re         0.40       425.00          $170.00
                                claim).

 05/28/2020   SWG     CO        Review Entergy administrative claim.                      0.40       625.00          $250.00

 06/04/2020   PJK     CO        Emails with trustee and B Homony re admin bar             0.40       750.00          $300.00
                                date, attention to issues re same
                    Case 19-12153-KBO           Doc 671-2        Filed 11/17/20        Page 44 of 79


Pachulski Stang Ziehl & Jones LLP                                                                 Page:    43
Miller, George L. (Bayou Steel                                                                    Invoice 126345
57095 - 00001                                                                                     November 10, 2020


                                                                                          Hours          Rate         Amount

 06/05/2020   PJK     CO        Emails with trustee re admin bar date motion,              0.80       750.00          $600.00
                                research re same, begin draft of same

 06/05/2020   PJK     CO        Review Entergy documents and SWG analysis re               0.50       750.00          $375.00
                                admin claim, email to trustee re same

 06/11/2020   PJK     CO        Emails with Cherokee re info on claims, review docs        0.30       750.00          $225.00
                                re same, emails with trustee team re same

 06/12/2020   PJK     CO        Telephone call with G Bluestone re case status             0.40       750.00          $300.00
                                update, review Hisar Celik docs and POC

 06/16/2020   PJK     CO        Review Entergy analysis, email to counsel re same          0.50       750.00          $375.00

 06/16/2020   CRR     CO        Review, revise settlement agreements and email to          0.80       825.00          $660.00
                                W Homony re same;

 06/18/2020   PJK     CO        Email from creditor re information, emails with            0.20       750.00          $150.00
                                trustee re same

 06/29/2020   PJK     CO        Emails with Pacific Foundry counsel re revised             0.20       750.00          $150.00
                                order

 06/29/2020   PJK     CO        Review Entergy information and response, email to          0.30       750.00          $225.00
                                trustee re same

 06/30/2020   PJK     CO        Review Entergy administrative expense motion,              0.30       750.00          $225.00
                                emails with trustee regarding same, emails with
                                Entergy counsel

 07/01/2020   PJK     CO        Edits to Entergy order re admin claim, emails with         0.20       750.00          $150.00
                                trustee re same

 07/02/2020   PJK     CO        Emails with trustee and Entergy admin claim and            0.20       750.00          $150.00
                                order re same

 07/03/2020   PJK     CO        Emails with Entergy counsel re admin claim and             0.20       750.00          $150.00
                                revised order

 07/06/2020   PJK     CO        Emails with K Mangan re Entergy COC re order,              0.20       750.00          $150.00
                                review same

 07/07/2020   PJK     CO        Continue drafting and revise motion to set ch 11           1.00       750.00          $750.00
                                admin bar date, emails with trustee re same

 07/07/2020   PJK     CO        Finalize motion re ch 11 bar date, emails with L           0.30       750.00          $225.00
                                Thomas re same

 07/07/2020   LCT     CO        Draft notice of motion to establish admin claims bar       0.10       425.00           $42.50
                                date.

 07/08/2020   PJK     CO        Review and finalize motion to set ch 11 admin bar          0.50       750.00          $375.00
                                date, emails with L Thomas re same, emails with
                    Case 19-12153-KBO            Doc 671-2         Filed 11/17/20         Page 45 of 79


Pachulski Stang Ziehl & Jones LLP                                                                    Page:    44
Miller, George L. (Bayou Steel                                                                       Invoice 126345
57095 - 00001                                                                                        November 10, 2020


                                                                                             Hours          Rate         Amount
                                client re same, review notice

 07/08/2020   LCT     CO        Efile and serve motion to establish admin claims bar          0.20       425.00           $85.00
                                date.

 07/09/2020   PJK     CO        Review claims register, review claims info for L              0.30       750.00          $225.00
                                Thomas, emails with L Thomas re same

 07/13/2020   BJS     CO        Various emails with Y. Archiyan regarding Signal              0.20      1050.00          $210.00
                                Metal

 07/13/2020   BJS     CO        Teleconference with Yelena Archiyan regarding                 0.20      1050.00          $210.00
                                secured claim

 07/16/2020   PJK     CO        Emails with counsel to River birch re claim                   0.20       750.00          $150.00

 07/20/2020   LCT     CO        Coordinate prep of admin creditor service list.               0.10       425.00           $42.50

 07/21/2020   PJK     CO        Emails with L Thomas re admin creditor list                   0.20       750.00          $150.00

 07/21/2020   LCT     CO        Revise admin creditor service list and follow up with         0.20       425.00           $85.00
                                Peter J. Keane.

 07/22/2020   PJK     CO        Emails with L Thomas re admin creditor list and               0.40       750.00          $300.00
                                missing info, emails with S Katona re same

 07/22/2020   PJK     CO        Review docket, emails with L Thomas re CNO for                0.20       750.00          $150.00
                                admin bar date motion

 07/23/2020   PJK     CO        Emails with L Thomas re admin bar date order,                 0.30       750.00          $225.00
                                review CNO and docket and review order

 07/23/2020   LCT     CO        Prepare Cert of No Obj. with proposed order re                0.20       425.00           $85.00
                                admin claim bar date; efile same and upload order
                                for approval.

 07/24/2020   PJK     CO        Emails with KBO chambers re order on admin bar                0.50       750.00          $375.00
                                date, review and update notice per same, emails with
                                L Thomas re same

 07/24/2020   CRR     CO        Teleconference with Bank of America counsel                   0.40       825.00          $330.00
                                regarding Trinity letter of credit

 07/24/2020   CRR     CO        Email communication with Bank of America                      0.10       825.00           $82.50
                                counsel regarding filed Trinity proof of claim

 07/24/2020   LCT     CO        Draft Certification of Counsel re revise admin bar            0.30       425.00          $127.50
                                date order (.2); efile and upload order (.1).

 07/28/2020   PJK     CO        Emails with L Thomas re bar date notices for admin            0.30       750.00          $225.00
                                bar date, finalize notices, attention to issues re same

 07/28/2020   PJK     CO        Email from BJS re late claim filing                           0.10       750.00           $75.00
                    Case 19-12153-KBO            Doc 671-2        Filed 11/17/20         Page 46 of 79


Pachulski Stang Ziehl & Jones LLP                                                                   Page:    45
Miller, George L. (Bayou Steel                                                                      Invoice 126345
57095 - 00001                                                                                       November 10, 2020


                                                                                            Hours          Rate         Amount

 07/28/2020   LCT     CO        Efile and serve admin claim bar date notice (on 2002         0.30       425.00          $127.50
                                parties and administrative creditors) (.2); prepare
                                and efile cert of service (.1).

 07/28/2020   LCT     CO        Prepare admin bar date notice with respect to each           0.20       425.00           $85.00
                                debtor for service by court clerk.

 07/29/2020   PJK     CO        Emails with L Thomas re admin bar date notice                0.10       750.00           $75.00

 07/31/2020   PJK     CO        Review late claim filing request, emails with BJS re         0.20       750.00          $150.00
                                same, email to trustee re same

 07/31/2020   LCT     CO        Serve [signed] admin claim bar date order (.1); prep         0.20       425.00           $85.00
                                and efile cert of service (.1).

 08/03/2020   PJK     CO        Email from trustee re stip to allow late claim, review       0.10       750.00           $75.00
                                info re same

 08/04/2020   PJK     CO        Emails with L Thomas re stip re late claim, review           0.30       750.00          $225.00
                                info on same

 08/04/2020   PJK     CO        Emails with M Small re stip re late claim                    0.20       750.00          $150.00

 08/04/2020   LCT     CO        Draft Certification of Counsel, stipulation and              0.70       425.00          $297.50
                                proposed order to permit late claim filing for
                                Transworks Co.

 08/11/2020   PJK     CO        Review and edit order/stip re late claim, email to           0.40       750.00          $300.00
                                trustee re same, emails with counsel re same

 08/12/2020   PJK     CO        Emails with M Small re stip re late claim, update            0.30       750.00          $225.00
                                same

 08/17/2020   PJK     CO        Emails with M Small re stip re late claim                    0.20       750.00          $150.00

 08/22/2020   PJK     CO        Email from M Small re edits on late claim stip               0.10       750.00           $75.00

 08/25/2020   PJK     CO        Review late claim stip edits, emails with counsel re         0.20       750.00          $150.00
                                same, emails with L Thomas re same

 08/25/2020   LCT     CO        Finalize stipulation and efile Certification of              0.20       425.00           $85.00
                                Counsel re order approving stipulation with
                                Transworks re late claim filing; upload order for
                                approval.

 08/26/2020   BJS     CO        Review Pozzuto motion                                        0.20      1050.00          $210.00

 08/26/2020   BJS     CO        Review JLE motion                                            0.10      1050.00          $105.00

 08/26/2020   PJK     CO        Emails from admin bar date claimants re requests for         0.20       750.00          $150.00
                                payment

 08/26/2020   PJK     CO        Review Ameri100 claim issues, emails with D                  0.40       750.00          $300.00
                    Case 19-12153-KBO            Doc 671-2       Filed 11/17/20        Page 47 of 79


Pachulski Stang Ziehl & Jones LLP                                                                 Page:    46
Miller, George L. (Bayou Steel                                                                    Invoice 126345
57095 - 00001                                                                                     November 10, 2020


                                                                                          Hours          Rate         Amount
                                Shenoy re same

 08/27/2020   LCT     CO        Prepare supplemental service list; serve [signed]          0.20       425.00           $85.00
                                order approving Transworks stipulation; prepare and
                                efile COS.

 09/02/2020   PJK     CO        Review admin bar date motions, emails with J               0.40       750.00          $300.00
                                Demmy re same

 09/02/2020   CRR     CO        Review Rexel administrative expense request and            0.30       825.00          $247.50
                                Peter J. Keane response regarding same

 09/08/2020   PJK     CO        Call with claimant re POC and admin bar date               0.40       750.00          $300.00
                                notice, emails with Monumental re same

 09/09/2020   BJS     CO        Review Lhoist motion                                       0.30      1050.00          $315.00

 09/10/2020   BJS     CO        Review Oracle motion                                       0.20      1050.00          $210.00

 09/10/2020   BJS     CO        Review Davis motion                                        0.10      1050.00          $105.00

 09/10/2020   BJS     CO        Review Candelwood motion                                   0.10      1050.00          $105.00

 09/10/2020   PJK     CO        Emails with trustee re admin claim chart                   0.20       750.00          $150.00

 09/18/2020   PJK     CO        Review admin claim issues, emails with L Thomas            0.40       750.00          $300.00
                                re admin claim chart

 09/23/2020   LCT     CO        Prepare admin claims tracking chart.                       1.40       425.00          $595.00

 09/24/2020   PJK     CO        Review informal admin claim requests, emails with          0.60       750.00          $450.00
                                L Thomas re same

 09/24/2020   PJK     CO        Emails with L Thomas re admin claim list for trustee       0.30       750.00          $225.00

 09/24/2020   LCT     CO        Update admin expense claims tracking chart.                0.20       425.00           $85.00

 09/28/2020   PJK     CO        Emails with J Herrington re claim submission,              0.20       750.00          $150.00
                                review same

                                                                                          32.30                  $23,737.50

  Comp. of Prof./Others
 03/04/2020   BJS     CPO       Various emails with S. Katona regarding chapter 11         0.10      1050.00          $105.00
                                professional interim fee applications

 03/05/2020   LCT     CPO       Prepare fee hearing binder index and coordinate            0.50       425.00          $212.50
                                binder prep.

 03/06/2020   LCT     CPO       Revise interim fee hearing binder; submit same to          0.10       425.00           $42.50
                                Judge.

 03/09/2020   PJK     CPO       Emails with debtors' counsel re omnibus fee order          0.20       750.00          $150.00
                    Case 19-12153-KBO            Doc 671-2         Filed 11/17/20       Page 48 of 79


Pachulski Stang Ziehl & Jones LLP                                                                  Page:    47
Miller, George L. (Bayou Steel                                                                     Invoice 126345
57095 - 00001                                                                                      November 10, 2020


                                                                                           Hours          Rate         Amount

 03/09/2020   PJK     CPO       Review draft omnibus interim fee order                      0.30       750.00          $225.00

 03/09/2020   PJK     CPO       Emails with BJS re fee issues                               0.20       750.00          $150.00

 03/09/2020   CRR     CPO       Email re interim fee orders                                 0.20       825.00          $165.00

 03/10/2020   PJK     CPO       Emails with debtors' counsel and objectors regarding        0.20       750.00          $150.00
                                interim fee order

 03/10/2020   PJK     CPO       Calls with objectors regarding interim fee order,           0.40       750.00          $300.00
                                emails with debtors' counsel regarding same, update
                                order regarding same

 03/10/2020   CRR     CPO       Review email re omnibus interim fee order and               0.10       825.00           $82.50
                                revisions to same

 03/11/2020   PJK     CPO       Emails with S. Katona regarding interim fee order           0.30       750.00          $225.00
                                and hearing status

 03/11/2020   PJK     CPO       Review revised interim fee order, emails with S.            0.20       750.00          $150.00
                                Katona regarding same

 03/23/2020   BJS     CPO       Review Kelley Drye application                              0.20      1050.00          $210.00

 03/24/2020   CRR     CPO       Review Email from Debtors' counsel re Candlewood            0.20       825.00          $165.00
                                final fee app and UST comments to same.

 03/25/2020   BJS     CPO       Various emails and various conferences with S.              0.20      1050.00          $210.00
                                Coren regarding claims, retention

 03/25/2020   BJS     CPO       Review Polsinelli final fee application                     0.10      1050.00          $105.00

 03/25/2020   BJS     CPO       Review Benesch fee application                              0.10      1050.00          $105.00

 03/26/2020   BJS     CPO       Review A&M fee application                                  0.10      1050.00          $105.00

 03/26/2020   BJS     CPO       Review KDW fee application                                  0.10      1050.00          $105.00

 03/26/2020   BJS     CPO       Review CS fee application                                   0.10      1050.00          $105.00

 03/30/2020   LCT     CPO       Prepare fee hearing binder index (re Candlewood             0.20       425.00           $85.00
                                app) for 4/8 hearing.

 04/01/2020   CRR     CPO       Telephone call with G Miller re conflict waiver             0.20       825.00          $165.00
                                request

 04/01/2020   BJS     CPO       Teleconference with Colin R. Robinson regarding             0.10      1050.00          $105.00
                                conflict waiver requested by Benesch firm

 04/07/2020   CRR     CPO       Initial review of final fee order (.2) and email to B       0.30       825.00          $247.50
                                Homony re same (.1)

 04/09/2020   BJS     CPO       Review and revise Benesch's proposed conflict               0.50      1050.00          $525.00
                                waiver, various emails with GM regarding same
                    Case 19-12153-KBO            Doc 671-2           Filed 11/17/20       Page 49 of 79


Pachulski Stang Ziehl & Jones LLP                                                                    Page:    48
Miller, George L. (Bayou Steel                                                                       Invoice 126345
57095 - 00001                                                                                        November 10, 2020


                                                                                             Hours          Rate         Amount

 04/10/2020   BJS     CPO       Various emails with J. Hoover regarding Benesch's             0.10      1050.00          $105.00
                                request for a conflict waiver

 04/13/2020   PJK     CPO       Emails with Colin R. Robinson re final fee app                0.30       750.00          $225.00
                                issues

 04/13/2020   CRR     CPO       Review reminder and email re extension of                     0.20       825.00          $165.00
                                objection deadline re final fees

 04/13/2020   LCT     CPO       Work in final fee hearing binder index and work               0.70       425.00          $297.50
                                with file clerk re compiling pleadings for drop box.

 04/14/2020   BJS     CPO       Various emails with Benesch regarding conflict                0.50      1050.00          $525.00
                                issues

 04/14/2020   PJK     CPO       Emails with Colin R. Robinson regarding final fee             0.30       750.00          $225.00
                                order issues

 04/14/2020   CRR     CPO       Email to Debtors' professionals re review of final fee        0.30       825.00          $247.50
                                application

 04/15/2020   PJK     CPO       Emails with Colin R. Robinson regarding final fee             0.20       750.00          $150.00
                                applications

 04/15/2020   PJK     CPO       Emails with Liz Thomas regarding final fee                    0.30       750.00          $225.00
                                applications and electronic access for court, attention
                                to issues regarding same

 04/15/2020   LCT     CPO       Confer with Peter J. Keane re final fee                       0.10       425.00           $42.50
                                binder/submission.

 04/16/2020   PJK     CPO       Emails with L Thomas re final fee issues                      0.30       750.00          $225.00

 04/16/2020   PJK     CPO       Review final fee app issues, emails with PSZJ team            0.40       750.00          $300.00

 04/16/2020   LCT     CPO       Update fee binder index; prepare/create electronic            0.40       425.00          $170.00
                                fee binder.

 04/17/2020   LCT     CPO       Finalize fee hearing binder index.                            0.10       425.00           $42.50

 04/20/2020   LCT     CPO       Submit fee hearing binder index to Court.                     0.10       425.00           $42.50

 04/22/2020   CRR     CPO       Confer with B Homony re final fee applications                0.40       825.00          $330.00

 04/23/2020   CRR     CPO       Email with B. Homony regarding revised final fee              0.50       825.00          $412.50
                                order and review same

 04/24/2020   CRR     CPO       Prepare email to chambers re hearing and responses            0.50       825.00          $412.50
                                to questions on fee applications

 04/30/2020   CRR     CPO       Teleconference with B. Homony regarding final fee             0.60       825.00          $495.00
                                application (.3); review same (.3)
                    Case 19-12153-KBO           Doc 671-2          Filed 11/17/20     Page 50 of 79


Pachulski Stang Ziehl & Jones LLP                                                                Page:    49
Miller, George L. (Bayou Steel                                                                   Invoice 126345
57095 - 00001                                                                                    November 10, 2020


                                                                                         Hours          Rate         Amount

 05/08/2020   PJK     CPO       emails with CRR re final fee order                        0.20       750.00          $150.00

 05/13/2020   CRR     CPO       Email with Debtors' counsel re final fees                 0.30       825.00          $247.50

 05/15/2020   PJK     CPO       Review Polsinelli fee supplement                          0.20       750.00          $150.00

 05/28/2020   PJK     CPO       Attention to final fee app issues and order re same       0.30       750.00          $225.00

 06/02/2020   PJK     CPO       Email from KBO chambers re Polsinelli fee app,            0.20       750.00          $150.00
                                email to Colin R. Robinson re same

 06/02/2020   CRR     CPO       Review Polsinelli fee supplement.                         0.40       825.00          $330.00

 06/25/2020   CRR     CPO       Finalize final fee order; confer with W Homony re         0.80       825.00          $660.00
                                same; email with Debtors' counsel re same;

 06/26/2020   PJK     CPO       Emails from Colin R. Robinson and client re               0.20       750.00          $150.00
                                omnibus fee order

                                                                                         14.10                  $10,895.00

  Employee Benefit/Pension-B220
 03/12/2020   PJK     EB        Email from Bradford J. Sandler regarding pension          0.20       750.00          $150.00
                                plan valuation information

 03/13/2020   PJK     EB        Emails with Wells Fargo re pension plan, emails           0.30       750.00          $225.00
                                with trustee re same

 03/16/2020   PJK     EB        Emails with BJS re pension plan research and issues       0.30       750.00          $225.00
                                re same

 03/17/2020   SEG     EB        Review Keane email regarding pension plan issues.         0.10      1025.00          $102.50

 03/17/2020   PJK     EB        Emails with S Goldich re pension plan issues,             0.40       750.00          $300.00
                                review documents re same

 03/17/2020   BJS     EB        Teleconference with Peter J. Keane regarding              0.30      1050.00          $315.00
                                pension

 03/18/2020   SEG     EB        Review Peter J. Keane email regarding information         0.40      1025.00          $410.00
                                regarding Pension Plans and review Deutchman
                                email and email to Peter J. Keane regarding same.

 03/18/2020   PJK     EB        Emails with S. Goldich regarding pension plan             0.20       750.00          $150.00
                                issues and help with same

 03/23/2020   BJS     EB        Various emails with trustee regarding PBGC and            0.20      1050.00          $210.00
                                506(c) motion

 03/23/2020   SEG     EB        Follow up emails regarding information regarding          0.30      1025.00          $307.50
                                pension plans and PBGC and review Bradford J.
                                Sandler and Peter J. Keane emails and review
                    Case 19-12153-KBO           Doc 671-2          Filed 11/17/20      Page 51 of 79


Pachulski Stang Ziehl & Jones LLP                                                                 Page:    50
Miller, George L. (Bayou Steel                                                                    Invoice 126345
57095 - 00001                                                                                     November 10, 2020


                                                                                          Hours          Rate         Amount
                                documents regarding same.

 03/23/2020   SEG     EB        Telephone conference with Duetchman regarding              0.50      1025.00          $512.50
                                information and documents regarding Bayou Steel
                                pension plans and review notes and preparation of
                                email to Bradford J. Sandler and Peter J. Keane
                                regarding same.

 03/23/2020   SEG     EB        Review Deutchman emails and documents regarding            0.60      1025.00          $615.00
                                pension plan information and emails to Deutchman,
                                Bradford J. Sandler and Peter J. Keane regarding
                                same.

 03/23/2020   SEG     EB        Review Peter J. Keane email regarding sale and sale        0.20      1025.00          $205.00
                                Order and review Order and APA regarding pension
                                liabilities and email to Peter J. Keane and Bradford
                                J. Sandler regarding same.

 03/23/2020   PJK     EB        Emails with S Goldich re pension plan and                  0.30       750.00          $225.00
                                documents re same

 03/23/2020   PJK     EB        Emails with S Goldich re asset sale and pension            0.30       750.00          $225.00
                                documents

 03/23/2020   BJS     EB        Attention to pension plan issues                           0.50      1050.00          $525.00

 03/25/2020   CRR     EB        Review Email re request for information re 401(k).         0.10       825.00           $82.50

 03/26/2020   SEG     EB        Review Peter J. Keane email regarding execution of         0.10      1025.00          $102.50
                                WFB certificate and Epps email regarding same.

 03/26/2020   SEG     EB        Telephone conference with Shanti Katona regarding          0.30      1025.00          $307.50
                                pension plan and dealings with PBGC and review
                                Katona email and documents regarding 2019
                                actuarial valuation reports.

 03/26/2020   SEG     EB        Preparation of email to Peter J. Keane and Bradford        0.10      1025.00          $102.50
                                J. Sandler regarding discussion with Katona
                                regarding PBGC.

 03/26/2020   PJK     EB        Emails with Wells Fargo re authorization documents         0.20       750.00          $150.00
                                from trustee re pension plan information

 03/27/2020   SEG     EB        Review Epps and Peter J. Keane emails regarding            0.10      1025.00          $102.50
                                pension plans and Trustee information.

 03/27/2020   SEG     EB        Review information and documents and telephone             0.50      1025.00          $512.50
                                call to Torres and preparation of emails to Torres
                                regarding PBGC termination of pension plans and
                                review Torres email regarding same.

 03/27/2020   PJK     EB        Emails with Wells Fargo re trustee information and         0.30       750.00          $225.00
                                appointment, obtain notice re same
                    Case 19-12153-KBO           Doc 671-2        Filed 11/17/20      Page 52 of 79


Pachulski Stang Ziehl & Jones LLP                                                               Page:    51
Miller, George L. (Bayou Steel                                                                  Invoice 126345
57095 - 00001                                                                                   November 10, 2020


                                                                                        Hours          Rate         Amount

 03/27/2020   PJK     EB        Emails from S Goldich and PBGC re pension issues         0.20       750.00          $150.00

 03/30/2020   SEG     EB        Follow up email to Peter J. Keane and Bradford J.        0.10      1025.00          $102.50
                                Sandler regarding call with PBGC and review
                                Bradford J. Sandler and Peter J. Keane emails
                                regarding same.

 03/30/2020   PJK     EB        Emails with BJS re pension plan issues                   0.20       750.00          $150.00

 03/31/2020   SEG     EB        Review Peter J. Keane and Trustee emails and             0.10      1025.00          $102.50
                                emails to Peter J. Keane regarding call with PBGC.

 03/31/2020   SEG     EB        Review Torres email and preparation of email to          0.10      1025.00          $102.50
                                Torres regarding call with PBGC to discuss pension
                                plan issues and email to BJS regarding prior PBGC
                                communication.

 03/31/2020   SEG     EB        Review Bradford J. Sandler email regarding prior         0.10      1025.00          $102.50
                                communications with PBGC and review Bradford J.
                                Sandler email regarding same and pension plan
                                claims.

 03/31/2020   PJK     EB        Emails with trustee and S Goldich pension plan           0.30       750.00          $225.00
                                issues and call with PBGC

 04/02/2020   SEG     EB        Review Torres emails regarding call with PBGC and        0.30      1025.00          $307.50
                                PBGC claims and emails to Torres, Peter J. Keane,
                                Bradford J. Sandler and Trustee and review
                                Bradford J. Sandler and Peter J. Keane emails
                                regarding same and background information
                                regarding claims.

 04/02/2020   PJK     EB        Email from PBGC re status call and items re open         0.20       750.00          $150.00
                                issues

 04/02/2020   PJK     EB        Emails with Bradford J. Sandler and S Goldich re         0.30       750.00          $225.00
                                pension plan/PBGC issues and call re same

 04/03/2020   SEG     EB        Conference call with PBGC regarding termination of       0.20      1025.00          $205.00
                                pension plan and claims.

 04/03/2020   PJK     EB        Emails with S Goldich re PBGC and stipulation            0.30       750.00          $225.00

 04/03/2020   PJK     EB        Telephone call with PBGC re pension plan issues          0.40       750.00          $300.00

 04/05/2020   SEG     EB        Review Peter J. Keane email regarding 401(k) plan        0.10      1025.00          $102.50
                                documents and email to Peter J. Keane regarding
                                same and administration of 3 cases.

 04/05/2020   PJK     EB        Review emails from creditors and PSZJ team re            0.30       750.00          $225.00
                                pension issues, email to S Goldich re same

 04/06/2020   PJK     EB        Emails with S Goldich re PBGC issues, attention to       0.40       750.00          $300.00
                    Case 19-12153-KBO            Doc 671-2        Filed 11/17/20       Page 53 of 79


Pachulski Stang Ziehl & Jones LLP                                                                 Page:    52
Miller, George L. (Bayou Steel                                                                    Invoice 126345
57095 - 00001                                                                                     November 10, 2020


                                                                                          Hours          Rate         Amount
                                same

 04/08/2020   PJK     EB        Emails with S Goldich re PBGC issues                       0.20       750.00          $150.00

 04/14/2020   CRR     EB        Telephone call with G Miller re 401(k) plan issues         0.40       825.00          $330.00
                                and update B Sandler re same;

 04/14/2020   SEG     EB        Review Bradford J. Sandler emails regarding 401(k)         0.30      1025.00          $307.50
                                plan and issues regarding 2019 questionnaire and
                                forceout action and email to Bradford J. Sandler
                                regarding same.

 04/14/2020   SEG     EB        Telephone call to Lincoln Financial Account                0.10      1025.00          $102.50
                                manager regarding 401(k) plan.

 04/15/2020   SEG     EB        Review Shallal email regarding proposed Stipulation        0.20      1025.00          $205.00
                                and order regarding PBGC and review draft
                                Stipulation.

 04/16/2020   SEG     EB        Review Peter J. Keane email regarding PBGC                 0.20      1025.00          $205.00
                                stipulation and order and revisions and review
                                revisions and email to Peter J. Keane regarding
                                same.

 04/16/2020   SEG     EB        Review multiple Bar Date Notices in Bayou Steel            0.30      1025.00          $307.50
                                cases and email to Peter J. Keane regarding same
                                and further revisions to PBGC stipulation.

 04/16/2020   SEG     EB        Review Peter J. Keane email regarding multiple bar         0.10      1025.00          $102.50
                                date notices in Holding LLC docket and further
                                revisions to Stipulation and email to Peter J. Keane
                                regarding same.

 04/16/2020   SEG     EB        Preparation of email to counsel for the PBGC               0.20      1025.00          $205.00
                                regarding Stipulation regarding filing of PBGC
                                claims.

 04/16/2020   SEG     EB        Review Peter J. Keane email to Trustee regarding           0.10      1025.00          $102.50
                                PBGC Stipulation and email to Trustee and Peter J.
                                Keane regarding same.

 04/16/2020   BJS     EB        Various emails with S. Goldich regarding ERISA             0.10      1050.00          $105.00
                                issues

 04/16/2020   BJS     EB        Various emails with Peter J. Keane regarding PBGC          0.20      1050.00          $210.00

 04/16/2020   PJK     EB        Emails with S Goldich re PBGS stip, various                0.80       750.00          $600.00
                                revisions to same, research re bar date issues

 04/16/2020   PJK     EB        Emails with Bradford J. Sandler PBGC claim stip            0.20       750.00          $150.00

 04/16/2020   PJK     EB        Emails with L Thomas re COC and order re PBGC              0.20       750.00          $150.00
                                stip
                    Case 19-12153-KBO           Doc 671-2        Filed 11/17/20        Page 54 of 79


Pachulski Stang Ziehl & Jones LLP                                                                 Page:    53
Miller, George L. (Bayou Steel                                                                    Invoice 126345
57095 - 00001                                                                                     November 10, 2020


                                                                                          Hours          Rate         Amount

 04/16/2020   LCT     EB        Prepare Certification of Counsel and order                 0.50       425.00          $212.50
                                approving stipulation with PBGC re filing of
                                consolidated POCs.

 04/16/2020   SEG     EB        Review Bradford J. Sandler email regarding 401(k)          0.10      1025.00          $102.50
                                plan and forceout action and email to Bradford J.
                                Sandler regarding same.

 04/16/2020   SEG     EB        Telephone call to Lincoln Financial account                0.10      1025.00          $102.50
                                manager regarding 401(k) plan and distribution of
                                funds.

 04/16/2020   SEG     EB        Preparation of emails to Murzyn regarding 401(k)           0.10      1025.00          $102.50
                                plan and distribution of funds to participants and
                                review Murzyn email regarding same.

 04/16/2020   SEG     EB        Email to Bradford J. Sandler regarding status and          0.10      1025.00          $102.50
                                follow up with Murzyn regarding 401(k) plan.

 04/17/2020   SEG     EB        Review Shallal email regarding Stipulation                 0.10      1025.00          $102.50
                                regarding PBGC proofs of claim.

 04/17/2020   BJS     EB        Various emails with PSZJ regarding 401(k) plans            0.20      1050.00          $210.00

 04/17/2020   BJS     EB        Various emails with PSZJ regarding 401(k) forceout         0.40      1050.00          $420.00

 04/17/2020   RBO     EB        Review message from Stanley E. Goldich, respond,           0.50      1145.00          $572.50
                                and Telephone conference with Stanley E. Goldich
                                regarding 401(k) responsibilities and handling

 04/17/2020   SEG     EB        Review Bradford J. Sandler email regarding call            0.10      1025.00          $102.50
                                with Lincoln Financial and review emails from
                                Lincoln regarding issues for call.

 04/17/2020   SEG     EB        Telephone conference with Murzyn regarding                 0.50      1025.00          $512.50
                                401(k) plan and issues regarding forceout action and
                                plan audit.

 04/17/2020   SEG     EB        Review Murzyn emails and documents and                     0.10      1025.00          $102.50
                                information regarding 401(k) plan termination and
                                plan auditor.

 04/17/2020   SEG     EB        Review notes regarding call with Murzyn and email          0.40      1025.00          $410.00
                                to Robert B. Orgel and Bradford J. Sandler
                                regarding 401(k) plan issues in Bayou Steel.

 04/17/2020   SEG     EB        Research regarding 401(k) plans and issues                 0.60      1025.00          $615.00
                                regarding administration of corporate 401(k) plans
                                in chapter 7 cases and telephone conference with
                                DOL regarding same.

 04/17/2020   SEG     EB        Preparation of email memo to Bradford J. Sandler           0.30      1025.00          $307.50
                    Case 19-12153-KBO           Doc 671-2        Filed 11/17/20     Page 55 of 79


Pachulski Stang Ziehl & Jones LLP                                                              Page:    54
Miller, George L. (Bayou Steel                                                                 Invoice 126345
57095 - 00001                                                                                  November 10, 2020


                                                                                       Hours          Rate         Amount
                                regarding 401(k) issues and review Bradford J.
                                Sandler emails and email to Bradford J. Sandler
                                regarding same.
 04/17/2020   SEG     EB        Telephone conference with Robert B. Orgel               0.40      1025.00          $410.00
                                regarding 401(k) issues and course of action.

 04/17/2020   SEG     EB        Further analysis regarding course of action and         0.30      1025.00          $307.50
                                401(k) information and email to Murzyn regarding
                                same.

 04/17/2020   SEG     EB        Review IRS rules regarding termination of 401           0.20      1025.00          $205.00
                                plans.

 04/17/2020   PJK     EB        Emails from S Goldich and Bradford J. Sandler re        0.20       750.00          $150.00
                                401k issues

 04/18/2020   PJK     EB        Emails from S Goldich re 401k plan issues               0.30       750.00          $225.00

 04/20/2020   BJS     EB        Teleconference with S. Goldich regarding 401k           0.20      1050.00          $210.00

 04/20/2020   SEG     EB        Telephone conference with Bradford J. Sandler           0.10      1025.00          $102.50
                                regarding Miller email regarding 401(k) plan.

 04/20/2020   SEG     EB        Review Miller and Bradford J. Sandler emails            0.30      1025.00          $307.50
                                regarding 401(k) Plan issues and discussion with
                                DOL and email to Miller regarding same.

 04/20/2020   SEG     EB        Review Deutchman email regarding call and follow        0.10      1025.00          $102.50
                                up with Lincoln..

 04/20/2020   SEG     EB        Review Deutchman and Miller emails regarding            0.30      1025.00          $307.50
                                401(k) plan and forceout action and emails to
                                Bradford J. Sandler regarding same.

 04/20/2020   SEG     EB        Review Murzyn email regarding 401(k) plan               0.10      1025.00          $102.50
                                documents and email to Murzyn regarding same and
                                remaining matters.

 04/20/2020   PJK     EB        Emails from trustee and Bradford J. Sandler and S       0.20       750.00          $150.00
                                Goldich re 401k issues

 04/21/2020   SEG     EB        Review Murzyn email regarding 401(k) Plan               0.30      1025.00          $307.50
                                documents and review December 2018 Plan
                                Adoption Agreement.

 04/21/2020   SEG     EB        Review second Murzyn email re 401(k) Plan               0.30      1025.00          $307.50
                                documents and review additional Plan document,
                                IRS advisory letter and summary Plan description
                                and preparation of notes re Article 9 Plan
                                administration provision.

 04/24/2020   SEG     EB        Review Shallal emails regarding order approving         0.10      1025.00          $102.50
                    Case 19-12153-KBO           Doc 671-2         Filed 11/17/20       Page 56 of 79


Pachulski Stang Ziehl & Jones LLP                                                                 Page:    55
Miller, George L. (Bayou Steel                                                                    Invoice 126345
57095 - 00001                                                                                     November 10, 2020


                                                                                          Hours          Rate         Amount
                                PBGC stipulation and emails to Shallal and Peter J.
                                Keane regarding Stipulation and order and review
                                Peter J. Keane email regarding same.
 04/24/2020   SEG     EB        Review Peter J. Keane email to Shallel regarding           0.10      1025.00          $102.50
                                certification and order and review certification.

 04/24/2020   PJK     EB        Email to PBGC regarding COC/order on claim                 0.20       750.00          $150.00
                                stipulation

 04/24/2020   PJK     EB        Emails with S. Goldich regarding PBGC stipulation          0.50       750.00          $375.00
                                and order regarding same, review COC/order

 04/27/2020   SEG     EB        Review Torres and Peter J. Keane emails regarding          0.10      1025.00          $102.50
                                certification and order for PBGC stipulation.

 04/27/2020   SEG     EB        Review Trustee emails regarding PBGC stipulation           0.10      1025.00          $102.50
                                and execution and review finalized stipulation.

 04/27/2020   PJK     EB        Review PBGC stip re claims, emails with PBGC re            0.50       750.00          $375.00
                                counsel, emails with client re same

 04/27/2020   PJK     EB        Update PBGC stip, email to G Miller re same                0.20       750.00          $150.00

 04/27/2020   SEG     EB        Review Miller and Homony emails regarding 2019             0.10      1025.00          $102.50
                                valuations and termination of pension plan email to
                                Miller regarding same and discussions with PBGC.

 04/29/2020   LCT     EB        Efile Certification of Counsel re order approving          0.20       425.00           $85.00
                                stipulation with PBGC to file consolidated POC;
                                upload order.

 04/29/2020   PJK     EB        Review and finalize PBGC stipulation, emails with          0.50       750.00          $375.00
                                PBGC counsel re same, emails with L Thomas re
                                filing of same

 04/30/2020   PJK     EB        Emails with S. Goldich regarding PBGC stipulation          0.20       750.00          $150.00

 05/04/2020   LCT     EB        Serve [signed] order approving stipulation with            0.20       425.00           $85.00
                                PBGC re filing consolidated POCs; prepare and efile
                                cert of service.

 06/10/2020   SEG     EB        Review Miller and Epps emails regarding execution          0.20      1025.00          $205.00
                                of agreement transitioning administration of pension
                                plans from Wells Fargo to Principal and PBGC
                                termination of Pension Plans.

 06/10/2020   SEG     EB        Preparation of emails to Miller and PBGC regarding         0.20      1025.00          $205.00
                                status of PBGC termination of pension plans.

 06/10/2020   SEG     EB        Review documents regarding consent to transition of        0.40      1025.00          $410.00
                                administration of Pension Plans from Wells Fargo to
                                Principal and email to Miller regarding same.
                    Case 19-12153-KBO            Doc 671-2         Filed 11/17/20         Page 57 of 79


Pachulski Stang Ziehl & Jones LLP                                                                    Page:    56
Miller, George L. (Bayou Steel                                                                       Invoice 126345
57095 - 00001                                                                                        November 10, 2020


                                                                                             Hours          Rate         Amount

 06/11/2020   SEG     EB        Review Shallal and Miller emails regarding PBGC               0.40      1025.00          $410.00
                                termination of pension plans and timetable of
                                transition to Principal as trustee of pension plans and
                                review Epps email and transition documents and
                                emails to Miller and Shallal regarding same.

 06/19/2020   SEG     EB        Review Katona email regarding PBGC Notices of                 0.30      1025.00          $307.50
                                Determination regarding Pension Plans and review
                                documents and emails to Katona and Trustee
                                regarding same.

 06/19/2020   SEG     EB        Preparation of emails to counsel for the PBGC                 0.20      1025.00          $205.00
                                regarding termination of Pension Plans and review
                                Shallal and Torres emails regarding same.

 06/19/2020   SEG     EB        Telephone conference with Deutchman regarding                 0.20      1025.00          $205.00
                                termination of Pension Plans, 401k plans and filing
                                of 5500s

 06/19/2020   SEG     EB        Preparation of emails to Deutchman and Miller                 0.20      1025.00          $205.00
                                regarding PBGC request regarding execution of
                                Agreements for Termination of Pension Plan.

 06/22/2020   SEG     EB        Review Miller email regarding execution of                    0.50      1025.00          $512.50
                                Agreement with PBGC terminating pension plans
                                and email to review Pension Plan documents and
                                email to Bradford J. Sandler regarding same.

 06/22/2020   SEG     EB        Telephone conference with Bradford J. Sandler                 0.10      1025.00          $102.50
                                regarding PBGC agreement.

 06/22/2020   SEG     EB        Review Deutchman emails regarding execution of                0.10      1025.00          $102.50
                                PBGC agreement and 5500's.

 06/22/2020   BJS     EB        Various emails with S. Goldich regarding pension              0.20      1050.00          $210.00
                                plan

 06/23/2020   SEG     EB        Review Deutchman executions and PBGC                          0.40      1025.00          $410.00
                                trusteeship documents.

 06/23/2020   SEG     EB        Preparation of emails to Deuthman, Miller and                 0.50      1025.00          $512.50
                                PBGC regarding NOD documents and executions.

 06/23/2020   SEG     EB        Review Shallal emails regarding Arclelormittal                0.20      1025.00          $205.00
                                LaPlace documents and emails to Shallal regarding
                                same.

 06/24/2020   BJS     EB        Attention to pension termination                              0.20      1050.00          $210.00

 06/24/2020   SEG     EB        Review Shallal emails and emails to Shallal                   0.40      1025.00          $410.00
                                regarding termination of pension plans and plan
                                information and review documents regarding same.
                    Case 19-12153-KBO           Doc 671-2        Filed 11/17/20        Page 58 of 79


Pachulski Stang Ziehl & Jones LLP                                                                 Page:    57
Miller, George L. (Bayou Steel                                                                    Invoice 126345
57095 - 00001                                                                                     November 10, 2020


                                                                                          Hours          Rate         Amount

 06/24/2020   SEG     EB        Telephone conference with Deutchman regarding              0.10      1025.00          $102.50
                                PBGC information and execution of termination
                                agreements,

 06/24/2020   SEG     EB        Preparation of emails to Deutchman and Trustee             0.20      1025.00          $205.00
                                regarding PBGC information and documents and
                                execution of Plan termination agreements.

 06/24/2020   SEG     EB        Review Deutchman executions of termination                 0.10      1025.00          $102.50
                                agreements and email to counsel for PBGC
                                regarding same.

 06/25/2020   SEG     EB        Review Shallal email regarding PBGC termination            0.10      1025.00          $102.50
                                agreements.

 06/30/2020   SEG     EB        Review Miller email regarding escheatment question         0.10      1025.00          $102.50
                                regarding 401k funds and course of action.

 06/30/2020   SEG     EB        Research regarding escheatment laws.                       0.20      1025.00          $205.00

 06/30/2020   SEG     EB        Email to Miller regarding course of action regarding       0.10      1025.00          $102.50
                                escheatment.

 06/30/2020   SEG     EB        Telephone conferences with Deutchman regarding             0.30      1025.00          $307.50
                                401k issues and email to Miller regarding same.

 07/01/2020   SEG     EB        Review Miller and Deutchman emails regarding               0.10      1025.00          $102.50
                                payment of Lincoln fees.

 07/01/2020   SEG     EB        Review Deucthman email regarding Gallagher                 0.10      1025.00          $102.50
                                invoices for pension plans and telephone conference
                                with Deutchman regarding payment of invoices,
                                form 5500s and termination of plans

 07/01/2020   SEG     EB        Preparation of email to Shallal regarding PBGC             0.10      1025.00          $102.50
                                execution of termination agreement and transition
                                issues.

 07/01/2020   SEG     EB        Review Homony email and email to Homony                    0.10      1025.00          $102.50
                                regarding termination of pension plans and payment
                                of outstanding invoices.

 07/01/2020   SEG     EB        Review Shallal email regarding PBGC termination            0.20      1025.00          $205.00
                                agreements and procedures for outstanding fees and
                                emails to Trustee, Deutchman and Shallal regarding
                                same.

 07/02/2020   SEG     EB        Review Shallal email regarding PBGC executions of          0.10      1025.00          $102.50
                                termination agreements and trusteeship documents
                                and email to Miller, Homony and Deutschman
                                regarding same.
                    Case 19-12153-KBO           Doc 671-2        Filed 11/17/20       Page 59 of 79


Pachulski Stang Ziehl & Jones LLP                                                                Page:    58
Miller, George L. (Bayou Steel                                                                   Invoice 126345
57095 - 00001                                                                                    November 10, 2020


                                                                                         Hours          Rate         Amount

 07/21/2020   SEG     EB        Review Shallal email and documents regarding              0.10      1025.00          $102.50
                                Pension Plan services and submission of invoices to
                                the PBGC.

 07/21/2020   SEG     EB        Telephone conference with Deutschman regarding            0.20      1025.00          $205.00
                                PBGC information and completion of 2019 5500’s
                                and email to Deutschman regarding provision of
                                payment information to Plan actuaries and
                                accountants and review Deutschman email regarding
                                same.

 07/21/2020   SEG     EB        Review Deutschman email to Shallal regarding              0.10      1025.00          $102.50
                                PBGC takeover of Plan assets and administration.

 07/23/2020   SEG     EB        Review Shallal email regarding timing of PBGC             0.30      1025.00          $307.50
                                control of pension plan assets and review file
                                regarding Wells Fargo/Principal transition and
                                preparation of draft email to Deutschman regarding
                                same.

 07/23/2020   SEG     EB        Preparation of email to Shallal regarding PBGC            0.10      1025.00          $102.50
                                assumption of administration of Plans and review
                                Shallal email regarding same.

 07/23/2020   SEG     EB        Review Deutschman email regarding Wells                   0.20      1025.00          $205.00
                                Fargo/Principal transition and PBGC timetable and
                                emails to Deutschman regarding same.

 07/26/2020   SEG     EB        Review Deutschman email regarding transition from         0.10      1025.00          $102.50
                                Wells Fargo to Principal.

 07/26/2020   SEG     EB        Review information and documents regarding Wells          0.30      1025.00          $307.50
                                Fargo transition to Principal and PBGC discussions
                                and preparation of email to Epps regarding PBGC
                                termination of pension plans and transition issues.

 07/27/2020   SEG     EB        Finalize email to Epps regarding Pension Plans and        0.20      1025.00          $205.00
                                Wells Fargo migration to Principal.

 07/27/2020   SEG     EB        Review information from PBGC and follow up with           0.20      1025.00          $205.00
                                Epps regarding transition and assumption of
                                administration of pension plans by PBGC.

                                                                                         32.80                  $30,545.00

  Executory Contracts [B185]
 04/21/2020   PJK     EC        Emails with PSZJ team re lease extension deadline         0.20       750.00          $150.00

 08/26/2020   LCT     EC        Retrieve/forward [signed] order on 2nd omnibus            0.10       425.00           $42.50
                                rejection motion to Peter J. Keane.
                    Case 19-12153-KBO           Doc 671-2        Filed 11/17/20        Page 60 of 79


Pachulski Stang Ziehl & Jones LLP                                                                 Page:    59
Miller, George L. (Bayou Steel                                                                    Invoice 126345
57095 - 00001                                                                                     November 10, 2020


                                                                                           0.30                       $192.50

  Financial Filings [B110]
 03/25/2020   BJS     FF        Review 1019(5)(A) report                                   0.10      1050.00          $105.00

 03/26/2020   CRR     FF        Review Debtors' final report and accounting.               0.30       825.00          $247.50

 03/27/2020   PJK     FF        Review schedules and SOFAs                                 0.80       750.00          $600.00

 04/09/2020   BJS     FF        Various emails with Colin R. Robinson regarding            0.10      1050.00          $105.00
                                UST fees

 09/15/2020   BJS     FF        Various emails with D. McGuire regarding K-1               0.30      1050.00          $315.00
                                filings

                                                                                           1.60                   $1,372.50

  Financing [B230]
 03/16/2020   BJS     FN        Various emails with Peter J. Keane regarding DIP           0.10      1050.00          $105.00
                                order terms regarding 506 surcharge

 03/16/2020   PJK     FN        Research re surcharge issues, review various               2.00       750.00      $1,500.00
                                pleadings and cash collateral issues, email summary
                                to BJS

 03/18/2020   CRR     FN        Review email communication re surcharge motion             0.70       825.00          $577.50
                                and existing surcharge motions;

 03/18/2020   PJK     FN        Review surcharge issues and research regarding             2.40       750.00      $1,800.00
                                same, review sale documents, emails with Maxim B.
                                Litvak regarding assistance and questions on same

 03/18/2020   MBL     FN        Review background documents and pleadings,                 2.70       950.00      $2,565.00
                                including surcharge motion (2.3); emails with team
                                re analysis and next steps (0.4).

 03/18/2020   BJS     FN        Various emails with Peter J. Keane regarding 506(c)        0.40      1050.00          $420.00
                                motion

 03/20/2020   BJS     FN        Attention to financing issues                              0.30      1050.00          $315.00

 04/01/2020   BJS     FN        Teleconference with Colin R. Robinson regarding            0.30      1050.00          $315.00
                                surcharge issues

 04/01/2020   PJK     FN        Emails with PSZJ team re surcharge issues, attention       0.40       750.00          $300.00
                                to issues re same

 04/01/2020   PJK     FN        Emails with PSZJ team re 4/8 hearing and email             0.30       750.00          $225.00
                                from chambers re same

 04/02/2020   BJS     FN        Various emails with S. Katona regarding surcharge          0.30      1050.00          $315.00
                                issues
                    Case 19-12153-KBO           Doc 671-2         Filed 11/17/20       Page 61 of 79


Pachulski Stang Ziehl & Jones LLP                                                                 Page:    60
Miller, George L. (Bayou Steel                                                                    Invoice 126345
57095 - 00001                                                                                     November 10, 2020


                                                                                          Hours          Rate         Amount

 04/02/2020   PJK     FN        Email from Bradford J. Sandler re surcharge issues         0.20       750.00          $150.00

 04/02/2020   CRR     FN        Review surcharge motion, docket (.5); t/c w/               1.50       825.00      $1,237.50
                                BSandler, PKeane re case status;

 04/03/2020   BJS     FN        Various emails with Trustee regarding surcharge            0.30      1050.00          $315.00

 04/03/2020   PJK     FN        Emails with Bradford J. Sandler and client re              0.40       750.00          $300.00
                                surcharge issues

 04/09/2020   PJK     FN        Email from client regarding surcharge issues               0.20       750.00          $150.00
                                information

 06/26/2020   CRR     FN        Review revised final fee order and email from              0.20       825.00          $165.00
                                Debtors' counsel re same

 07/22/2020   CRR     FN        Email with BofA counsel re email requests                  0.20       825.00          $165.00

 08/25/2020   PJK     FN        Emails with CRR re surcharge motion issues                 0.40       750.00          $300.00

 08/25/2020   CRR     FN        Review P Keane email re surcharge motions and              0.40       825.00          $330.00
                                consider issues re same;

                                                                                          13.70                  $11,550.00

  Insurance Coverage
 03/03/2020   BJS     IC        Various emails with I. Nasitir regarding D&O               0.30      1050.00          $315.00
                                policy; teleconference with IN regardingi same

 03/04/2020   IAWN IC           review emails from B Sandler and client re policies,       0.60      1025.00          $615.00
                                directors, Warn Act, etc., tc sandler re same;
                                0.6       review and analyze policy and summary of
                                policies, draft analysis and forward in email to
                                sandler 3.5 adsf review halll commentary on
                                settlement strategy and mediation 0.5

 03/04/2020   IAWN IC           Review emails from Brad Sandler and client re              3.50      1025.00      $3,587.50
                                policies, directors, Warn Act, etc., telephone
                                conference with Brad Sandler re same; review and
                                analyze policy and summary of policies, draft
                                analysis and forward in email to Brad Sandler

 03/05/2020   IAWN IC           Review emails from client and Brad Sandler re              0.20      1025.00          $205.00
                                claims

 03/05/2020   BJS     IC        Various emails with IN regarding D&O policy                0.40      1050.00          $420.00

 03/24/2020   IAWN IC           Review file re deadlines, draft email to Bradfoed          0.80      1025.00          $820.00
                                Sandler re Warn act and need to give notice and
                                timing
                    Case 19-12153-KBO            Doc 671-2        Filed 11/17/20       Page 62 of 79


Pachulski Stang Ziehl & Jones LLP                                                                 Page:    61
Miller, George L. (Bayou Steel                                                                    Invoice 126345
57095 - 00001                                                                                     November 10, 2020


                                                                                          Hours          Rate         Amount

 03/25/2020   BJS     IC        Various emails with George Miller regarding D&O            0.10      1050.00          $105.00
                                claims

 03/25/2020   BJS     IC        Review draft D&O claim letter; various emails with         0.30      1050.00          $315.00
                                PSZJ regarding same

 03/26/2020   BJS     IC        Review and revise notice of potential claim letter;        0.80      1050.00          $840.00
                                various emails with B. Mather regarding same

 03/26/2020   PJK     IC        Review claim notice letter, edits to same, emails          0.40       750.00          $300.00
                                with BJS and I Nasatir re same

 03/26/2020   BJS     IC        Teleconference with IN regarding notice of potential       0.40      1050.00          $420.00
                                claim letter; various emails with IN and Peter J.
                                Keane regarding same

 03/26/2020   IAWN IC           Review file re policy analysis, review reporting           2.40      1025.00      $2,460.00
                                section of policy, review draft notice letter,
                                telephone conference with Bradford Sandler,
                                re-write notice letter, revise with WARN Act insert,
                                exchange emails with Keane re same.

 03/27/2020   BJS     IC        Various emails with S. Coren regarding notice of           0.10      1050.00          $105.00
                                claims/D&O

 03/27/2020   CRR     IC        Review claim notice letter to insurer from S Coren.        0.20       825.00          $165.00

 03/27/2020   IAWN IC           Exchange emails with Bradford Sandler re notice            0.20      1025.00          $205.00
                                letter, review same

 04/17/2020   BJS     IC        Review Chubb claim acknowledgement letter                  0.10      1050.00          $105.00

                                                                                          10.80                  $10,982.50

  Meeting of Creditors [B150]
 03/12/2020   PJK     MC        Emails with debtors' counsel and trustee team              0.40       750.00          $300.00
                                regarding 341 meeting issues

 03/16/2020   CRR     MC        Review email communication from GMiller re 341             0.10       825.00           $82.50
                                meeting and COVID-19

 03/20/2020   BJS     MC        Attention to conduct of 341 meeting due to                 0.30      1050.00          $315.00
                                Covid-19 issues

 03/20/2020   PJK     MC        Review and coordinate fileshare delivery of 341            0.50       750.00          $375.00
                                meeting documents, emails with trustee team re
                                same

 03/20/2020   PJK     MC        Emails from trustee team re 341 meeting, emails            0.30       750.00          $225.00
                                from BJS re same
                    Case 19-12153-KBO           Doc 671-2         Filed 11/17/20     Page 63 of 79


Pachulski Stang Ziehl & Jones LLP                                                               Page:    62
Miller, George L. (Bayou Steel                                                                  Invoice 126345
57095 - 00001                                                                                   November 10, 2020


                                                                                        Hours          Rate         Amount

 03/20/2020   CRR     MC        Review GMiller e/c re 341 meeting;                       0.10       825.00           $82.50

 03/23/2020   BJS     MC        Various emails with trustee regarding 341 meeting        0.30      1050.00          $315.00

 03/23/2020   PJK     MC        Emails with CRR and trustee team re 341 meeting          0.40       750.00          $300.00
                                logistics and documents, coordinate with file room
                                re printing and delivery of documents

 03/23/2020   BJS     MC        Various emails with PSZJ regarding 341 meeting           0.20      1050.00          $210.00

 03/23/2020   PJK     MC        Emails with debtors' counsel and trustee team and        0.30       750.00          $225.00
                                CRR re 341 meeting

 03/23/2020   CRR     MC        Review Debtors' response re 341 meeting and other        0.20       825.00          $165.00
                                persons with information.

 03/23/2020   CRR     MC        Telephone call with G Miller re document review          0.40       825.00          $330.00
                                for 341 meeting (.2) and Email with P Keane re
                                same (.2).

 03/23/2020   CRR     MC        Communications with B Homony re 341 meeting.             0.30       825.00          $247.50

 03/24/2020   PJK     MC        Emails with trustee re 341 meeting logistics             0.20       750.00          $150.00

 03/29/2020   CRR     MC        Prep for 341 meeting                                     0.30       825.00          $247.50

 03/30/2020   BJS     MC        Teleconference with George Miller regarding 341          0.70      1050.00          $735.00
                                meeting planning (.5); various emails with
                                trustee/MCT/PSZJ regarding same (.2)

 03/30/2020   PJK     MC        Emails with PSZJ team re 341 meeting                     0.20       750.00          $150.00

 03/30/2020   CRR     MC        Telephone call with W Homony re 341 meeting prep         0.70       825.00          $577.50

 03/30/2020   CRR     MC        Telephone call with P Keane re 341 meeting prep          0.30       825.00          $247.50

 03/30/2020   CRR     MC        Prepare outline re 341 meeting questions                 1.30       825.00      $1,072.50

 03/31/2020   PJK     MC        Attend 341 meeting (telephonic)                          1.50       750.00      $1,125.00

 03/31/2020   CRR     MC        341 meeting prep                                         0.40       825.00          $330.00

 03/31/2020   CRR     MC        Email to B Sandler re 341 meeting                        0.20       825.00          $165.00

 03/31/2020   CRR     MC        Attend telephonic 341 meeting.                           1.40       825.00      $1,155.00

                                                                                        11.00                   $9,127.50

  Operations [B210]
 04/21/2020   CRR     OP        Review email from utility provider counsel               0.20       825.00          $165.00

 05/08/2020   PJK     OP        Emails with AT&T counsel re services, research           0.30       750.00          $225.00
                    Case 19-12153-KBO             Doc 671-2         Filed 11/17/20        Page 64 of 79


Pachulski Stang Ziehl & Jones LLP                                                                    Page:    63
Miller, George L. (Bayou Steel                                                                       Invoice 126345
57095 - 00001                                                                                        November 10, 2020


                                                                                             Hours          Rate         Amount
                                issues re same

 05/26/2020   PJK     OP        Attention to utility issues, emails with client re            0.40       750.00          $300.00
                                same, email from C Smith re same

 05/27/2020   PJK     OP        Emails from client re analysis on utilities and AA            0.40       750.00          $300.00
                                deposits, email from counsel to Harriman Utility
                                Board

                                                                                              1.30                       $990.00

  Retention of Prof. [B160]
 03/04/2020   BJS     RP        Various emails and teleconference with Peter J.               0.30      1050.00          $315.00
                                Keane regarding PSZJ retention application

 03/04/2020   PJK     RP        Emails with L Thomas re NOH for PSZJ retention                0.20       750.00          $150.00
                                app

 03/04/2020   CRR     RP        Review draft retention application                            0.10       825.00           $82.50

 03/05/2020   PJK     RP        Review conflicts list, email to Aaron Bonn regarding          0.30       750.00          $225.00
                                conflicts check

 03/05/2020   PJK     RP        Review and update PSZJ retention application,                 0.40       750.00          $300.00
                                emails with Bradford J. Sandler regarding same

 03/05/2020   PJK     RP        Emails with Bradford J. Sandler regarding PSZJ                0.40       750.00          $300.00
                                retention application, email with trustee regarding
                                same, email to Liz Thomas regarding final version
                                for filing

 03/05/2020   LCT     RP        Prepare notice of PSZ&J retention application.                0.20       425.00           $85.00

 03/06/2020   PJK     RP        Review final PSZJ retention app, emails with L                0.40       750.00          $300.00
                                Thomas re same

 03/06/2020   LCT     RP        Prepare cert of service to PSZ&J retention                    0.50       425.00          $212.50
                                application; finalize application for filing; efile and
                                serve application.

 03/10/2020   PJK     RP        Emails with Aaron Bonn regarding conflicts and                0.20       750.00          $150.00
                                PSZJ retention issues

 03/13/2020   PJK     RP        Review conflict reports for possible Rule 2014                0.60       750.00          $450.00
                                disclosures

 03/24/2020   PJK     RP        Review docket, PSZJ app, and CNO, emails with L               0.20       750.00          $150.00
                                Thomas re same

 03/24/2020   LCT     RP        Prepare Cert of No Obj. with proposed order re                0.20       425.00           $85.00
                                PSZ&J retention application; efile same and upload
                                order for approval.
                    Case 19-12153-KBO            Doc 671-2        Filed 11/17/20         Page 65 of 79


Pachulski Stang Ziehl & Jones LLP                                                                   Page:    64
Miller, George L. (Bayou Steel                                                                      Invoice 126345
57095 - 00001                                                                                       November 10, 2020


                                                                                            Hours          Rate         Amount

 03/26/2020   LCT     RP        Serve [signed] PSZ&J and MCT retention orders;               0.20       425.00           $85.00
                                prepare and efile cert of service re same.

                                                                                             4.20                   $2,890.00

  Ret. of Prof./Other
 03/18/2020   PJK     RPO       Review docket and emails with trustee regarding              0.30       750.00          $225.00
                                MCT retention application, review certificate of no
                                objection regarding same, email with Liz Thomas
                                regarding edits

 03/18/2020   LCT     RPO       Draft Cert of No Obj. re MCT retention application;          0.20       425.00           $85.00
                                efile same and upload order.

 03/25/2020   BJS     RPO       Various emails with Peter J. Keane, Colin R.                 0.10      1050.00          $105.00
                                Robinson regarding Coren retention application

 03/25/2020   PJK     RPO       Review and update KCR retention application,                 1.40       750.00      $1,050.00
                                emails with S Cohen and trustee re same

 03/25/2020   PJK     RPO       Emails to trustee and L Thomas re KCR application            0.30       750.00          $225.00

 03/26/2020   PJK     RPO       Review and finalize KCR retention app, review                0.50       750.00          $375.00
                                notice re same, emails with L Thomas re same

 03/26/2020   PJK     RPO       Emails with L Thomas and S Coren re KCR app                  0.20       750.00          $150.00

 03/26/2020   LCT     RPO       Prepare notice of Kaufman retention application (.1);        0.50       425.00          $212.50
                                prepare cert of service (.1); finalize application for
                                filing (.1); efile and serve same (.2).

 03/27/2020   PJK     RPO       Emails with trustee and S Coren re filed KCR                 0.20       750.00          $150.00
                                retention app

 04/09/2020   PJK     RPO       Review docket regarding recent filings, emails with          0.40       750.00          $300.00
                                Liz Thomas regarding CNOs for pending retention
                                applications

 04/10/2020   BJS     RPO       Various emails with Colin R. Robinson regarding              0.20      1050.00          $210.00
                                KCR retention

 04/10/2020   PJK     RPO       Review KCR retention app, review CNO, emails                 0.20       750.00          $150.00
                                with L Thomas re same

 04/14/2020   PJK     RPO       Emails with S. Coren regarding retention order               0.20       750.00          $150.00

 04/17/2020   LCT     RPO       Serve [signed] order re Kaufman retention; prep and          0.10       425.00           $42.50
                                efile cert of service.

                                                                                             4.80                   $3,430.00
                    Case 19-12153-KBO           Doc 671-2         Filed 11/17/20       Page 66 of 79


Pachulski Stang Ziehl & Jones LLP                                                                 Page:    65
Miller, George L. (Bayou Steel                                                                    Invoice 126345
57095 - 00001                                                                                     November 10, 2020


                                                                                          Hours          Rate         Amount

  Stay Litigation [B140]
 03/04/2020   BJS     SL        Teleconference with G. Miller regarding stay relief        0.50      1050.00          $525.00
                                motion (Darby), chapter 11 professional fee
                                applications, Candlewood

 03/04/2020   PJK     SL        Review Darby stay relief motion, attention to issues       0.50       750.00          $375.00
                                re same, emails with counsel re same

 03/04/2020   CRR     SL        Review stay relief motion and email to B Homony re         0.30       825.00          $247.50
                                same

 03/31/2020   PJK     SL        Emails with K Mann re adjournment of Darby                 0.20       750.00          $150.00
                                motion

 03/31/2020   CRR     SL        Review Email re Darby stay relief and adjournment          0.20       825.00          $165.00
                                of same

 04/01/2020   PJK     SL        Emails with Darby counsel and L Thomas re motion           0.20       750.00          $150.00

 04/03/2020   PJK     SL        Review and edit Darby stay relief order, emails with       0.40       750.00          $300.00
                                PSZJ team

 04/03/2020   CRR     SL        Review revised Darby stay relief order and email           0.20       825.00          $165.00
                                from P Keane re same

 04/06/2020   PJK     SL        Emails with PSZJ team re Darby stay relief, review         0.30       750.00          $225.00
                                same

 04/06/2020   CRR     SL        Review stay relief order and email to P Keane re           0.10       825.00           $82.50
                                same (.1)

 04/07/2020   BJS     SL        Various emails with Peter J. Keane regarding Darby         0.10      1050.00          $105.00
                                stay relief motion

 04/07/2020   PJK     SL        Emails with PSZJ team and client re Darby relief           0.50       750.00          $375.00
                                order, edits to same

 04/08/2020   PJK     SL        Emails with K Mann re Darby stay relief                    0.20       750.00          $150.00

 08/10/2020   PJK     SL        Review Darby stay relief issues                            0.20       750.00          $150.00

                                                                                           3.90                    $3,165.00

  TOTAL SERVICES FOR THIS MATTER:                                                                               $250,636.00
                    Case 19-12153-KBO          Doc 671-2       Filed 11/17/20   Page 67 of 79


Pachulski Stang Ziehl & Jones LLP                                                      Page:    66
Miller, George L. (Bayou Steel                                                         Invoice 126345
57095 - 00001                                                                          November 10, 2020



 Expenses
 03/02/2020   PO        57095.00001 :Postage Charges for 03-02-20                          4.50
 03/03/2020   PO        57095.00001 :Postage Charges for 03-03-20                          1.00
 03/04/2020   PO        57095.00001 :Postage Charges for 03-04-20                         26.35
 03/09/2020   PO        57095.00001 :Postage Charges for 03-09-20                         26.30
 03/09/2020   PO        57095.00001 :Postage Charges for 03-09-20                          3.00
 03/09/2020   PO        57095.00001 :Postage Charges for 03-09-20                          0.50
 03/10/2020   PO        57095.00001 :Postage Charges for 03-10-20                         26.30
 03/10/2020   PO        57095.00001 :Postage Charges for 03-10-20                         71.40
 03/11/2020   CC        Conference Call [E105] CourtCall Debit Ledger for                 22.50
                        03/01/2020 through 03/31/2020, PJK
 03/13/2020   CL        57095.00001 CourtLink charges for 03-13-20                       167.46
 03/17/2020   RE2       SCAN/COPY ( 3 @0.10 PER PG)                                        0.30
 03/18/2020   RE        ( 7 @0.10 PER PG)                                                  0.70
 03/19/2020   RE        ( 31 @0.10 PER PG)                                                 3.10
 03/19/2020   RE2       SCAN/COPY ( 9 @0.10 PER PG)                                        0.90
 03/19/2020   RE2       SCAN/COPY ( 13 @0.10 PER PG)                                       1.30
 03/19/2020   RE2       SCAN/COPY ( 9 @0.10 PER PG)                                        0.90
 03/20/2020   RE        ( 8 @0.10 PER PG)                                                  0.80
 03/20/2020   RE2       SCAN/COPY ( 2 @0.10 PER PG)                                        0.20
 03/23/2020   CL        57095.00001 CourtLink charges for 03-23-20                       146.16
 03/23/2020   PO        57095.00001 :Postage Charges for 03-23-20                        661.90
 03/23/2020   PO        57095.00001 :Postage Charges for 03-23-20                          2.00
 03/23/2020   PO        57095.00001 :Postage Charges for 03-23-20                        120.00
 03/23/2020   PO        57095.00001 :Postage Charges for 03-23-20                          9.60
 03/23/2020   RE        ( 27 @0.10 PER PG)                                                 2.70
 03/23/2020   RE2       SCAN/COPY ( 3 @0.10 PER PG)                                        0.30
 03/23/2020   RE2       SCAN/COPY ( 15 @0.10 PER PG)                                       1.50
 03/23/2020   RE2       SCAN/COPY ( 15 @0.10 PER PG)                                       1.50
 03/23/2020   RE2       SCAN/COPY ( 15 @0.10 PER PG)                                       1.50
 03/23/2020   RE2       SCAN/COPY ( 15 @0.10 PER PG)                                       1.50
 03/23/2020   RE2       SCAN/COPY ( 33 @0.10 PER PG)                                       3.30
 03/23/2020   RE2       SCAN/COPY ( 87 @0.10 PER PG)                                       8.70
                    Case 19-12153-KBO      Doc 671-2    Filed 11/17/20   Page 68 of 79


Pachulski Stang Ziehl & Jones LLP                                               Page:    67
Miller, George L. (Bayou Steel                                                  Invoice 126345
57095 - 00001                                                                   November 10, 2020

 03/23/2020   RE2       SCAN/COPY ( 3 @0.10 PER PG)                                 0.30
 03/23/2020   RE2       SCAN/COPY ( 3 @0.10 PER PG)                                 0.30
 03/23/2020   RE2       SCAN/COPY ( 102 @0.10 PER PG)                              10.20
 03/23/2020   RE2       SCAN/COPY ( 30 @0.10 PER PG)                                3.00
 03/23/2020   RE2       SCAN/COPY ( 6 @0.10 PER PG)                                 0.60
 03/23/2020   RE2       SCAN/COPY ( 6 @0.10 PER PG)                                 0.60
 03/23/2020   RE2       SCAN/COPY ( 6 @0.10 PER PG)                                 0.60
 03/23/2020   RE2       SCAN/COPY ( 360 @0.10 PER PG)                              36.00
 03/23/2020   RE2       SCAN/COPY ( 3 @0.10 PER PG)                                 0.30
 03/23/2020   RE2       SCAN/COPY ( 15 @0.10 PER PG)                                1.50
 03/23/2020   RE2       SCAN/COPY ( 15 @0.10 PER PG)                                1.50
 03/23/2020   RE2       SCAN/COPY ( 90 @0.10 PER PG)                                9.00
 03/23/2020   RE2       SCAN/COPY ( 3 @0.10 PER PG)                                 0.30
 03/23/2020   RE2       SCAN/COPY ( 3 @0.10 PER PG)                                 0.30
 03/23/2020   RE2       SCAN/COPY ( 15 @0.10 PER PG)                                1.50
 03/23/2020   RE2       SCAN/COPY ( 87 @0.10 PER PG)                                8.70
 03/23/2020   RE2       SCAN/COPY ( 15 @0.10 PER PG)                                1.50
 03/23/2020   RE2       SCAN/COPY ( 24 @0.10 PER PG)                                2.40
 03/23/2020   RE2       SCAN/COPY ( 15 @0.10 PER PG)                                1.50
 03/23/2020   RE2       SCAN/COPY ( 345 @0.10 PER PG)                              34.50
 03/23/2020   RE2       SCAN/COPY ( 3 @0.10 PER PG)                                 0.30
 03/23/2020   RE2       SCAN/COPY ( 15 @0.10 PER PG)                                1.50
 03/23/2020   RE2       SCAN/COPY ( 12 @0.10 PER PG)                                1.20
 03/23/2020   RE2       SCAN/COPY ( 15 @0.10 PER PG)                                1.50
 03/23/2020   RE2       SCAN/COPY ( 15 @0.10 PER PG)                                1.50
 03/23/2020   RE2       SCAN/COPY ( 15 @0.10 PER PG)                                1.50
 03/23/2020   RE2       SCAN/COPY ( 12 @0.10 PER PG)                                1.20
 03/23/2020   RE2       SCAN/COPY ( 3 @0.10 PER PG)                                 0.30
 03/23/2020   RE2       SCAN/COPY ( 3 @0.10 PER PG)                                 0.30
 03/23/2020   RE2       SCAN/COPY ( 15 @0.10 PER PG)                                1.50
 03/23/2020   RE2       SCAN/COPY ( 453 @0.10 PER PG)                              45.30
 03/23/2020   RE2       SCAN/COPY ( 3 @0.10 PER PG)                                 0.30
 03/23/2020   RE2       SCAN/COPY ( 3 @0.10 PER PG)                                 0.30
 03/23/2020   RE2       SCAN/COPY ( 3 @0.10 PER PG)                                 0.30
                    Case 19-12153-KBO        Doc 671-2   Filed 11/17/20   Page 69 of 79


Pachulski Stang Ziehl & Jones LLP                                                Page:    68
Miller, George L. (Bayou Steel                                                   Invoice 126345
57095 - 00001                                                                    November 10, 2020


 03/23/2020   RE2       SCAN/COPY ( 3 @0.10 PER PG)                                  0.30
 03/23/2020   RE2       SCAN/COPY ( 273 @0.10 PER PG)                               27.30
 03/23/2020   RE2       SCAN/COPY ( 105 @0.10 PER PG)                               10.50
 03/23/2020   RE2       SCAN/COPY ( 18 @0.10 PER PG)                                 1.80
 03/23/2020   RE2       SCAN/COPY ( 6 @0.10 PER PG)                                  0.60
 03/23/2020   RE2       SCAN/COPY ( 6 @0.10 PER PG)                                  0.60
 03/23/2020   RE2       SCAN/COPY ( 12 @0.10 PER PG)                                 1.20
 03/23/2020   RE2       SCAN/COPY ( 6 @0.10 PER PG)                                  0.60
 03/23/2020   RE2       SCAN/COPY ( 6 @0.10 PER PG)                                  0.60
 03/23/2020   RE2       SCAN/COPY ( 15 @0.10 PER PG)                                 1.50
 03/23/2020   RE2       SCAN/COPY ( 15 @0.10 PER PG)                                 1.50
 03/23/2020   RE2       SCAN/COPY ( 3 @0.10 PER PG)                                  0.30
 03/23/2020   RE2       SCAN/COPY ( 3 @0.10 PER PG)                                  0.30
 03/23/2020   RE2       SCAN/COPY ( 3 @0.10 PER PG)                                  0.30
 03/23/2020   RE2       SCAN/COPY ( 3 @0.10 PER PG)                                  0.30
 03/23/2020   RE2       SCAN/COPY ( 15 @0.10 PER PG)                                 1.50
 03/23/2020   RE2       SCAN/COPY ( 15 @0.10 PER PG)                                 1.50
 03/23/2020   RE2       SCAN/COPY ( 15 @0.10 PER PG)                                 1.50
 03/23/2020   RE2       SCAN/COPY ( 15 @0.10 PER PG)                                 1.50
 03/23/2020   RE2       SCAN/COPY ( 15 @0.10 PER PG)                                 1.50
 03/23/2020   RE2       SCAN/COPY ( 15 @0.10 PER PG)                                 1.50
 03/23/2020   RE2       SCAN/COPY ( 81 @0.10 PER PG)                                 8.10
 03/23/2020   RE2       SCAN/COPY ( 102 @0.10 PER PG)                               10.20
 03/23/2020   RE2       SCAN/COPY ( 105 @0.10 PER PG)                               10.50
 03/23/2020   RE2       SCAN/COPY ( 54 @0.10 PER PG)                                 5.40
 03/23/2020   RE2       SCAN/COPY ( 3 @0.10 PER PG)                                  0.30
 03/23/2020   RE2       SCAN/COPY ( 3 @0.10 PER PG)                                  0.30
 03/24/2020   RE        ( 23 @0.10 PER PG)                                           2.30
 03/24/2020   RE        ( 1 @0.10 PER PG)                                            0.10
 03/24/2020   RE        ( 7 @0.10 PER PG)                                            0.70
 03/25/2020   RE2       SCAN/COPY ( 19 @0.10 PER PG)                                 1.90
 03/25/2020   RE2       SCAN/COPY ( 18 @0.10 PER PG)                                 1.80
 03/25/2020   RE2       SCAN/COPY ( 18 @0.10 PER PG)                                 1.80
                    Case 19-12153-KBO            Doc 671-2    Filed 11/17/20   Page 70 of 79


Pachulski Stang Ziehl & Jones LLP                                                     Page:    69
Miller, George L. (Bayou Steel                                                        Invoice 126345
57095 - 00001                                                                         November 10, 2020

 03/26/2020   RE        ( 72 @0.10 PER PG)                                                7.20
 03/26/2020   RE        ( 18 @0.10 PER PG)                                                1.80
 03/26/2020   RE        ( 40 @0.10 PER PG)                                                4.00
 03/26/2020   RE        ( 1776 @0.10 PER PG)                                            177.60
 03/26/2020   RE        ( 83 @0.10 PER PG)                                                8.30
 03/26/2020   RE        ( 14 @0.10 PER PG)                                                1.40
 03/26/2020   RE        ( 1 @0.10 PER PG)                                                 0.10
 03/26/2020   RE2       SCAN/COPY ( 28 @0.10 PER PG)                                      2.80
 03/26/2020   RE2       SCAN/COPY ( 16 @0.10 PER PG)                                      1.60
 03/30/2020   PO        57095.00001 :Postage Charges for 03-30-20                        96.00
 03/30/2020   RE        ( 14 @0.10 PER PG)                                                1.40
 03/30/2020   RE        ( 1110 @0.10 PER PG)                                            111.00
 03/30/2020   RE        ( 16 @0.10 PER PG)                                                1.60
 03/31/2020   CC        Conference Call [E105] AT&T Conference Call, CRR                  2.20
 03/31/2020   CC        Conference Call [E105] AT&T Conference Call, CRR                  3.65
 03/31/2020   CL        57095.00001 CourtLink charges for 03-31-20                       99.53
 04/01/2020   RE        ( 1 @0.10 PER PG)                                                 0.10
 04/01/2020   RE2       SCAN/COPY ( 15 @0.10 PER PG)                                      1.50
 04/01/2020   RE2       SCAN/COPY ( 46 @0.10 PER PG)                                      4.60
 04/06/2020   FE        Federal Express [E108]                                           15.80
 04/06/2020   FE        Federal Express [E108]                                           15.49
 04/06/2020   FE        Federal Express [E108]                                           14.97
 04/06/2020   FE        Federal Express [E108]                                           28.58
 04/06/2020   FE        Federal Express [E108]                                            9.63
 04/06/2020   RE        ( 32 @0.10 PER PG)                                                3.20
 04/06/2020   RE        ( 2 @0.10 PER PG)                                                 0.20
 04/06/2020   RE        ( 1 @0.10 PER PG)                                                 0.10
 04/06/2020   RE        ( 2 @0.10 PER PG)                                                 0.20
 04/06/2020   RE2       SCAN/COPY ( 19 @0.10 PER PG)                                      1.90
 04/06/2020   RE2       SCAN/COPY ( 8 @0.10 PER PG)                                       0.80
 04/06/2020   RE2       SCAN/COPY ( 13 @0.10 PER PG)                                      1.30
 04/06/2020   RE2       SCAN/COPY ( 40 @0.10 PER PG)                                      4.00
 04/06/2020   RE2       SCAN/COPY ( 1 @0.10 PER PG)                                       0.10
 04/06/2020   RE2       SCAN/COPY ( 1 @0.10 PER PG)                                       0.10
                    Case 19-12153-KBO            Doc 671-2   Filed 11/17/20   Page 71 of 79


Pachulski Stang Ziehl & Jones LLP                                                    Page:    70
Miller, George L. (Bayou Steel                                                       Invoice 126345
57095 - 00001                                                                        November 10, 2020


 04/06/2020   RE2       SCAN/COPY ( 5 @0.10 PER PG)                                      0.50
 04/07/2020   RE2       SCAN/COPY ( 17 @0.10 PER PG)                                     1.70
 04/07/2020   RE2       SCAN/COPY ( 17 @0.10 PER PG)                                     1.70
 04/07/2020   RE2       SCAN/COPY ( 15 @0.10 PER PG)                                     1.50
 04/09/2020   RE        ( 1 @0.10 PER PG)                                                0.10
 04/09/2020   RE2       SCAN/COPY ( 10 @0.10 PER PG)                                     1.00
 04/09/2020   RE2       SCAN/COPY ( 3 @0.10 PER PG)                                      0.30
 04/14/2020   RE        ( 4 @0.10 PER PG)                                                0.40
 04/14/2020   RE        ( 8 @0.10 PER PG)                                                0.80
 04/14/2020   RE2       SCAN/COPY ( 14 @0.10 PER PG)                                     1.40
 04/14/2020   RE2       SCAN/COPY ( 6 @0.10 PER PG)                                      0.60
 04/14/2020   RE2       SCAN/COPY ( 2 @0.10 PER PG)                                      0.20
 04/15/2020   RE        ( 1 @0.10 PER PG)                                                0.10
 04/15/2020   RE        ( 13 @0.10 PER PG)                                               1.30
 04/15/2020   RE2       SCAN/COPY ( 2 @0.10 PER PG)                                      0.20
 04/15/2020   RE2       SCAN/COPY ( 22 @0.10 PER PG)                                     2.20
 04/16/2020   CC        Conference Call [E105] AT&T Conference Call, PJK                 2.37
 04/16/2020   RE2       SCAN/COPY ( 7 @0.10 PER PG)                                      0.70
 04/16/2020   RE2       SCAN/COPY ( 5 @0.10 PER PG)                                      0.50
 04/16/2020   RE2       SCAN/COPY ( 7 @0.10 PER PG)                                      0.70
 04/16/2020   RE2       SCAN/COPY ( 5 @0.10 PER PG)                                      0.50
 04/17/2020   RE        ( 148 @0.10 PER PG)                                             14.80
 04/17/2020   RE        ( 222 @0.10 PER PG)                                             22.20
 04/17/2020   RE        ( 14 @0.10 PER PG)                                               1.40
 04/17/2020   RE        ( 1 @0.10 PER PG)                                                0.10
 04/17/2020   RE2       SCAN/COPY ( 16 @0.10 PER PG)                                     1.60
 04/23/2020   CC        Conference Call [E105] AT&T Conference Call, CRR                 0.61
 04/23/2020   FE        Federal Express [E108]                                           9.82
 04/23/2020   FE        Federal Express [E108]                                          16.45
 04/23/2020   FE        Federal Express [E108]                                          16.45
 04/23/2020   FE        Federal Express [E108]                                          16.13
 04/23/2020   FE        Federal Express [E108]                                          21.47
 04/23/2020   FE        Federal Express [E108]                                          28.81
                    Case 19-12153-KBO            Doc 671-2        Filed 11/17/20   Page 72 of 79


Pachulski Stang Ziehl & Jones LLP                                                         Page:    71
Miller, George L. (Bayou Steel                                                            Invoice 126345
57095 - 00001                                                                             November 10, 2020

 04/23/2020   RE        ( 11 @0.10 PER PG)                                                    1.10
 04/23/2020   RE        ( 72 @0.10 PER PG)                                                    7.20
 04/23/2020   RE        ( 18 @0.10 PER PG)                                                    1.80
 04/23/2020   RE        ( 8 @0.10 PER PG)                                                     0.80
 04/23/2020   RE        ( 49 @0.10 PER PG)                                                    4.90
 04/23/2020   RE        ( 1 @0.10 PER PG)                                                     0.10
 04/23/2020   RE2       SCAN/COPY ( 11 @0.10 PER PG)                                          1.10
 04/24/2020   FE        Federal Express [E108]                                               15.08
 04/24/2020   FE        Federal Express [E108]                                               16.45
 04/24/2020   FE        Federal Express [E108]                                               16.13
 04/24/2020   FE        Federal Express [E108]                                               14.97
 04/24/2020   FE        Federal Express [E108]                                               28.81
 04/24/2020   FE        Federal Express [E108]                                               16.45
 04/24/2020   RE        ( 19 @0.10 PER PG)                                                    1.90
 04/24/2020   RE        ( 72 @0.10 PER PG)                                                    7.20
 04/24/2020   RE2       SCAN/COPY ( 18 @0.10 PER PG)                                          1.80
 04/24/2020   RE2       SCAN/COPY ( 1 @0.10 PER PG)                                           0.10
 04/24/2020   RE2       SCAN/COPY ( 20 @0.10 PER PG)                                          2.00
 04/29/2020   RE        ( 12 @0.10 PER PG)                                                    1.20
 04/29/2020   RE2       SCAN/COPY ( 20 @0.10 PER PG)                                          2.00
 04/30/2020   CC        Conference Call [E105] AT&T Conference Call, CRR                      0.68
 04/30/2020   CL        57095.00001 CourtLink charges for April                             612.76
 04/30/2020   RE        ( 8 @0.10 PER PG)                                                     0.80
 04/30/2020   RE        ( 8 @0.10 PER PG)                                                     0.80
 04/30/2020   RE        ( 2 @0.10 PER PG)                                                     0.20
 05/01/2020   RE        ( 2 @0.10 PER PG)                                                     0.20
 05/01/2020   RE        ( 9 @0.10 PER PG)                                                     0.90
 05/04/2020   RE        ( 14 @0.10 PER PG)                                                    1.40
 05/04/2020   RE        ( 1 @0.10 PER PG)                                                     0.10
 05/04/2020   RE        ( 5 @0.10 PER PG)                                                     0.50
 05/04/2020   RE        ( 23 @0.10 PER PG)                                                    2.30
 05/04/2020   RE        ( 42 @0.10 PER PG)                                                    4.20
 05/04/2020   RE        ( 112 @0.10 PER PG)                                                  11.20
 05/04/2020   RE        ( 480 @0.10 PER PG)                                                  48.00
                    Case 19-12153-KBO            Doc 671-2    Filed 11/17/20   Page 73 of 79


Pachulski Stang Ziehl & Jones LLP                                                     Page:    72
Miller, George L. (Bayou Steel                                                        Invoice 126345
57095 - 00001                                                                         November 10, 2020


 05/04/2020   RE2       SCAN/COPY ( 16 @0.10 PER PG)                                      1.60
 05/06/2020   RE        ( 1 @0.10 PER PG)                                                 0.10
 05/06/2020   RE        ( 49 @0.10 PER PG)                                                4.90
 05/14/2020   RE2       SCAN/COPY ( 14 @0.10 PER PG)                                      1.40
 05/14/2020   RE2       SCAN/COPY ( 30 @0.10 PER PG)                                      3.00
 05/15/2020   RE        ( 1 @0.10 PER PG)                                                 0.10
 05/15/2020   RE        ( 88 @0.10 PER PG)                                                8.80
 05/15/2020   RE        ( 27 @0.10 PER PG)                                                2.70
 05/15/2020   RE        ( 72 @0.10 PER PG)                                                7.20
 05/15/2020   RE2       SCAN/COPY ( 12 @0.10 PER PG)                                      1.20
 05/15/2020   RE2       SCAN/COPY ( 1 @0.10 PER PG)                                       0.10
 05/15/2020   RE2       SCAN/COPY ( 16 @0.10 PER PG)                                      1.60
 05/15/2020   RE2       SCAN/COPY ( 4 @0.10 PER PG)                                       0.40
 05/19/2020   FE        Federal Express [E108]                                           16.29
 05/19/2020   FE        Federal Express [E108]                                           15.97
 05/19/2020   FE        Federal Express [E108]                                           14.83
 05/19/2020   FE        Federal Express [E108]                                            9.73
 05/19/2020   FE        Federal Express [E108]                                            9.73
 05/19/2020   FE        Federal Express [E108]                                           16.29
 05/19/2020   FE        Federal Express [E108]                                           14.93
 05/19/2020   FE        Federal Express [E108]                                           11.70
 05/21/2020   RE2       SCAN/COPY ( 3 @0.10 PER PG)                                       0.30
 05/29/2020   RE        ( 2 @0.10 PER PG)                                                 0.20
 05/29/2020   RE        ( 1 @0.10 PER PG)                                                 0.10
 05/29/2020   RE2       SCAN/COPY ( 1 @0.10 PER PG)                                       0.10
 06/02/2020   RE2       SCAN/COPY ( 2 @0.10 PER PG)                                       0.20
 06/03/2020   DC        57095.00001 Advita Charges for 06-03-20                          75.00
 06/03/2020   PO        57095.00001 :Postage Charges for 06-03-20                        26.30
 06/03/2020   PO        57095.00001 :Postage Charges for 06-03-20                        60.00
 06/03/2020   RE        ( 186 @0.10 PER PG)                                              18.60
 06/03/2020   RE        ( 172 @0.10 PER PG)                                              17.20
 06/03/2020   RE2       SCAN/COPY ( 16 @0.10 PER PG)                                      1.60
 06/05/2020   FE        57095.00001 FedEx Charges for 06-05-20                            9.87
                    Case 19-12153-KBO          Doc 671-2      Filed 11/17/20   Page 74 of 79


Pachulski Stang Ziehl & Jones LLP                                                     Page:    73
Miller, George L. (Bayou Steel                                                        Invoice 126345
57095 - 00001                                                                         November 10, 2020

 06/05/2020   FE        57095.00001 FedEx Charges for 06-05-20                           28.87
 06/05/2020   FE        57095.00001 FedEx Charges for 06-05-20                           15.05
 06/05/2020   FE        57095.00001 FedEx Charges for 06-05-20                           16.21
 06/05/2020   FE        57095.00001 FedEx Charges for 06-05-20                           16.53
 06/05/2020   FE        57095.00001 FedEx Charges for 06-05-20                           15.15
 06/05/2020   FE        57095.00001 FedEx Charges for 06-05-20                            9.87
 06/05/2020   FE        57095.00001 FedEx Charges for 06-05-20                           16.53
 06/05/2020   RE        ( 4 @0.10 PER PG)                                                 0.40
 06/05/2020   RE        ( 18 @0.10 PER PG)                                                1.80
 06/05/2020   RE        ( 1 @0.10 PER PG)                                                 0.10
 06/08/2020   DC        57095.00001 Advita Charges for 06-08-20                          52.50
 07/02/2020   PO        57095.00001 :Postage Charges for 07-02-20                       120.00
 07/02/2020   PO        57095.00001 :Postage Charges for 07-02-20                       141.60
 07/02/2020   PO        57095.00001 :Postage Charges for 07-02-20                        26.30
 07/08/2020   DC        57095.00001 Advita Charges for 07-08-20                           7.50
 07/08/2020   RE        ( 2146 @0.10 PER PG)                                            214.60
 07/08/2020   RE        ( 87 @0.10 PER PG)                                                8.70
 07/08/2020   RE        ( 1 @0.10 PER PG)                                                 0.10
 07/08/2020   RE        ( 58 @0.10 PER PG)                                                5.80
 07/08/2020   RE2       SCAN/COPY ( 16 @0.10 PER PG)                                      1.60
 07/08/2020   RE2       SCAN/COPY ( 26 @0.10 PER PG)                                      2.60
 07/09/2020   DC        57095.00001 Advita Charges for 07-09-20                          75.00
 07/13/2020   FE        57095.00001 FedEx Charges for 07-13-20                            9.97
 07/13/2020   FE        57095.00001 FedEx Charges for 07-13-20                           16.69
 07/13/2020   FE        57095.00001 FedEx Charges for 07-13-20                           15.30
 07/13/2020   FE        57095.00001 FedEx Charges for 07-13-20                           16.36
 07/13/2020   FE        57095.00001 FedEx Charges for 07-13-20                           15.19
 07/13/2020   FE        57095.00001 FedEx Charges for 07-13-20                           28.99
 07/13/2020   FE        57095.00001 FedEx Charges for 07-13-20                            9.97
 07/13/2020   FE        57095.00001 FedEx Charges for 07-13-20                           16.69
 07/13/2020   RE        ( 44 @0.10 PER PG)                                                4.40
 07/13/2020   RE        ( 13 @0.10 PER PG)                                                1.30
 07/13/2020   RE        ( 3256 @0.10 PER PG)                                            325.60
 07/13/2020   RE        ( 2 @0.10 PER PG)                                                 0.20
                    Case 19-12153-KBO          Doc 671-2         Filed 11/17/20   Page 75 of 79


Pachulski Stang Ziehl & Jones LLP                                                        Page:    74
Miller, George L. (Bayou Steel                                                           Invoice 126345
57095 - 00001                                                                            November 10, 2020


 07/13/2020   RE        ( 18 @0.10 PER PG)                                                   1.80
 07/13/2020   RE2       SCAN/COPY ( 1 @0.10 PER PG)                                          0.10
 07/13/2020   RE2       SCAN/COPY ( 28 @0.10 PER PG)                                         2.80
 07/13/2020   RE2       SCAN/COPY ( 28 @0.10 PER PG)                                         2.80
 07/13/2020   RE2       SCAN/COPY ( 16 @0.10 PER PG)                                         1.60
 07/14/2020   DC        57095.00001 Advita Charges for 07-14-20                            850.00
 07/14/2020   LN        57095.00002 Lexis Charges for 07-14-20                              87.74
 07/14/2020   PO        57095.00001 :Postage Charges for 07-14-20                          122.00
 07/14/2020   PO        57095.00001 :Postage Charges for 07-14-20                            2.00
 07/14/2020   PO        57095.00001 :Postage Charges for 07-14-20                          109.80
 07/14/2020   PO        57095.00001 :Postage Charges for 07-14-20                            1.80
 07/14/2020   RE        ( 1269 @0.10 PER PG)                                               126.90
 07/14/2020   RE        ( 14 @0.10 PER PG)                                                   1.40
 07/14/2020   RE        ( 27 @0.10 PER PG)                                                   2.70
 07/14/2020   RE        ( 919 @0.10 PER PG)                                                 91.90
 07/14/2020   RE2       SCAN/COPY ( 3 @0.10 PER PG)                                          0.30
 07/14/2020   RE2       SCAN/COPY ( 16 @0.10 PER PG)                                         1.60
 07/14/2020   RE2       SCAN/COPY ( 2 @0.10 PER PG)                                          0.20
 07/14/2020   RE2       SCAN/COPY ( 24 @0.10 PER PG)                                         2.40
 07/16/2020   DC        57095.00001 Advita Charges for 07-16-20                             67.50
 07/22/2020   DC        57095.00001 Advita Charges for 07-22-20                             87.50
 07/22/2020   RE        ( 1 @0.10 PER PG)                                                    0.10
 07/22/2020   RE        ( 1650 @0.10 PER PG)                                               165.00
 07/22/2020   RE        ( 14 @0.10 PER PG)                                                   1.40
 07/22/2020   RE        ( 44 @0.10 PER PG)                                                   4.40
 07/22/2020   RE        ( 75 @0.10 PER PG)                                                   7.50
 07/22/2020   RE2       SCAN/COPY ( 31 @0.10 PER PG)                                         3.10
 07/22/2020   RE2       SCAN/COPY ( 16 @0.10 PER PG)                                         1.60
 07/23/2020   DC        57095.00001 Advita Charges for 07-23-20                             45.00
 07/24/2020   PO        57095.00001 :Postage Charges for 07-24-20                          102.00
 07/24/2020   RE2       SCAN/COPY ( 11 @0.10 PER PG)                                         1.10
 07/28/2020   RE        ( 14 @0.10 PER PG)                                                   1.40
 07/28/2020   RE        ( 500 @0.10 PER PG)                                                 50.00
                    Case 19-12153-KBO          Doc 671-2      Filed 11/17/20   Page 76 of 79


Pachulski Stang Ziehl & Jones LLP                                                     Page:    75
Miller, George L. (Bayou Steel                                                        Invoice 126345
57095 - 00001                                                                         November 10, 2020

 07/28/2020   RE2       SCAN/COPY ( 16 @0.10 PER PG)                                      1.60
 07/29/2020   DC        57095.00001 Advita Charges for 07-29-20                         137.50
 07/29/2020   RE2       SCAN/COPY ( 71 @0.10 PER PG)                                      7.10
 07/30/2020   RE2       SCAN/COPY ( 2 @0.10 PER PG)                                       0.20
 07/30/2020   RE2       SCAN/COPY ( 11 @0.10 PER PG)                                      1.10
 07/31/2020   CL        57095.00002 CourtLink charges for 07-31-20                       30.54
 07/31/2020   RE        ( 53 @0.10 PER PG)                                                5.30
 07/31/2020   RE        ( 3 @0.10 PER PG)                                                 0.30
 07/31/2020   RE        ( 22 @0.10 PER PG)                                                2.20
 07/31/2020   RE        ( 3922 @0.10 PER PG)                                            392.20
 07/31/2020   RE2       SCAN/COPY ( 19 @0.10 PER PG)                                      1.90
 07/31/2020   RE2       SCAN/COPY ( 13 @0.10 PER PG)                                      1.30
 08/03/2020   RE2       SCAN/COPY ( 72 @0.10 PER PG)                                      7.20
 08/03/2020   RE2       SCAN/COPY ( 2 @0.10 PER PG)                                       0.20
 08/04/2020   RE        ( 1 @0.10 PER PG)                                                 0.10
 08/04/2020   RE        ( 4 @0.10 PER PG)                                                 0.40
 08/04/2020   RE2       SCAN/COPY ( 4 @0.10 PER PG)                                       0.40
 08/04/2020   RE2       SCAN/COPY ( 2 @0.10 PER PG)                                       0.20
 08/04/2020   RE2       SCAN/COPY ( 3 @0.10 PER PG)                                       0.30
 08/04/2020   RE2       SCAN/COPY ( 2 @0.10 PER PG)                                       0.20
 08/04/2020   RE2       SCAN/COPY ( 2 @0.10 PER PG)                                       0.20
 08/04/2020   RE2       SCAN/COPY ( 2 @0.10 PER PG)                                       0.20
 08/06/2020   FE        57095.00001 FedEx Charges for 08-06-20                            9.99
 08/06/2020   FE        57095.00001 FedEx Charges for 08-06-20                           16.73
 08/06/2020   FE        57095.00001 FedEx Charges for 08-06-20                           15.33
 08/06/2020   FE        57095.00001 FedEx Charges for 08-06-20                           33.73
 08/06/2020   FE        57095.00001 FedEx Charges for 08-06-20                           16.40
 08/06/2020   FE        57095.00001 FedEx Charges for 08-06-20                           15.23
 08/06/2020   FE        57095.00001 FedEx Charges for 08-06-20                           29.01
 08/06/2020   FE        57095.00001 FedEx Charges for 08-06-20                           14.82
 08/06/2020   RE        ( 1 @0.10 PER PG)                                                 0.10
 08/06/2020   RE        ( 27 @0.10 PER PG)                                                2.70
 08/06/2020   RE        ( 1 @0.10 PER PG)                                                 0.10
 08/06/2020   RE        ( 27 @0.10 PER PG)                                                2.70
                    Case 19-12153-KBO          Doc 671-2      Filed 11/17/20   Page 77 of 79


Pachulski Stang Ziehl & Jones LLP                                                     Page:    76
Miller, George L. (Bayou Steel                                                        Invoice 126345
57095 - 00001                                                                         November 10, 2020


 08/06/2020   RE2       SCAN/COPY ( 14 @0.10 PER PG)                                      1.40
 08/10/2020   PO        57095.00001 :Postage Charges for 08-10-20                       106.40
 08/10/2020   PO        57095.00001 :Postage Charges for 08-10-20                         1.80
 08/10/2020   RE        ( 6 @0.10 PER PG)                                                 0.60
 08/10/2020   RE        ( 836 @0.10 PER PG)                                              83.60
 08/10/2020   RE2       SCAN/COPY ( 11 @0.10 PER PG)                                      1.10
 08/10/2020   RE2       SCAN/COPY ( 14 @0.10 PER PG)                                      1.40
 08/12/2020   RE2       SCAN/COPY ( 2 @0.10 PER PG)                                       0.20
 08/12/2020   RE2       SCAN/COPY ( 2 @0.10 PER PG)                                       0.20
 08/14/2020   PO        57095.00001 :Postage Charges for 08-14-20                       120.00
 08/14/2020   RE        ( 69 @0.10 PER PG)                                                6.90
 08/14/2020   RE        ( 26 @0.10 PER PG)                                                2.60
 08/14/2020   RE        ( 68 @0.10 PER PG)                                                6.80
 08/14/2020   RE        ( 910 @0.10 PER PG)                                              91.00
 08/14/2020   RE        ( 31 @0.10 PER PG)                                                3.10
 08/14/2020   RE        ( 41 @0.10 PER PG)                                                4.10
 08/14/2020   RE        ( 1066 @0.10 PER PG)                                            106.60
 08/14/2020   RE2       SCAN/COPY ( 2 @0.10 PER PG)                                       0.20
 08/14/2020   RE2       SCAN/COPY ( 14 @0.10 PER PG)                                      1.40
 08/14/2020   RE2       SCAN/COPY ( 23 @0.10 PER PG)                                      2.30
 08/14/2020   RE2       SCAN/COPY ( 2 @0.10 PER PG)                                       0.20
 08/17/2020   RE2       SCAN/COPY ( 14 @0.10 PER PG)                                      1.40
 08/18/2020   PO        57095.00001 :Postage Charges for 08-18-20                         3.60
 08/18/2020   PO        57095.00001 :Postage Charges for 08-18-20                       114.80
 08/18/2020   PO        57095.00001 :Postage Charges for 08-18-20                        18.00
 08/18/2020   RE2       SCAN/COPY ( 11 @0.10 PER PG)                                      1.10
 08/19/2020   RE        ( 825 @0.10 PER PG)                                              82.50
 08/19/2020   RE        ( 1 @0.10 PER PG)                                                 0.10
 08/19/2020   RE        ( 60 @0.10 PER PG)                                                6.00
 08/19/2020   RE2       SCAN/COPY ( 11 @0.10 PER PG)                                      1.10
 08/19/2020   RE2       SCAN/COPY ( 14 @0.10 PER PG)                                      1.40
 08/21/2020   RE        ( 1 @0.10 PER PG)                                                 0.10
 08/21/2020   RE        ( 9 @0.10 PER PG)                                                 0.90
                    Case 19-12153-KBO            Doc 671-2       Filed 11/17/20   Page 78 of 79


Pachulski Stang Ziehl & Jones LLP                                                        Page:    77
Miller, George L. (Bayou Steel                                                           Invoice 126345
57095 - 00001                                                                            November 10, 2020

 08/21/2020   RE        ( 30 @0.10 PER PG)                                                   3.00
 08/21/2020   RE        ( 270 @0.10 PER PG)                                                 27.00
 08/21/2020   RE2       SCAN/COPY ( 27 @0.10 PER PG)                                         2.70
 08/25/2020   RE        ( 1628 @0.10 PER PG)                                               162.80
 08/25/2020   RE        ( 22 @0.10 PER PG)                                                   2.20
 08/25/2020   RE        ( 1 @0.10 PER PG)                                                    0.10
 08/25/2020   RE2       SCAN/COPY ( 19 @0.10 PER PG)                                         1.90
 08/25/2020   RE2       SCAN/COPY ( 14 @0.10 PER PG)                                         1.40
 08/26/2020   LN        57095.00001 Lexis Charges for 08-26-20                               0.56
 08/26/2020   LN        57095.00001 Lexis Charges for 08-26-20                              12.47
 08/27/2020   RE        ( 370 @0.10 PER PG)                                                 37.00
 08/27/2020   RE        ( 1 @0.10 PER PG)                                                    0.10
 08/27/2020   RE2       SCAN/COPY ( 14 @0.10 PER PG)                                         1.40
 08/31/2020   RE        ( 18 @0.10 PER PG)                                                   1.80
 08/31/2020   RE        ( 9 @0.10 PER PG)                                                    0.90
 08/31/2020   RE        ( 1 @0.10 PER PG)                                                    0.10
 08/31/2020   RE2       SCAN/COPY ( 2 @0.10 PER PG)                                          0.20
 08/31/2020   RE2       SCAN/COPY ( 4 @0.10 PER PG)                                          0.40
 09/02/2020   PO        57095.00001 :Postage Charges for 09-02-20                          192.40
 09/04/2020   PO        Postage [E108] Postage                                              99.95
 09/09/2020   RE        ( 1 @0.10 PER PG)                                                    0.10
 09/09/2020   RE        ( 3150 @0.10 PER PG)                                               315.00
 09/09/2020   RE2       SCAN/COPY ( 42 @0.10 PER PG)                                         4.20
 09/09/2020   RE2       SCAN/COPY ( 14 @0.10 PER PG)                                         1.40
 09/09/2020   RE2       SCAN/COPY ( 50 @0.10 PER PG)                                         5.00
 09/11/2020   RE        ( 1036 @0.10 PER PG)                                               103.60
 09/11/2020   RE2       SCAN/COPY ( 11 @0.10 PER PG)                                         1.10
 09/11/2020   RE2       SCAN/COPY ( 14 @0.10 PER PG)                                         1.40
 09/14/2020   LN        57095.00001 Lexis Charges for 09-14-20                               0.59
 09/14/2020   LN        57095.00001 Lexis Charges for 09-14-20                              34.49
 09/14/2020   RE        ( 1110 @0.10 PER PG)                                               111.00
 09/14/2020   RE2       SCAN/COPY ( 30 @0.10 PER PG)                                         3.00
 09/14/2020   RE2       SCAN/COPY ( 14 @0.10 PER PG)                                         1.40
 09/21/2020   DC        57095.00001 Advita Charges for 09-21-20                            127.78
                    Case 19-12153-KBO            Doc 671-2       Filed 11/17/20   Page 79 of 79


Pachulski Stang Ziehl & Jones LLP                                                        Page:    78
Miller, George L. (Bayou Steel                                                           Invoice 126345
57095 - 00001                                                                            November 10, 2020


 09/22/2020   PO        57095.00001 :Postage Charges for 09-22-20                            90.00
 09/23/2020   LN        57095.00001 Lexis Charges for 09-23-20                                8.99
 09/23/2020   LN        57095.00001 Lexis Charges for 09-23-20                               10.50
 09/30/2020   PAC       Pacer - Court Research                                               95.00

   Total Expenses for this Matter                                                      $9,726.62
